Exhibit 10.9

 

LICENSE AND DEVELOPMENT AGREEMENT

 

DATED AS OF

 

SEPTEMBER 9, 2008

 

BETWEEN

 

POWER MEDICAL INTERVENTIONS, INC.

 

AND

 

INTUITIVE SURGICAL, INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.       DEFINITIONS

1

 

 

 

1.1.

CERTAIN DEFINITIONS

1

1.2.

OTHER DEFINED TERMS

7

 

 

 

2.       LICENSES

8

 

 

 

2.1.

LICENSE GRANTS TO ISRG

8

2.2.

NON-EXCLUSIVE LICENSE TO USE TECHNICAL INFORMATION

9

2.3.

SUBLICENSES

9

2.4.

THIRD PARTY MANUFACTURERS

10

2.5.

DISTRIBUTORS

10

2.6.

TRADEMARK LICENSE

10

 

 

 

3.       DEVELOPMENT ACTIVITIES

10

 

 

 

3.1.

GENERAL

10

3.2.

FURTHER DEVELOPMENT PROPOSALS

11

 

 

 

4.       REGULATORY MATTERS

11

 

 

 

4.1.

REGULATORY APPROVALS

11

4.2.

REGULATORY INFORMATION AND NOTIFICATION WITH RESPECT TO THE DEVICE

11

4.3.

RECALLS

12

 

 

 

5.       RELOAD SUPPLY

12

 

 

 

6.       ISRG REQUIREMENTS

12

 

 

 

6.1.

PRELIMINARY DESIGN REVIEW

12

6.2.

CRITICAL DESIGN REVIEW

12

6.3.

FIRST COMMERCIAL SALE

12

 

 

 

7.       LICENSE PAYMENTS

12

 

 

 

7.1.

LICENSE ISSUANCE FEE

12

7.2.

MILESTONE PAYMENTS

12

7.3.

PAYMENT TERMS

13

 

 

 

8.       INTELLECTUAL PROPERTY

13

 

 

 

8.1.

OWNERSHIP OF IP

13

8.2.

OWNERSHIP OF PMII PROPERTY

13

8.3.

OWNERSHIP OF DEVICE

13

8.4.

OWNERSHIP OF NEW PMII IP

13

8.5.

OWNERSHIP OF NEW ISRG IP

14

8.6.

ASSIGNMENT OF INTELLECTUAL PROPERTY

14

 

 

 

9.       PROSECUTION OF PATENT RIGHTS

14

 

 

 

9.1.

PROSECUTION AND MAINTENANCE OF PATENT RIGHTS

14

9.2.

COOPERATION WITH RESPECT TO LICENSED PATENT RIGHTS

14

9.3.

ELECTION NOT TO PROSECUTE; LICENSED PATENT RIGHTS; RIGHT TO STEP IN

15

 

i

--------------------------------------------------------------------------------


 

9.4.

NEW ISRG IP

15

 

 

 

10.       ENFORCEMENT OF LICENSED IP

16

 

 

 

10.1.

RIGHTS TO ENFORCE

16

10.2.

ENFORCEMENT BY PRIMARY ENFORCEMENT PARTY

16

10.3.

ENFORCEMENT ACTION BY THIRD PARTY

17

10.4.

AMOUNTS RECOVERED

18

10.5.

LIMITATION ON SETTLEMENTS

18

 

 

 

11.       CONFIDENTIALITY

18

 

 

 

11.1.

LIMITED DISCLOSURE AND USE

18

11.2.

EXCEPTIONS

18

11.3.

USE OF NAME; DISCLOSURE OF TERMS OF THE AGREEMENT

19

11.4.

TERMINATION

19

11.5.

PERMITTED DISCLOSURE TO RELATED PERSONS

19

 

 

 

12.       REPRESENTATIONS AND WARRANTIES

20

 

 

 

12.1.

MUTUAL REPRESENTATIONS AND WARRANTIES

20

12.2.

REPRESENTATIONS AND WARRANTIES OF PMII

20

12.3.

DISCLAIMER

21

 

 

 

13.       INDEMNIFICATION; LIMITATION OF LIABILITY

21

 

 

 

13.1.

PMII’S INDEMNIFICATION OBLIGATIONS

21

13.2.

ISRG’S INDEMNIFICATION OBLIGATIONS

22

13.3.

NOTICE OF CLAIMS

23

13.4.

THIRD PARTY BENEFICIARIES

23

13.5.

LIMITATION OF LIABILITY

24

13.6.

INSURANCE

24

 

 

 

14.       DISPUTE RESOLUTION; ARBITRATION

24

 

 

 

14.1.

ARBITRATION AS EXCLUSIVE REMEDY

24

14.2.

INTERIM RELIEF; INJUNCTIONS

24

14.3.

APPLICABLE LAW

24

 

 

 

15.       TERM AND TERMINATION

25

 

 

 

15.1.

LICENSE TERM

25

15.2.

TERMINATION BY ISRG

25

15.3.

MATERIAL BREACH BY PMII

25

15.4.

MATERIAL BREACH BY ISRG

25

15.5.

AFTER TERMINATION

25

15.6.

SECTION 365(N)

26

 

 

 

16.       GENERAL

26

 

 

 

16.1.

WAIVERS AND AMENDMENTS

26

16.2.

ENTIRE AGREEMENT

26

16.3.

SEVERABILITY

27

16.4.

RELATIONSHIP OF THE PARTIES

27

 

ii

--------------------------------------------------------------------------------


 

16.5.

NO ELECTION OF REMEDIES

27

16.6.

COSTS AND EXPENSES

27

16.7.

FORCE MAJEURE

27

16.8.

NOTICES

27

16.9.

WAIVER OF JURY TRIAL

28

16.10.

COUNTERPARTS AND FACSIMILE SIGNATURES

28

16.11.

BENEFITS AND BURDENS; ASSIGNMENTS

29

16.12.

INTERPRETATION

29

16.13.

LICENSE REGISTRATION AND RECORDAL

29

16.14.

NON-SOLICITATION

30

 

List of Exhibits

 

Exhibit 1.1(v)

Licensed Patent Rights

Exhibit 1.1(ii)

Reload Specifications

Exhibit 1.1(kk)

Statement of Work

Exhibit 14

Arbitration Procedures

Exhibit 16.13

Registration of License

 

iii

--------------------------------------------------------------------------------


 

LICENSE AND DEVELOPMENT AGREEMENT

 

This License and Development Agreement (this “Agreement”) is made as of
September 9, 2008 (“Agreement Date”), by and between Power Medical
Interventions, Inc., a Delaware corporation having its principal place of
business at 2021 Cabot Boulevard, Langhorne, Pennsylvania 19047 (“PMII”), and
Intuitive Surgical, Inc., a Delaware corporation having its principal place of
business at 1266 Kifer Road, Sunnyvale, California 94086 (“ISRG”).  Capitalized
terms that are used, but not defined, on this page of this Agreement shall have
the meanings set forth in Section 1.

 

BACKGROUND

 

A.                                 PMII is in the business of, among other
things, developing and manufacturing automated surgical devices;

 

B.                                   ISRG is in the business of, among other
things, developing, marketing, and selling robotic surgical systems;

 

C.                                   ISRG desires to co-develop with PMII,
market, and sell a new cutting and stapling Device to be installed on ISRG’s
Robotic Systems and desires to license from PMII certain rights that may relate
to the Device;

 

D.                                    PMII desires license such rights to ISRG,
subject to the terms and conditions set forth herein;

 

E.                                    In connection with such license, and
contemporaneously with execution of this Agreement, PMII and ISRG are entering
into a Reload Supply Agreement (“Supply Agreement”) pursuant to which PMII will
supply to ISRG disposable Reloads for the Device, and ISRG will purchase such
Reloads from PMII.

 

In view of the foregoing and for other good and valuable consideration, receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1.                                       Definitions.

 

1.1.                              Certain Definitions.  For purposes of this
Agreement, in addition to the terms that are defined on first use in this
Agreement, the following terms shall have the following meanings:

 


(A)                                  “AFFILIATE” SHALL MEAN A PERSON THAT
DIRECTLY OR INDIRECTLY, THROUGH ONE OR MORE INTERMEDIARIES, CONTROLS, OR IS
CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, THE PERSON SPECIFIED.  FOR
PURPOSES OF THIS DEFINITION, THE TERMS “CONTROL”, “CONTROLLED BY”, AND “UNDER
COMMON CONTROL WITH” SHALL MEAN THE POSSESSION, DIRECTLY OR INDIRECTLY, OF THE
POWER TO DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT OR POLICIES OF SUCH
PERSON AND, IN THE CASE OF AN ENTITY, SHALL REQUIRE (A) IN THE CASE OF A
CORPORATE ENTITY, DIRECT OR INDIRECT OWNERSHIP OF MORE THAN 50 PERCENT OF THE
SECURITIES HAVING THE RIGHT TO VOTE FOR THE ELECTION OF DIRECTORS, AND (B) IN
THE

 

--------------------------------------------------------------------------------


 


CASE OF A NON-CORPORATE ENTITY, DIRECT OR INDIRECT OWNERSHIP OF MORE THAN 50
PERCENT OF THE EQUITY INTERESTS WITH THE POWER TO DIRECT THE MANAGEMENT AND
POLICIES OF SUCH NON-CORPORATE ENTITY.

 


(B)                                 “CHANGE OF CONTROL” SHALL MEAN, WITH RESPECT
TO EITHER PARTY, THE SALE OF ALL OR SUBSTANTIALLY ALL OF ASSETS OR ISSUED AND
OUTSTANDING CAPITAL STOCK OF SUCH PARTY, OR MERGER OR CONSOLIDATION INVOLVING
SUCH PARTY IN WHICH STOCKHOLDERS OF SUCH PARTY IMMEDIATELY BEFORE SUCH MERGER OR
CONSOLIDATION DO NOT OWN IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION CAPITAL
STOCK OR OTHER EQUITY INTERESTS OF THE SURVIVING CORPORATION OR ENTITY
REPRESENTING MORE THAN FIFTY PERCENT IN VOTING POWER OF CAPITAL STOCK OR OTHER
EQUITY INTERESTS OF SUCH SURVIVING CORPORATION OR ENTITY OUTSTANDING IMMEDIATELY
AFTER SUCH MERGER OR CONSOLIDATION.

 


(C)                                  “COMMERCIALIZE” SHALL MEAN TO SELL, OFFER
FOR SALE, IMPORT, EXPORT, TRANSPORT, REGISTER, DISTRIBUTE, PROMOTE, AND MARKET,
TOGETHER WITH OTHER ACTIVITIES TYPICALLY ASSOCIATED WITH COMMERCIALIZATION OF A
MEDICAL PRODUCT.

 


(D)                                 “COMMERCIALLY REASONABLE EFFORTS” MEANS
TIMELY APPLICATION OF EFFORTS AND RESOURCES, CONSISTENT WITH THE EXERCISE OF
PRUDENT BUSINESS JUDGMENT BY A COMPANY WITH SIMILAR FINANCIAL RESOURCES WHICH
INTENDS TO EXPLOIT A MEDICAL PRODUCT OF SIMILAR MARKET POTENTIAL WITH A VIEW TO
MAKING A PROFIT, TAKING INTO ACCOUNT SUCH MATTERS AS PRODUCT EFFICACY AND
SAFETY, SIZE OF MARKET, ANTICIPATED LABELING, COMPETITIVENESS OF ALTERNATIVE
PRODUCTS, STRENGTH OF PATENT OR TRADE SECRET PROTECTION, LIKELIHOOD OF OBTAINING
REGULATORY APPROVAL, AND COMMERCIALLY APPROPRIATE PRIORITIZATION WITH RESPECT TO
OTHER COMPANY PROJECTS AND PRODUCTS.

 


(E)                                  “COMPLAINT” SHALL MEAN ANY WRITTEN,
ELECTRONIC, OR ORAL COMMUNICATION THAT ALLEGES DEFICIENCIES RELATED TO THE
IDENTITY, QUALITY, DURABILITY, RELIABILITY, SAFETY, EFFECTIVENESS, OR
PERFORMANCE OF A PRODUCT OR DEVICE AFTER IT IS RELEASED FOR DISTRIBUTION IN THE
MARKETPLACE.

 


(F)                                    THE TERM “CONCEIVED AND REDUCED TO
PRACTICE” (OR ANY OTHER FORM THEREOF, E.G., “CONCEPTION AND REDUCTION TO
PRACTICE”) SHALL MEAN EITHER CONCEPTION AND ACTUAL REDUCTION TO PRACTICE OF THE
RELEVANT INVENTION OR, IN THE CASE OF CONCEPTION COUPLED WITH CONSTRUCTIVE
REDUCTION TO PRACTICE, THAT THE CONSTRUCTIVE REDUCTION TO PRACTICE OF THE
INVENTION MUST BE SUCH AS WOULD ENABLE A PERSON SKILLED IN THE RELEVANT ART TO
ACTUALLY REDUCE THE CONCEIVED INVENTION TO PRACTICE WITHOUT UNDUE
EXPERIMENTATION, OR RESEARCH, OR EXERCISE OF INVENTIVE SKILL.

 


(G)                                 “CONFIDENTIAL INFORMATION” SHALL MEAN ALL
IDEAS AND INFORMATION OF ANY KIND THAT ARE HELD IN CONFIDENCE BY ONE PERSON AND
TRANSFERRED, DISCLOSED, OR MADE AVAILABLE BY SUCH PERSON TO A RECEIVING PERSON
AND ARE IDENTIFIED AT THE TIME OF DISCLOSURE AS BEING PROPRIETARY OR
CONFIDENTIAL, OR WOULD REASONABLY BE REGARDED AS PROPRIETARY OR CONFIDENTIAL BY
A REASONABLE BUSINESS PERSON IN LIKE CIRCUMSTANCES. THE OBLIGATIONS IN THIS
AGREEMENT WITH RESPECT TO CONFIDENTIAL INFORMATION SHALL NOT APPLY TO ANY
PORTION OF THE CONFIDENTIAL INFORMATION THAT THE RECEIVING PERSON CAN
DEMONSTRATE BY LEGALLY SUFFICIENT EVIDENCE (I) NOW OR HEREAFTER, THROUGH NO ACT
OR FAILURE TO ACT ON THE PART OF THE RECEIVING PERSON, IS OR BECOMES PUBLIC;
(II) IS KNOWN TO THE RECEIVING PERSON OR ONE OF ITS AFFILIATES AT THE TIME SUCH
PERSON RECEIVES SUCH CONFIDENTIAL INFORMATION FROM THE DISCLOSING PERSON;
(III) IS HEREAFTER FURNISHED TO THE RECEIVING PERSON BY AN UNRELATED THIRD
PERSON WITHOUT VIOLATING ANY AGREEMENT WITH THE DISCLOSING PERSON; OR (IV) IS

 

2

--------------------------------------------------------------------------------


 


INDEPENDENTLY DEVELOPED BY THE RECEIVING PERSON OR ONE OF ITS AFFILIATES WITHOUT
USE OF ANY CONFIDENTIAL INFORMATION RECEIVED FROM THE OTHER PERSON.

 


(H)                                 “CONTROL” OR “CONTROLLED” SHALL MEAN THE
ABILITY OF A PERSON TO GRANT A LICENSE OR SUBLICENSE UNDER INTELLECTUAL
PROPERTY, OTHER THAN AS A RESULT OF THIS AGREEMENT AND WITHOUT VIOLATING THE
TERMS OF ANY AGREEMENT OR OTHER ARRANGEMENT WITH ANY THIRD PARTY.

 


(I)                                     “CRITICAL DESIGN REVIEW” SHALL MEAN THE
SPECIFIC STAGE OF DEVELOPMENT OF THE DEVICE THAT IS DESCRIBED IN THE STATEMENT
OF WORK AS THE “CRITICAL DESIGN REVIEW”.  ISRG SHALL INTERPRET THIS DEFINED TERM
IN THE CONTEXT OF THE DEVELOPMENT OF THE DEVICE IN THE SAME MANNER THAT IT
INTERPRETS THIS TERM IN THE CONTEXT OF ITS DEVELOPMENT OF OTHER PRODUCTS.

 


(J)                                     THE TERMS “DEVELOPED” AND “DEVELOPS”
SHALL MEAN (I) WITH RESPECT TO PATENTABLE SUBJECT MATTER, CONCEIVED AND REDUCED
TO PRACTICE; (II) WITH RESPECT TO COPYRIGHTABLE SUBJECT MATTER, REDUCED TO A
TANGIBLE MEDIUM OF EXPRESSION; AND (III) WITH RESPECT TO KNOW-HOW, CREATED OR
DISCOVERED.

 


(K)                                  “DEVICE” SHALL MEAN THE CUTTING AND
STAPLING DEVICE DEVELOPED UNDER THIS AGREEMENT TO BE INSTALLED ON ISRG’S ROBOTIC
SYSTEM.

 


(L)                                     “FDA” SHALL MEAN THE UNITED STATES FOOD
AND DRUG ADMINISTRATION.

 


(M)                               “FIELD OF USE” SHALL MEAN THE USE OF A ROBOTIC
SYSTEM FOR ANY MEDICAL OR SURGICAL DIAGNOSIS, TREATMENT, OR PROCEDURE ON ANY
PART OF A HUMAN OR ANIMAL BODY.

 


(N)                                 “FIRST COMMERCIAL SALE” SHALL MEAN THE FIRST
SALE BY ISRG OR AN AFFILIATE OF ISRG TO AN END USER FOR USE IN THE UNITED
STATES, CANADA, JAPAN, OR A COUNTRY OF THE EUROPEAN UNION, OTHER THAN IN
CONNECTION WITH ANY INVESTIGATIONAL RESEARCH, CLINICAL STUDY, OR DESIGN OR
PROCESS VALIDATION.

 


(O)                                 “GOVERNMENTAL AUTHORITY” SHALL MEAN ANY
NATION, TERRITORY, OR GOVERNMENT (OR UNION THEREOF), FOREIGN, DOMESTIC, OR
MULTINATIONAL, ANY STATE, LOCAL, OR OTHER POLITICAL SUBDIVISION THEREOF, AND ANY
BUREAU, COURT, TRIBUNAL, BOARD, COMMISSION, DEPARTMENT, AGENCY, OR OTHER ENTITY
EXERCISING EXECUTIVE, LEGISLATIVE, JUDICIAL, REGULATORY, OR ADMINISTRATIVE
FUNCTIONS OF GOVERNMENT, INCLUDING ALL TAXING AUTHORITIES AND ALL EUROPEAN
NOTIFIED BODIES, INCLUDING NOTIFIED BODIES WITHIN THE SENSE OF ARTICLE 16 OF THE
EUROPEAN UNION MEDICAL DEVICE DIRECTIVE 93/42/EEC, AND ALL OTHER ENTITIES
EXERCISING REGULATORY AUTHORITY OVER MEDICAL PRODUCTS OR DEVICES.

 


(P)                                 THE PHRASE “HAS APPLICATION IN THE FIELD OF
USE” OR “HAVE APPLICATION IN THE FIELD OF USE” SHALL MEAN THAT A REASONABLE
PERSON, SKILLED IN THE FIELD OF USE AND THE TECHNOLOGY RELATED TO THE RELEVANT
LICENSED IP, COULD REASONABLY CONCLUDE THAT THE TECHNOLOGY, ENHANCEMENT, OR
OTHER ITEM IN QUESTION MIGHT WELL HAVE COMMERCIAL VALUE IF UTILIZED (WITH OR
WITHOUT FURTHER ENHANCEMENT OR DEVELOPMENT) IN THE FIELD OF USE.

 

3

--------------------------------------------------------------------------------


 


(Q)                                 “IMPROVEMENT PERIOD” SHALL MEAN THE PERIOD
OF TIME BEGINNING ON THE AGREEMENT DATE AND EXPIRING ON THE FIRST TO OCCUR OF
(I) THE THIRD ANNIVERSARY OF THE AGREEMENT DATE AND (II) A CHANGE OF CONTROL OF
PMII.

 


(R)                                    “IMPROVEMENT PERIOD PATENT RIGHTS” SHALL
MEAN ANY PATENT RIGHTS CONCEIVED OR APPLIED FOR BY PMII DURING THE IMPROVEMENT
PERIOD.

 


(S)                                  “INTELLECTUAL PROPERTY” OR “IP” SHALL MEAN:
(I) PATENT RIGHTS; (II) TRADEMARKS, SERVICE MARKS, TRADE NAMES, BRAND NAMES,
CERTIFICATION MARKS, DESIGNS, LOGOS AND SLOGANS, COMMERCIAL SYMBOLS, BUSINESS
NAME REGISTRATIONS, DOMAIN NAMES, TRADE DRESS AND OTHER INDICATIONS OF ORIGIN
AND GENERAL INTANGIBLES OF LIKE NATURE, THE GOODWILL ASSOCIATED WITH THE
FOREGOING, AND REGISTRATIONS IN ANY DOMESTIC OR FOREIGN JURISDICTION OF, AND
APPLICATIONS IN ANY SUCH JURISDICTION TO REGISTER, THE FOREGOING, INCLUDING ANY
EXTENSION, MODIFICATION, OR RENEWAL OF ANY SUCH REGISTRATION OR APPLICATION;
(III) RESEARCH AND DEVELOPMENT DATA, FORMULAE, IDEAS, KNOW-HOW, RESEARCH,
ANALYSIS, EXPERIMENTS, PROPRIETARY PROCESSES AND PROCEDURES, ALGORITHMS, MODELS
AND METHODOLOGIES, TECHNICAL INFORMATION, TECHNOLOGIES, TECHNIQUES, INNOVATIONS,
CREATIONS, CONCEPTS, DESIGNS, INDUSTRIAL DESIGNS, PROCEDURES, TRADE SECRETS AND
CONFIDENTIAL INFORMATION, AND RIGHTS IN ANY DOMESTIC OR FOREIGN JURISDICTION TO
LIMIT THE USE OR DISCLOSURE THEREOF BY ANY PERSON; (IV) WRITINGS AND OTHER WORKS
OF AUTHORSHIP OF ANY TYPE (INCLUDING PATTERNS, DRAWINGS, DATA, THE CONTENT
CONTAINED ON ANY WEB SITE), WHETHER COPYRIGHTABLE OR NOT, IN ANY SUCH
JURISDICTION, AND ANY COPYRIGHTS AND MORAL RIGHTS THEREIN (“COPYRIGHTS”);
(V) COMPUTER SOFTWARE (WHETHER IN SOURCE CODE OR OBJECT CODE FORM), DATABASES,
COMPILATIONS, AND DATA; AND (VI) REGISTRATIONS OR APPLICATIONS FOR REGISTRATION
OF COPYRIGHTS IN ANY DOMESTIC OR FOREIGN JURISDICTION, AND ANY RENEWALS OR
EXTENSIONS THEREOF; AND (VII) ANY SIMILAR INTELLECTUAL PROPERTY OR PROPRIETARY
RIGHTS.

 


(T)                                    “IRREVOCABLE LICENSE FEE” MEANS THE TOTAL
AMOUNT OF TWENTY MILLION DOLLARS (US$20,000,000; I.E., THE SUM OF THE LICENSE
FEE AND THE THREE MILESTONE PAYMENTS), PAID TO PMII PURSUANT TO SECTION 7
HEREOF.

 


(U)                                 “KNOW-HOW” SHALL MEAN ALL DATA AND
INFORMATION OWNED BY, USED BY, OR HELD FOR USE BY OR ON BEHALF OF OR LICENSED TO
(OR OTHERWISE CONTROLLED BY) PMII OR A PMII AFFILIATE AND MAINTAINED IN
CONFIDENCE BY PMII OR A PMII AFFILIATE, INCLUDING ALL PROCESSES, PLANS, DESIGNS,
RESEARCH, OPERATING MANUALS, METHODS, COMPOUNDS, FORMULAE, DISCOVERIES,
DEVELOPMENTS, DESIGNS, DRAWINGS, TECHNOLOGY, TECHNIQUES, PROCEDURES,
SPECIFICATIONS, INVENTIONS, COMPUTER PROGRAMS, AND ANY OTHER SCIENTIFIC OR
TECHNICAL DATA OR INFORMATION CONCEIVED, MEMORIALIZED, DEVELOPED, AND/OR REDUCED
TO PRACTICE, IN EACH CASE WHETHER OR NOT PATENTABLE IN ANY JURISDICTION.  UNTIL
SUCH TIME AS ANY PARTICULAR PATENT HAS BEEN PUBLISHED IN ACCORDANCE WITH THE
TERMS OF A PATENT APPLICATION OR SUCH PATENT APPLICATION HAS BEEN PUBLISHED, THE
TERM “KNOW-HOW” SHALL BE DEEMED TO INCLUDE ALL INVENTIONS DISCLOSED IN SUCH
PATENT APPLICATION.

 


(V)                                 “LICENSED IP” SHALL MEAN, ONLY TO THE EXTENT
THAT THE IP IN SECTIONS 1.1(V)(I)-(IV) BELOW APPLIES TO LINEAR STAPLERS, OR
LINEAR CUTTERS, OR THEIR ASSOCIATED DRIVE OR CONTROL COMPONENTS, OR ANY
COMBINATION THEREOF:

 

(I)                                     (A) PATENT RIGHTS OWNED OR CONTROLLED BY
PMII OR ANY PMII AFFILIATE ON THE AGREEMENT DATE, INCLUDING WITHOUT LIMITATION
THOSE SET FORTH ON EXHIBIT 1.1(V) ATTACHED HERETO; (B) IMPROVEMENT PERIOD PATENT
RIGHTS OWNED OR CONTROLLED BY PMII OR ANY

 

4

--------------------------------------------------------------------------------


 

PMII AFFILIATE; AND (C) PATENT RIGHTS TO NEW PMII IP (SUBJECT TO THE LIMITATION
SET FORTH IN CLAUSE (V) ABOVE, SUCH RIGHTS ARE HEREINAFTER COLLECTIVELY REFERRED
TO AS “LICENSED PATENT RIGHTS”);

 

(II)                                  PMII FIELD KNOW-HOW;

 

(III)                               NEW PMII IP (AS DEFINED IN SECTION 8.4); AND

 

(IV)                              INTELLECTUAL PROPERTY AS DEFINED IN
SUBSECTIONS (III)—(VII) OF SECTION 1.1(S), THAT IS OWNED OR CONTROLLED BY PMII
OR ANY PMII AFFILIATE ON THE AGREEMENT DATE OR DURING THE IMPROVEMENT PERIOD.

 


(W)                               “LICENSED MARKS” SHALL MEAN THE TRADE NAME AND
MARK “POWER MEDICAL INTERVENTIONS, INC.”

 


(X)                                   “LIEN” SHALL MEAN ALL LIENS, PLEDGES,
CHARGES, MORTGAGES, ENCUMBRANCES, RESTRICTIONS, LICENSES, ADVERSE RIGHTS OR
CLAIMS, AND SECURITY INTERESTS OF ANY KIND OR NATURE WHATSOEVER.

 


(Y)                                 “LITIGATION MATTER” SHALL MEAN ANY CLAIM,
INVESTIGATION, ARBITRATION, GRIEVANCE, LITIGATION, ACTION, SUIT, OR PROCEEDING,
ADMINISTRATIVE OR JUDICIAL, TO WHICH A PARTY IS (OR, TO SUCH PARTY’S KNOWLEDGE,
IS THREATENED IN WRITING TO BE MADE) A PARTY, OR RELATING TO THE LICENSED IP,
THE RELOAD, THE DEVICE, OR THIS AGREEMENT (WHETHER SUCH PARTY IS A PLAINTIFF,
DEFENDANT, OR OTHERWISE), AT LAW OR IN EQUITY OR OTHERWISE, OR BEFORE ANY
GOVERNMENTAL AUTHORITY.

 


(Z)                                   “PARTY” SHALL MEAN EACH OF ISRG AND PMII
(BUT NOT THEIR RESPECTIVE AFFILIATES), WHO TOGETHER ARE SOMETIMES REFERRED TO AS
THE “PARTIES”.  AS USED IN THIS AGREEMENT, REFERENCES TO “THIRD PARTIES” DO NOT
INCLUDE EITHER PARTY OR THE AFFILIATES OF EITHER PARTY.

 


(AA)                            “PATENT COSTS” SHALL MEAN THE COSTS AND EXPENSES
PAID TO OUTSIDE LEGAL COUNSEL, GOVERNMENTAL AUTHORITIES, AND OTHER THIRD PARTIES
INCURRED IN CONNECTION WITH PREPARING, FILING, PROSECUTING, OBTAINING, AND
MAINTAINING LICENSED IP, OR TAKING ANY PATENT PROSECUTION ACTION, INCLUDING
COSTS AND EXPENSES OF PATENT INTERFERENCE, RE-EXAMINATION, REISSUE, PROTEST,
OPPOSITION, NULLIFICATION, AND SIMILAR PROCEEDINGS (AND ANY APPEAL THEREOF IN
ANY COURT OR ADMINISTRATIVE AGENCY).

 


(BB)                          “PATENT PROSECUTION ACTION” SHALL MEAN ANY AND ALL
ACTIONS THAT MAY BE TAKEN IN CONNECTION WITH PREPARING, FILING, PROSECUTING,
OBTAINING, AND MAINTAINING THROUGHOUT THE WORLD PATENT PROTECTION FOR LICENSED
IP, INCLUDING PATENT APPLICATIONS AND OTHER RELATED MATERIAL SUBMISSIONS AND
CORRESPONDENCE WITH ANY PATENT AUTHORITIES, AND INCLUDING WITH REGARD TO ANY
PATENT INTERFERENCE, RE-EXAMINATION, REISSUE, PROTEST, OPPOSITION,
NULLIFICATION, AND SIMILAR PROCEEDINGS (AND ANY APPEAL THEREOF IN ANY COURT OR
ADMINISTRATIVE AGENCY).

 


(CC)                            “PATENT RIGHTS” MEANS (I) ANY AND ALL WRITTEN,
ORAL, AND VISUAL IDEAS, CONCEPTS, AND INVENTIONS, WHETHER OR NOT ANY SUCH IDEA,
CONCEPT, OR INVENTION HAS BEEN FILED AS A PATENT APPLICATION OR SUBMITTED BY THE
INVENTOR(S) TO ANY ATTORNEY OR OTHER PERSON FOR EVALUATION AS TO PATENTABILITY,
(II) ANY PATENTS, PATENT APPLICATIONS, ANY PATENTS ISSUING THEREFROM WORLDWIDE,
AND ALL PROVISIONAL RIGHTS WITH RESPECT TO PATENT APPLICATIONS, (III) ANY
IMPROVEMENTS,

 

5

--------------------------------------------------------------------------------


 


SUBSTITUTIONS, DIVISIONALS, PATENTS OF ADDITION, CONTINUATIONS,
CONTINUATIONS-IN-PART, REISSUES, RENEWALS, REGISTRATIONS, CONFIRMATIONS,
RE-EXAMINATIONS, EXTENSIONS, SUPPLEMENTARY PROTECTION CERTIFICATES, TERM
EXTENSIONS (UNDER APPLICABLE PATENT LAW OR REGULATION OR OTHER LAW OR
REGULATION), AND CERTIFICATES OF INVENTION OF ANY PATENTS OR PATENT
APPLICATIONS, AND (IV) ALL RIGHTS TO EXPLOIT ANY OF THE FOREGOING.

 


(DD)                          THE TERM “PERSON” SHALL MEAN AN INDIVIDUAL,
CORPORATION, PARTNERSHIP, LIMITED PARTNERSHIP, LIMITED LIABILITY COMPANY,
UNINCORPORATED ASSOCIATION, TRUST, JOINT VENTURE, UNION OR OTHER ORGANIZATION OR
ENTITY, INCLUDING A GOVERNMENTAL AUTHORITY.

 


(EE)                            “PMII FIELD KNOW-HOW” SHALL MEAN ANY KNOW-HOW
OWNED OR CONTROLLED BY PMII OR ANY PMII AFFILIATE THAT HAS APPLICATION IN THE
FIELD OF USE.

 


(FF)                                “PMII PROPERTY” SHALL MEAN: (I) LICENSED IP;
AND (II) LICENSED MARKS.

 


(GG)                          “PRELIMINARY DESIGN REVIEW” SHALL MEAN THE
SPECIFIC STAGE OF DEVELOPMENT OF THE DEVICE THAT IS DESCRIBED IN THE STATEMENT
OF WORK AS THE “PRELIMINARY DESIGN REVIEW”.  ISRG SHALL INTERPRET THIS DEFINED
TERM IN THE CONTEXT OF THE DEVELOPMENT OF THE DEVICE IN THE SAME MANNER THAT IT
INTERPRETS THIS TERM IN THE CONTEXT OF ITS DEVELOPMENT OF OTHER PRODUCTS.  FOR
THE AVOIDANCE OF DOUBT, THE PARTIES AGREE THAT SUCCESSFUL COMPLETION OF A
PRELIMINARY DESIGN REVIEW FOR THE DEVICE IS A NECESSARY CONDITION PRECEDENT FOR
A CRITICAL DESIGN REVIEW OF THE DEVICE.

 


(HH)                          “REGULATORY APPROVAL” SHALL MEAN ANY AND ALL
APPROVALS (INCLUDING ANY NECESSARY GOVERNMENTAL PRICE OR REIMBURSEMENT
APPROVALS), LICENSES, REGISTRATIONS, OR AUTHORIZATIONS OF THE APPLICABLE
GOVERNMENTAL AUTHORITY NECESSARY FOR THE USE, STORAGE, IMPORT, PROMOTION,
MARKETING, AND COMMERCIALIZATION OF THE DEVICE OR RELOAD.

 


(II)                                  “RELOAD” SHALL MEAN A DISPOSABLE CARTRIDGE
CONTAINING STAPLES THAT CAN BE ATTACHED TO THE DEVICE.  INITIAL SPECIFICATIONS
FOR THE RELOAD ARE SET FORTH IN EXHIBIT 1.1(II) AND IN THE STATEMENT OF WORK. 
SUCH INITIAL SPECIFICATIONS WILL BE REFINED AS MUTUALLY AGREED BY THE PARTIES TO
INCLUDE DETAILED MANUFACTURING SPECIFICATIONS FOR THE RELOADS TO BE SUPPLIED BY
PMII TO ISRG UNDER THE SUPPLY AGREEMENT.

 


(JJ)                                  “ROBOTIC SYSTEM” SHALL MEAN A SYSTEM OF
ONE OR MORE COMPUTER-CONTROLLED MANIPULATORS AND MECHANICAL ARMS THAT OPERATES
AUTONOMOUSLY OR IS OPERATED REMOTELY (E.G., TELEOPERATED) BY A HUMAN, INCLUDING
ATTACHABLE COMPONENTS OR ASSEMBLIES THAT OPERATE AS PART OF (AND NOT SEPARATELY
FROM) SUCH A SYSTEM DURING ANY MEDICAL OR SURGICAL DIAGNOSIS, TREATMENT, OR
PROCEDURE.

 

(I)                                     FOR THE AVOIDANCE OF DOUBT, ROBOTIC
SYSTEMS SHALL INCLUDE: (A) ISRG’S DA VINCI® SURGICAL SYSTEMS, (B) DETACHABLE
SURGICAL INSTRUMENTS THAT OPERATE AS PART OF (AND NOT SEPARATELY FROM) SUCH
DA VINCI® SURGICAL SYSTEMS DURING ANY MEDICAL OR SURGICAL DIAGNOSIS, TREATMENT,
OR PROCEDURE, (C) COMPONENTS AND ASSEMBLIES THAT MAKE UP SUCH DA VINCI® SURGICAL
SYSTEMS; AND (D) IMPROVEMENTS TO THE FOREGOING THAT ARE NOT INCONSISTENT WITH
THE FIRST SENTENCE OF THIS SECTION 1.1.

 

6

--------------------------------------------------------------------------------


 

(II)                                 FOR THE AVOIDANCE OF DOUBT, ROBOTIC SYSTEMS
DO NOT INCLUDE: (A) POWERED OR UNPOWERED INSTRUMENTS THAT ARE HAND POSITIONED
FOR TISSUE MANIPULATION DURING OPEN OR ENDOSCOPIC SURGICAL PROCEDURES, SUCH AS
PMII’S POWERED ENDOSCOPIC LINEAR CUTTER INSTRUMENTS (E.G., I60 ARTICULATING
ENDOSCOPIC LINEAR CUTTER AND OTHER POWERED STAPLING INSTRUMENTS COMMERCIALIZED
PRIOR TO THE AGREEMENT DATE), (B) CONVENTIONAL MANUAL LAPAROSCOPIC INSTRUMENTS;
AND (C) IMPROVEMENTS TO THE FOREGOING THAT ARE CONSISTENT WITH CLAUSE
1.1(JJ)(II)(A) ABOVE.

 


(KK)                            “STATEMENT OF WORK” SHALL MEAN THE STATEMENT OF
WORK ATTACHED HERETO AS EXHIBIT 1.1(KK).


 


(LL)                                  “SUBLICENSEE” SHALL MEAN ANY PERSON TO
WHOM ISRG SUBLICENSES ITS RIGHTS UNDER THIS AGREEMENT IN THE MANNER PROVIDED IN
SECTION 2.3, BUT THE TERM “SUBLICENSEE” SHALL NOT INCLUDE ANY PERSON WHO
MANUFACTURES A RELOAD FOR ISRG OR AN AFFILIATE OF ISRG BUT DOES NOT SELL SUCH
RELOADS OTHER THAN TO ISRG OR AN AFFILIATE OF ISRG.


 


(MM)                      “TECHNOLOGY” SHALL MEAN ANY IDEA, DATA, WRITING,
INVENTION, DISCOVERY, IMPROVEMENT, TRADE SECRET, DEVELOPMENT, KNOW-HOW, METHOD,
TECHNIQUE, FORMULA, PROCESS, OR OTHER TECHNOLOGY, WHETHER OR NOT PATENTABLE,
COPYRIGHTABLE, OR PROTECTABLE AS A TRADE SECRET, CONFIDENTIAL INFORMATION, OR
KNOW-HOW, OR ANY OTHER FORM OF INTELLECTUAL PROPERTY.


 

1.2.                              Other Defined Terms.  Definitions of the
defined terms listed below are contained in the Section set forth opposite the
defined term in the table below:

 

Defined Term

 

Section of Agreement

 

 

 

Agreement

 

Preamble

Agreement Date

 

Preamble

Bankruptcy Code

 

Section 15.6

Copyrights

 

Section 1.1(s)

Designated Jurisdictions

 

Section 9.1

Development Proposal

 

Section 3.2

Force Majeure

 

Section 16.7

Indemnified Party

 

Section 13.3

Indemnifying Party

 

Section 13.3

Infringement

 

Section 10.1

IP Transfer

 

Section 2.1(d)

ISRG

 

Preamble

ISRG Indemnified Parties

 

Section 13.1(a)

License Fee

 

Section 7.1

License Term

 

Section 15.1

Licensed Patent Rights

 

Section 1.1(v)(i)

Milestone Payment

 

Section 7.2

New ISRG IP

 

Section  8.5

New PMII IP

 

Section 8.4

Non-Prosecution Notice

 

Section 9.3

PMII Product

 

Section 13.1

PMII

 

Preamble

 

7

--------------------------------------------------------------------------------


 

PMII Indemnified Parties

 

Section 13.2(a)

Primary Enforcement Party

 

Section 10.1

Regulatory Applications

 

Section 4.1

Technical Information

 

Section 2.2

Requested Prosecution Action

 

Section 9.3

Requesting Party

 

Section 13.6

Supply Agreement

 

Recitals

Third Party Claim

 

Section 13.1


 

2.                                       Licenses.

 

2.1.                              License Grants to ISRG.

 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, PMII HEREBY GRANTS TO ISRG A WORLDWIDE, PERPETUAL, NON-TRANSFERABLE
(EXCEPT AS SET FORTH IN SECTION 16.11), ROYALTY-FREE, EXCLUSIVE LICENSE UNDER
ANY AND ALL LICENSED IP IN THE FIELD OF USE, SUCH EXCLUSIVE LICENSE INCLUDING
BUT NOT LIMITED TO THE RIGHT TO MAKE, HAVE MADE, USE, OFFER FOR SALE, SELL,
MARKET, IMPORT, EXPORT, DISTRIBUTE, COMMERCIALIZE IN ANY MANNER WHATSOEVER, AND
ENFORCE (EVEN AGAINST PMII AND ITS AFFILIATES) THE LICENSED IP IN THE FIELD OF
USE, AS SET FORTH IN SECTION 10 OF THIS AGREEMENT.


 


(B)                                 THE LICENSE GRANTED UNDER
SECTION 2.1(A) SHALL NOT BE SUBLICENSABLE BY ISRG EXCEPT AS SET FORTH IN
SECTION 2.3.


 


(C)                                  UPON RECEIPT BY PMII OF THE IRREVOCABLE
LICENSE FEE, THE LICENSE GRANTED UNDER SECTION 2.1(A) SHALL BECOME IRREVOCABLE.


 


(D)                                 PMII AGREES THAT IT WILL NOT, AND WILL
ENSURE THAT ITS AFFILIATES DO NOT, DURING THE LICENSE TERM ASSIGN, TRANSFER,
CONVEY, OR OTHERWISE DISPOSE OF ANY LICENSED IP THAT HAS APPLICATION IN THE
FIELD OF USE (AN “IP TRANSFER”) UNLESS SUCH IP TRANSFER SHALL HAVE BEEN MADE
SUBJECT TO THE LICENSE GRANT AND EXCLUSIVITY REQUIREMENTS SET FORTH IN THIS
SECTION 2.1 AND TO THE OTHER EXPRESS TERMS OF THIS AGREEMENT, INCLUDING, IN
PARTICULAR, SECTION 16.11.


 


(E)                                  PMII AGREES THAT IT SHALL NOT, AND WILL
ENSURE THAT ITS AFFILIATES DO NOT, UTILIZE OR PRACTICE, OR GRANT ANY RIGHTS TO
ANY THIRD PARTY WITH RESPECT TO, THE LICENSED IP IN THE FIELD OF USE THAT ARE IN
ANY WAY INCONSISTENT WITH THE RIGHTS GRANTED TO ISRG UNDER THIS AGREEMENT.


 


(F)                                    THE LICENSE GRANTED UNDER
SECTION 2.1(A) SHALL NOT PREVENT PMII OR ITS AFFILIATES OR THIRD-PARTY LICENSEES
FROM COMMERCIALIZING AND SELLING POWERED OR UNPOWERED HAND POSITIONED
INSTRUMENTS, AND COMPONENTS THEREOF, FOR CUTTING AND STAPLING (EXCLUDING RELOADS
MANUFACTURED FOR THE DEVICE) TO CUSTOMERS IN HOSPITALS WHERE ISRG’S ROBOTIC
SYSTEMS ARE DEPLOYED.

 


(G)                                 ISRG WILL, WHERE REASONABLY PRACTICAL, MARK
ALL STAPLING, CUTTING, OR COMBINED STAPLING AND CUTTING INSTRUMENTS (INCLUDING
THE DEVICE), OR PACKAGING THEREOF, WITH A NOTICE OF THE APPLICABLE LICENSED
PATENT RIGHTS, AS REASONABLY DETERMINED BY PMII, AND PMII’S OWNERSHIP THEREOF,
IN THE FORM REASONABLY NOTIFIED BY PMII TO ISRG FROM TIME TO TIME.

 

8

--------------------------------------------------------------------------------


 


(H)                                 FOR ANY LICENSED IP CONTROLLED BY PMII OR
ITS AFFILIATES THAT IS SUBLICENSED TO ISRG UNDER SECTION 2.1(A), ISRG AGREES TO
PAY, IF APPLICABLE AND NECESSARY FOR ISRG TO BENEFIT FROM SUCH SUBLICENSED
PATENT RIGHTS, A PASS-THROUGH ROYALTY OBLIGATION FOR ANY ROYALTY OBLIGATION IN
THE ORIGINAL LICENSE GRANT TO PMII OF SUCH SUBLICENSED PATENT RIGHTS.


 


(I)                                     PMII SHALL DISCLOSE TO ISRG A LISTING OF
ALL WORLDWIDE PATENT APPLICATIONS AND PATENTS OWNED, CONTROLLED BY, OR OTHERWISE
LICENSED BY PMII OR ITS AFFILIATES ON THE AGREEMENT DATE.  FOR ANY SUCH PATENT
APPLICATIONS OR PATENTS LICENSED BY PMII OR ITS AFFILIATES, PMII SHALL DISCLOSE
TO ISRG THE ASSOCIATED LICENSE GRANT SO THAT ISRG MAY DETERMINE THE EXTENT OF
CONTROL OF SUCH PATENT APPLICATIONS OR PATENTS BY PMII OR ITS AFFILIATES.  THIS
LISTING OF PATENT APPLICATIONS AND PATENTS, AND ASSOCIATED LICENSE TERMS IF
APPLICABLE, SHALL INCLUDE AT LEAST THOSE REFERRED TO IN PMII’S MOST RECENT
FORM 10-K FILING WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.


 

2.2.                             Non-Exclusive License to Use Technical
Information.  PMII hereby grants to ISRG and its Affiliates a non-exclusive
worldwide, transferable, royalty-free right and license to utilize PMII’s (or an
Affiliate of PMII’s) test data and any other technical data and information
relating to the development or manufacture of staplers, cutters, drive or
control components associated with staplers or cutters, or Reloads (“Technical
Information”) as may be reasonably required by ISRG or a ISRG Affiliate to
support regulatory submissions dealing with the Device or any purposes related
to the Commercialization of the Device.  The license granted under this
Section 2.2 shall not be sublicensable by ISRG except as set forth in
Section 2.3.  PMII shall disclose and provide such Technical Information
(including any updated Technical Information) to ISRG at any time on request.

 

2.3.                             Sublicenses.  ISRG shall not sublicense, in
whole or in part, the rights granted herein to the Licensed IP and Technical
Information without PMII’s prior written consent, which shall not be
unreasonably withheld, except that, without PMII’s prior consent, ISRG may
sublicense its rights to the Licensed IP, within the Field of Use, (i) to any
wholly owned subsidiary, or (ii) as part of the settlement of any patent
infringement suit, action, or proceeding between ISRG or any ISRG Affiliate and
any third party, subject to the following:

 


(A)                                  SUBLICENSE AGREEMENT.  ISRG SHALL EXECUTE A
WRITTEN SUBLICENSE WITH EACH SUBLICENSEE WHICH SHALL BE SUBJECT TO ISRG’S RIGHTS
AND OBLIGATIONS UNDER THE TERMS OF THIS AGREEMENT.  ISRG SHALL REPORT THE
GRANTING OF ALL SUCH SUBLICENSES TO PMII WITHIN THIRTY (30) DAYS OF THE GRANTING
OF THE SAME, AND ALONG WITH SUCH NOTIFICATION SHALL PROVIDE A COPY OF THE
SUBLICENSE AGREEMENT.  ISRG SHALL CAUSE ANY SUCH SUBLICENSE AGREEMENT CONTAINS
TERMS THAT ARE AT LEAST AS PROTECTIVE OF THE LICENSED IP AND CONFIDENTIAL
INFORMATION AS THE TERMS SET FORTH IN THIS AGREEMENT, AND THAT ALSO INCLUDE NO
PROVISIONS THAT WOULD BE IN VIOLATION OF THE LICENSE GRANT SET FORTH IN THIS
AGREEMENT.  ISRG SHALL BE OBLIGATED TO USE COMMERCIALLY REASONABLE EFFORTS IN
MONITORING THE PERFORMANCE OF ITS SUBLICENSEES AND SHALL INDEMNIFY PMII FOR ANY
MATERIAL VIOLATION BY A SUBLICENSEE OF ITS OBLIGATIONS RELATED TO THE LICENSED
IP UNDER A SUBLICENSE AGREEMENT.  FOR AVOIDANCE OF DOUBT, ISRG DOES NOT HAVE ANY
OBLIGATION TO REPORT ANY SUBLICENSE UNDER SECTION 2.3(I).


 


(B)                                 PERFORMANCE OF OTHER OBLIGATIONS BY
SUBLICENSEES.  ISRG SHALL, AND BY THIS AGREEMENT HEREBY DOES, AGREE TO CAUSE ANY
SUBLICENSEE TO ASSUME AND AGREE TO

 

9

--------------------------------------------------------------------------------


 


PERFORM ALL OF THE COVENANTS AND OBLIGATIONS OF ISRG TO PMII CONTAINED IN THIS
AGREEMENT AS FULLY AND TO THE SAME EXTENT AS IF SUCH PERSON WERE ISRG UNDER THIS
AGREEMENT BUT WITH SUCH MODIFICATIONS AS MAY BE APPROPRIATE TO REFLECT THE
EXTENT, IF ANY, TO WHICH THE SUBLICENSE IS NARROWER IN SCOPE THAN THE LICENSE
GRANT CONTAINED THIS AGREEMENT.

 


(C)                                  TERMINATION.  UNLESS THE IRREVOCABLE
LICENSE FEE HAS BEEN PREVIOUSLY PAID TO PMII, UPON TERMINATION OF THIS AGREEMENT
AS PROVIDED IN THIS AGREEMENT, ANY SUBLICENSE AGREEMENT SHALL THEREUPON
AUTOMATICALLY TERMINATE (SUBJECT TO THE SUBLICENSEE’S RIGHT TO SELL ANY
INVENTORY IN STOCK, AND TO COMPLETE AND SELL ANY PRODUCTS IN PROCESS AT THE TIME
OF TERMINATION), AND ISRG SHALL CAUSE ALL SUBLICENSE AGREEMENTS TO PROVIDE FOR
THE SAME.

 

2.4.                              Third Party Manufacturers.  Except for
Reloads, which are addressed in Section 2.9 of the Supply Agreement, ISRG may
have any component or assembly associated with the Licensed IP within the Field
of Use made by a contract manufacturer of its selection, provided that such
contract manufacturer enters into a written agreement that complies with
Sections 2.3(a), (b), and (c).

 

2.5.                              Distributors.  ISRG may exercise its rights
and obligations under this Agreement through its distributors and
sub-distributors through multiple tiers.  Such exercise shall not constitute a
sublicense.

 

2.6.                              Trademark License.  PMII hereby grants to ISRG
an non-exclusive, non-transferable, worldwide, royalty-free license to use the
Licensed Mark in connection with ISRG’s marketing and sale of Reloads for use
with the Device.  All goodwill associated with the foregoing license shall inure
to the benefit of PMII, and PMII shall have sole control of, and responsibility
for, any applications and registrations for the Licensed Mark.  ISRG shall use
the Licensed Mark in accordance with PMII’s reasonable guidelines with respect
to trademark usage of the Licensed Mark, as provided to ISRG upon reasonable
prior notice.  PMII acknowledges that ISRG shall be under no obligation to
Commercialize the Reload under the Licensed Mark.  ISRG shall provide reasonable
attribution of PMII’s role as the developer and/or manufacturer of the Reload
(as applicable) in any Device that includes the Reload.  The Parties agree that
the Licensed Mark may appear as practical on any packaging for a Reload, but the
Licensed Mark will not appear on the Reload itself or on the Device.

 

3.                                       Development Activities.

 

3.1.                              General.  ISRG shall be responsible for, and
control, the development of the Device.  The Parties recognize that in order for
ISRG successfully to develop the Device and integrate the Device with a Robotic
System, ISRG will require the assistance from PMII as expressly specified in the
Statement of Work attached to this Agreement.  Each Party shall timely perform
the obligations allocated to it in the Statement of Work.  PMII shall provide
such assistance to ISRG at no additional cost, provided that the maximum number
of man-hours in assistance to be provided at no additional cost shall not exceed
3,900 hours.  PMII shall be under no obligation to provide any additional
assistance, information, or Technology to ISRG except as expressly set forth
herein.  If ISRG requires any additional assistance beyond such limit, then PMII
shall provide such additional assistance and ISRG shall pay PMII for its time
and materials

 

10

--------------------------------------------------------------------------------


 

at reasonable rates to be agreed upon in good faith by the Parties prior to the
provision of such additional assistance.

 

3.2.                             Further Development Proposals.  In addition to
the Statement of Work, ISRG may propose to PMII a series of additional
development projects relating to the Device (each, a “Development Proposal”)
from time to time. ISRG shall submit each Development Proposal to PMII in
writing and shall include a description of the proposed development
specifications in detail sufficient to permit PMII to evaluate and make
recommendations as to the feasibility of developing the features or enhancements
described in such proposed development specifications.  PMII shall consider each
such Development Proposal in good faith and inform ISRG of the feasibility of
such Development Proposal and the likely cost and timetable for providing the
requested support and assistance for such Development Proposal.  If ISRG
notifies PMII in writing that it is prepared to proceed with a particular
Development Proposal, then the Parties shall negotiate in good faith to
(i) agree upon the applicable specifications and (ii) develop a budget for the
relevant Development, setting forth the man hours and corresponding costs, but
only to the extent that such costs are actually and reasonably incurred by
PMII.  PMII shall perform additional Development Proposals only as agreed in
writing by the Parties.

 

4.                                       Regulatory Matters.

 

4.1.                             Regulatory Approvals.  ISRG shall be
responsible for preparing, submitting, and obtaining all applications necessary
for Regulatory Approvals for the Device (“Regulatory Applications”), and will
undertake all clinical studies necessary to obtain Regulatory Approval for the
Device.  ISRG shall keep PMII fully informed with respect to the progress of its
Regulatory Applications.  PMII shall cooperate with ISRG relating to all
material issues, amendments, supplements, and other matters respecting all
Regulatory Applications and Regulatory Approvals for the Device.  ISRG shall
provide to PMII, upon request, copies of all Regulatory Applications, Regulatory
Approvals, and other regulatory filings, submissions, and communications for the
Device.  Regulatory Approvals for the Reloads will be done by PMII in accordance
with the Supply Agreement.

 

4.2.                             Regulatory Information and Notification with
respect to the Device.  Each Party agrees to share and provide to the other
Party all information related to Regulatory Approvals for the Device (or any
Technology of PMII incorporated into the Device), and without limitation agrees
to:

 


(A)                                  PRIOR TO THE FIRST COMMERCIAL SALE OF THE
DEVICE OR SUCH TECHNOLOGY, REPORT TO THE OTHER PARTY WITHIN TEN (10) DAYS OF THE
INITIAL RECEIPT OF A REPORT OF ANY UNEXPECTED OR SERIOUS EXPERIENCE WITH THE
DEVICE OR THE TECHNOLOGY USED IN THE DEVICE THAT COULD ADVERSELY IMPACT
OBTAINING ALL NECESSARY REGULATORY APPROVALS; AND


 


(B)                                 AFTER THE FIRST COMMERCIAL SALE OF THE
DEVICE OR SUCH TECHNOLOGY, REPORT TO THE OTHER PARTY WITHIN TEN (10) DAYS OF THE
INITIAL RECEIPT OF A REPORT, OR SOONER IF REQUIRED FOR THE OTHER PARTY TO COMPLY
WITH ANY AND ALL LEGAL AND REGULATORY REQUIREMENTS, OF (I) ANY ADVERSE
EXPERIENCE WITH THE DEVICE OR ANY SUCH TECHNOLOGY THAT IS SERIOUS AND
UNEXPECTED, OR (II) MALFUNCTIONS OF THE DEVICE THAT DID NOT CAUSE A SERIOUS
ADVERSE

 

11

--------------------------------------------------------------------------------


 


EXPERIENCE, BUT WOULD LIKELY CAUSE A SERIOUS ADVERSE EXPERIENCE IF THE
MALFUNCTION WERE TO RECUR.  SERIOUS ADVERSE EXPERIENCES MEAN ANY EXPERIENCE THAT
SUGGESTS A SIGNIFICANT HAZARD, CONTRAINDICATION, SIDE EFFECT, OR PRECAUTION, OR
ANY EXPERIENCE THAT IS FATAL OR LIFE THREATENING, IS PERMANENTLY DISABLING, OR
REQUIRES OR PROLONGS INPATIENT HOSPITALIZATION.  AN UNEXPECTED ADVERSE
EXPERIENCE IS ONE NOT IDENTIFIED IN NATURE, SPECIFICITY, SEVERITY, OR FREQUENCY
IN THE THEN-CURRENT U.S. LABELING FOR THE APPLICABLE PRODUCT.


 


(C)                                  EACH PARTY SHALL MAINTAIN A REASONABLE
RECORD OF ALL MATERIAL COMPLAINTS IT RECEIVES WITH RESPECT TO THE DEVICE OR PMII
TECHNOLOGY INCORPORATED THEREIN.  EACH PARTY SHALL NOTIFY THE OTHER OF ANY
MATERIAL COMPLAINT RECEIVED BY IT IN SUFFICIENT DETAIL AND WITHIN THIRTY (30)
DAYS AFTER THE END OF THE CALENDAR QUARTER IN WHICH THE EVENT OCCURRED, AND IN
ANY EVENT IN SUFFICIENT TIME TO ALLOW THE RESPONSIBLE PARTY TO COMPLY WITH ANY
AND ALL LEGAL AND REGULATORY REQUIREMENTS.

 

4.3.                             Recalls.  ISRG shall have the exclusive right
(subject to applicable law) to initiate voluntary Device recalls, and shall
manage and be responsible (including bearing all costs and expense) for all
Device Recalls.  Each of the Parties hereto agrees to notify within seventy two
(72) hours the other in writing in the event either sees a need for a Device
recall.

 

5.                                       Reload Supply.  PMII shall supply ISRG
with ISRG’s requirements for Reloads pursuant to, and subject to the terms and
conditions of, the Supply Agreement.

 

6.                                       ISRG Requirements.

 

6.1.                             Preliminary Design Review.  ISRG shall complete
its Preliminary Design Review on or before February 28, 2009, provided, however,
that this deadline shall be extended for a reasonable period of time if PMII
fails to perform its obligations in the Statement of Work in a timely fashion.

 

6.2.                             Critical Design Review.  ISRG shall complete
its Critical Design Review on or before December 31, 2009, provided, however,
that this deadline shall be extended for a reasonable period of time if PMII
fails to perform its obligations in the Statement of Work in a timely fashion.

 

6.3.                             First Commercial Sale.  ISRG shall make
Commercially Reasonable Efforts to make a First Commercial Sale of the Device by
the third anniversary of the Agreement Date.

 

7.                                       License Payments.

 

7.1.                             License Issuance Fee.  ISRG shall pay to PMII
an initial, one-time, license fee of Twelve Million Five Hundred Thousand
Dollars (US$12,500,000) (“License Fee”) not later than five (5) business days
after the execution of this Agreement by both Parties.  The payment of the
License Fee shall be a condition precedent to the effectiveness of this
Agreement.  If the License Fee is not paid within five (5) business days after
execution of this Agreement, this Agreement shall lapse and be deemed null,
void, and of no effect.

 

7.2.                             Milestone Payments.  ISRG will make the
following one-time payments to PMII (each a “Milestone Payment”):

 

12

--------------------------------------------------------------------------------


 


(A)                                  COMPLETION OF PRELIMINARY DESIGN REVIEW. 
ISRG WILL PAY TWO MILLION FIVE HUNDRED THOUSAND DOLLARS (US$2,500,000) TO PMII
NOT LATER THAN TEN (10) DAYS FOLLOWING SUCCESSFUL COMPLETION OF THE PRELIMINARY
DESIGN REVIEW FOR THE DEVICE IN ACCORDANCE WITH THE STATEMENT OF WORK;


 


(B)                                 COMPLETION OF CRITICAL DESIGN REVIEW.  ISRG
WILL PAY TWO MILLION DOLLARS (US$2,000,000) TO PMII NOT LATER THAN TEN (10) DAYS
FOLLOWING SUCCESSFUL COMPLETION OF THE CRITICAL DESIGN REVIEW IN ACCORDANCE WITH
THE STATEMENT OF WORK; AND

 


(C)                                  FIRST COMMERCIAL SALE.  ISRG WILL PAY THREE
MILLION DOLLARS (US$3,000,000) TO PMII NOT LATER THAN TEN (10) DAYS FOLLOWING
THE FIRST COMMERCIAL SALE OF THE DEVICE.

 


(D)                                 ACCELERATION OF MILESTONE PAYMENTS.  FOR THE
AVOIDANCE OF DOUBT, ISRG HAS THE RIGHT TO ACCELERATE PAYMENT OF EACH MILESTONE
PAYMENT, AND THEREBY PAY THE IRREVOCABLE LICENSE FEE, FOR ANY REASON, AND UNDER
ANY CIRCUMSTANCES, AT ANY TIME PRIOR TO EARLIER OF (I) THE DUE DATE OF SUCH
MILESTONE PAYMENT, AND (II) THE EFFECTIVE DATE OF THE TERMINATION OF THIS
AGREEMENT.

 

7.3.                             Payment Terms.  ISRG shall notify PMII in
writing on the occurrence of any of the milestones described in Section 7.2. 
All payments due from ISRG to PMII shall be made by wire transfer of immediately
available funds to an account designed by PMII.  All payments shall be made in
U.S. dollars.  If ISRG is required by law to withhold any tax to the tax or
revenue authorities in any country regarding any payments or royalties, such
amount shall be deducted from the amounts to be paid by ISRG, and ISRG shall
notify PMII and promptly furnish PMII with copies of any tax certificate or
other documentation evidencing such withholding.

 

8.                                       Intellectual Property.

 

8.1.                             Ownership of IP.  The Parties agree that each
Party owns and retains all right, title, and interest in all Technology and
Intellectual Property owned, Developed, or in-licensed by such Party (i) prior
to the Agreement Date or (ii) that is unrelated to this Agreement.

 

8.2.                             Ownership of PMII Property.  Without limitation
of Section 8.1, and except as otherwise provided for in this Agreement, PMII
shall own and retain all right, title, and interest, including all Technology
and Intellectual Property, in the PMII Property.

 

8.3.                             Ownership of Device.  Subject to PMII’s
ownership of the PMII Property, ISRG shall own all right, title, and interest,
including all Technology and Intellectual Property, in the Device.  To the
extent that PMII Develops any contribution to the Device, whether alone or
jointly with ISRG, and such contribution does not constitute PMII Property, such
Technology and Intellectual Property shall be owned by ISRG.

 

8.4.                             Ownership of New PMII IP.  PMII shall own all
Technology, and all Intellectual Property therein, that is Developed by either
Party, whether alone or jointly with the other Party, in performance of the
developmentactivities described in Section 3 of this

 

13

--------------------------------------------------------------------------------


 

Agreement, in the field of power stapling and cutting mechanisms, including
their associated drive or control components (the “New PMII IP”).

 

8.5.                             Ownership of New ISRG IP.  ISRG shall own all
Technology, and all Intellectual Property therein, that is Developed by either
Party, whether alone or jointly with the other Party, in performance of the
development activities described in Section 3 of this Agreement, outside the
field of power stapling and cutting mechanisms, including their associated drive
or control components (the “New ISRG IP”).

 

8.6.                             Assignment of Intellectual Property.

 


(A)                                  EACH PARTY REPRESENTS AND COVENANTS THAT
ALL ITS EMPLOYEES, CONSULTANTS, AND AGENTS, AND ALL THIRD PARTIES ACTING ON
BEHALF OF SUCH PARTY IN PERFORMING ITS OBLIGATIONS UNDER THIS AGREEMENT, SHALL
BE OBLIGATED UNDER A BINDING WRITTEN AGREEMENT TO ASSIGN TO SUCH PARTY ALL
TECHNOLOGY AND INTELLECTUAL PROPERTY DEVELOPED BY SUCH EMPLOYEES, CONSULTANTS,
AGENTS, AND THIRD PARTIES IN CONNECTION WITH THIS AGREEMENT.

 


(B)                                 SUBJECT TO THE LICENSES AND OTHER RIGHTS
SPECIFICALLY PROVIDED IN THIS AGREEMENT, TO THE EXTENT EITHER PARTY OBTAINS ANY
TITLE OR SIMILAR INTEREST IN ANY TECHNOLOGY, OR ANY INTELLECTUAL PROPERTY
THEREIN, THAT IS TO BE OWNED BY THE OTHER PARTY IN ACCORDANCE WITH SECTION 8 OF
THIS AGREEMENT, SUCH FIRST PARTY HEREBY ASSIGNS AND, TO THE EXTENT SUCH
ASSIGNMENT CANNOT BE MADE AT PRESENT, AGREES PROMPTLY TO ASSIGN, TO SUCH SECOND
PARTY ALL OF THE FIRST PARTY’S TITLE AND OTHER INTEREST IN AND TO SUCH
TECHNOLOGY AND INTELLECTUAL PROPERTY THROUGHOUT THE WORLD.  THE FIRST PARTY
SHALL EXECUTE AND PROCURE SUCH DOCUMENTS, INCLUDING SHORT-FORM ASSIGNMENTS AND
ASSIGNMENTS OF PATENT APPLICATIONS AND PATENTS, AND TAKE SUCH OTHER ACTIONS AS
MAY BE REASONABLY REQUESTED FROM TIME TO TIME BY THE SECOND PARTY TO OBTAIN FOR
ITS OWN BENEFIT APPROPRIATE PROTECTIONS FOR INTELLECTUAL PROPERTY IN ANY AND ALL
COUNTRIES WITH RESPECT TO SUCH TECHNOLOGY, OR OTHERWISE TO TRANSFER OR CONFIRM
THE TRANSFER OF SUCH TECHNOLOGY AND THE RELATED INTELLECTUAL PROPERTY FOR THE
BENEFIT OF THE SECOND PARTY.

 

9.                                       Prosecution of Patent Rights.

 

9.1.                             Prosecution and Maintenance of Patent Rights. 
For countries or regions that grant Patent Rights (“Designated Jurisdictions”),
PMII shall use Commercially Reasonable Efforts to prepare, file, prosecute,
obtain, and maintain:

 


(A)                                  ALL LICENSED PATENT RIGHTS EXISTING AS OF
THE AGREEMENT DATE; AND

 


(B)                                 ALL LICENSED PATENT RIGHTS THAT COME INTO
EXISTENCE AFTER THE AGREEMENT DATE IN ANY DESIGNATED JURISDICTION SELECTED AT
PMII’S DISCRETION.

 


(C)                                  WITH REFERENCE TO SECTIONS 9.1(A) AND (B),
PMII SHALL OTHERWISE TAKE ALL PATENT PROSECUTION ACTIONS AS IT SHALL DEEM TO BE
COMMERCIALLY REASONABLE, IN ITS DISCRETION, IN ORDER TO PROTECT AND ENHANCE THE
VALUE OF SUCH LICENSED PATENT RIGHTS, AND SHALL PAY ALL PATENT COSTS INCURRED BY
PMII IN CONNECTION WITH THE FOREGOING ACTIVITIES.

 

9.2.                             Cooperation with Respect to Licensed Patent
Rights.  PMII shall regularly provide ISRG with copies of all patent
applications that, upon filing, would be included in the

 

14

--------------------------------------------------------------------------------


 

definition of Licensed Patent Rights that are proposed to be filed by PMII or
any Affiliate, and PMII shall also provide ISRG with copies of all other related
material submissions and correspondence with any patent authorities dealing with
actual or potential Licensed Patent Rights, in sufficient time to allow for
review and comment by ISRG.  In addition, PMII shall provide ISRG and its
counsel with an opportunity to consult with PMII and its counsel regarding
Patent Prosecution Actions relating to the Licensed Patent Rights and any
decisions by PMII not to take any Patent Prosecution Actions, and PMII shall
take into consideration the reasonable requests of ISRG regarding the same. 
ISRG shall cooperate fully with PMII, at PMII’s reasonable request and ISRG’s
sole expense for its own actions, in connection with the preparation, filing,
prosecution, obtaining and maintenance of, all Patent Prosecution Actions
concerning the applicable Licensed Patent Rights by PMII under this Section 9.2
(and in any other proceedings before a patent official or office with respect
thereto).

 

9.3.                             Election Not to Prosecute; Licensed Patent
Rights; Right to Step In.  If PMII elects not to:

 


(A)                                  TAKE ANY PATENT PROSECUTION ACTION FOR ANY
APPLICABLE LICENSED PATENT RIGHTS NECESSARY TO ESTABLISH (E.G., PREPARE AND FILE
A PATENT APPLICATION) OR MAINTAIN SUCH LICENSED PATENT RIGHTS IN A PARTICULAR
DESIGNATED JURISDICTION;

 


(B)                                 TAKE ANY OTHER ACTION TO PREVENT THE
FORFEITURE OF COMMERCIALLY VALUABLE RIGHTS WITH RESPECT TO ANY APPLICABLE
LICENSED PATENT RIGHTS IN A DESIGNATED JURISDICTION THAT IS REASONABLY NECESSARY
TO ESTABLISH OR PRESERVE SUCH COMMERCIALLY VALUABLE RIGHTS IN SUCH DESIGNATED
JURISDICTION; OR

 


(C)                                  PAY THE PATENT COSTS ASSOCIATED WITH ANY
SUCH PATENT PROSECUTION ACTION OR SUCH OTHER ACTION IN ANY PARTICULAR DESIGNATED
JURISDICTION (IN EACH CASE RELATING TO LICENSED PATENT RIGHTS), (EACH OF THE
FOREGOING A “REQUESTED PROSECUTION ACTION”), THEN IN EACH SUCH CASE PMII SHALL
SO NOTIFY (“NON-PROSECUTION NOTICE”) ISRG PROMPTLY IN WRITING THAT IT HAS MADE
SUCH AN ELECTION. PMII SHALL PROVIDE SUCH NON-PROSECUTION NOTICE TO ISRG ON OR
BEFORE A DATE THAT IT REASONABLY BELIEVES WOULD PROVIDE ISRG WITH SUFFICIENT
TIME TO ENABLE ISRG TO MEET ANY DEADLINES KNOWN TO PMII BY WHICH THE REQUESTED
PROSECUTION ACTION MUST BE TAKEN TO ESTABLISH OR PRESERVE COMMERCIALLY VALUABLE
RIGHTS IN THE DESIGNATED JURISDICTION TO WHICH SUCH REQUESTED PROSECUTION ACTION
RELATES.  ON RECEIPT OF ANY NON-PROSECUTION NOTICE, ISRG SHALL HAVE THE RIGHT
BUT NOT THE OBLIGATION TO TAKE THE REQUESTED PROSECUTION ACTION AT ITS OWN
EXPENSE, AND TO TAKE OVER PROSECUTION OF THE PATENT RIGHTS THAT WERE SUBJECT TO
THE NON-PROSECUTION NOTICE, AND PMII SHALL COOPERATE FULLY WITH ISRG WITH
RESPECT TO ANY SUCH ACTION.  ISRG SHALL BE DEEMED TO HAVE RECEIVED A
NON-PROSECUTION NOTICE WITH RESPECT TO ANY REQUESTED PROSECUTION ACTION IF PMII
SHALL NOT HAVE TAKEN THE REQUESTED PROSECUTION ACTION WITHIN TEN (10) DAYS OF A
WRITTEN REQUEST BY ISRG THAT PMII TAKE SUCH ACTION.

 

9.4.                             New ISRG IP.  ISRG shall control the patent
prosecution of the New ISRG IP, and shall take all Patent Prosecution Actions
therewith, at its expense.

 

15

--------------------------------------------------------------------------------


 

10.                                 Enforcement of Licensed IP.

 

10.1.                       Rights to Enforce.

 


(A)                                  WITH RESPECT TO THE ENFORCEMENT AND DEFENSE
OF THE LICENSED IP, PMII AND ISRG SHALL INFORM EACH OTHER PROMPTLY IN WRITING OF
ANY KNOWLEDGE OF ANY ALLEGED INFRINGEMENT, MISUSE, OR MISAPPROPRIATION BY ANY
PERSON OF THE LICENSED IP THAT HAS APPLICATION IN THE FIELD OF USE (SUCH
INFRINGEMENT, MISUSE, OR MISAPPROPRIATION, THE “INFRINGEMENT”) AND SHALL PROVIDE
A SUMMARY OF ANY EVIDENCE INDICATING SUCH INFRINGEMENT.  PMII AND ISRG SHALL
MEET TO DISCUSS AND AGREE UPON A STRATEGY TO RESOLVE THE ALLEGED INFRINGEMENT.

 


(B)                                 ISRG SHALL HAVE THE SOLE RIGHT BUT NOT THE
OBLIGATION TO PROSECUTE OR SEEK TO END AT ITS OWN EXPENSE ANY INFRINGEMENT OF
THE LICENSED IP, TO THE EXTENT THAT SUCH INFRINGEMENT OCCURS IN THE FIELD OF
USE.

 


(C)                                  PMII SHALL HAVE THE SOLE RIGHT BUT NOT THE
OBLIGATION TO PROSECUTE OR SEEK TO END AT ITS OWN EXPENSE ANY INFRINGEMENT OF IP
THAT IS OWNED OR CONTROLLED BY PMII OR A PMII AFFILIATE AND THAT IS NOT LICENSED
TO ISRG IN THE FIELD OF USE.

 


(D)                                 THE PARTY EXERCISING ITS SOLE RIGHT OF
ENFORCEMENT WITH RESPECT TO A PARTICULAR INFRINGEMENT IS DEFINED AS “PRIMARY
ENFORCEMENT PARTY”.

 

10.2.                       Enforcement by Primary Enforcement Party.

 


(A)                                  WHEN THE PRIMARY ENFORCEMENT PARTY TAKES
ACTION TO PROSECUTE ANY INFRINGEMENT, IT SHALL:

 

(I)                                     BE RESPONSIBLE FOR ALL COSTS OF
PROSECUTING SUCH INFRINGEMENT, EXCEPT AS PROVIDED IN SECTION 10.2(D);

 

(II)                                  PROVIDE THE OTHER PARTY WITH COPIES OF ALL
PLEADINGS AND OTHER DOCUMENTS PROPOSED TO BE INITIALLY FILED OR SERVED BY THE
PRIMARY ENFORCEMENT PARTY IN SUFFICIENT TIME TO ALLOW FOR REVIEW AND COMMENT BY
THE OTHER PARTY

 

(III)                               AS REASONABLY REQUESTED BY THE OTHER PARTY,
REGULARLY PROVIDE THE OTHER PARTY WITH COPIES OF ALL PLEADINGS AND OTHER
DOCUMENTS PROPOSED TO BE FILED OR SERVED BY THE PRIMARY ENFORCEMENT PARTY AND
OTHER MATERIAL SUBMISSIONS AND CORRESPONDENCE IN ANY WAY RELATED TO SUCH
PROSECUTION OF SUCH INFRINGEMENT, AS APPLICABLE, IN SUFFICIENT TIME TO ALLOW FOR
REVIEW AND COMMENT BY THE OTHER PARTY; AND

 

(IV)                              PROVIDE THE OTHER PARTY AND ITS COUNSEL WITH A
REASONABLE OPPORTUNITY TO CONSULT WITH THE PRIMARY ENFORCEMENT PARTY AND ITS
COUNSEL REGARDING THE FILING, SERVICE OF PROCESS, AND CONTENTS OF ANY DOCUMENTS
PROPOSED TO BE FILED OR SERVED BY THE PRIMARY ENFORCEMENT PARTY AND OTHER
MATERIAL SUBMISSIONS AND CORRESPONDENCE IN ANY WAY RELATED TO SUCH PROSECUTION
OF SUCH INFRINGEMENT OR IN CONNECTION THEREWITH, AND THE PRIMARY ENFORCEMENT
PARTY SHALL GIVE CONSIDERATION TO THE REASONABLE REQUESTS OF THE OTHER PARTY
REGARDING THE SAME.

 

16

--------------------------------------------------------------------------------


 


(B)                                 TO THE EXTENT THAT THE OTHER PARTY IS DEEMED
AN INDISPENSABLE PARTY IN THE PRIMARY ENFORCEMENT PARTY’S LITIGATION INVOLVING
THE LICENSED IP, THE OTHER PARTY AGREES TO JOIN THE PRIMARY ENFORCEMENT PARTY IN
SUCH ACTION.  THE PRIMARY ENFORCEMENT PARTY SHALL REIMBURSE ALL OF THE OTHER
PARTY’S REASONABLE EXPENSES, INCLUDING ATTORNEY FEES, AND PAY A REASONABLE
HOURLY CONSULTING FEE FOR USE OF THE OTHER PARTY’S PERSONNEL, IN CONNECTION WITH
LITIGATION INVOLVING THE LICENSED IP THAT THE OTHER PARTY IS REQUIRED TO JOIN AS
AN INDISPENSABLE PARTY.


 


(C)                                  THE OTHER PARTY AGREES TO COOPERATE WITH
THE PRIMARY ENFORCEMENT PARTY IN ANY LAWSUIT THAT THE PRIMARY ENFORCEMENT PARTY
BRINGS AGAINST A THIRD PARTY TO ENFORCE THE PRIMARY ENFORCEMENT PARTY’S RIGHTS
IN THE LICENSED IP AND TO JOIN THE PRIMARY ENFORCEMENT PARTY AS A PARTY TO SUCH
LAWSUIT IF (I) REQUESTED BY THE PRIMARY ENFORCEMENT PARTY AND (II) IF THE
PRIMARY ENFORCEMENT PARTY AGREES TO (A) REIMBURSE ALL OF THE OTHER PARTY’S
REASONABLE LITIGATION EXPENSES, INCLUDING ATTORNEY FEES, IN SUCH LAWSUIT, AND
(B) PAY A REASONABLE HOURLY CONSULTING FEE FOR USE OF THE OTHER PARTY’S
PERSONNEL IN CONNECTION WITH SUCH LAWSUIT.


 


(D)                                 TO THE EXTENT PERMISSIBLE UNDER THE FEDERAL
RULES OF CIVIL PROCEDURE, EACH PARTY SHALL HAVE THE RIGHT, WITH COUNSEL OF ITS
OWN CHOOSING AND AT ITS OWN EXPENSE, TO JOIN IN ANY OF THE OTHER PARTY’S
LITIGATION INVOLVING THE LICENSED IP.


 

10.3.                       Enforcement Action by Third Party.

 


(A)                                  IN THE EVENT THAT A DECLARATORY JUDGMENT OR
OTHER COURT OR ADMINISTRATIVE ACTION IS BROUGHT BY A THIRD PARTY ALLEGING
INVALIDITY, UNENFORCEABILITY, NON-INFRINGEMENT, MISUSE, OR MISAPPROPRIATION OF
ANY LICENSED IP, PMII SHALL HAVE THE OBLIGATION TO TAKE OVER THE SOLE DEFENSE OF
THE ACTION AT ITS OWN EXPENSE. THE PROVISIONS OF THIS SECTION 10.3 SHALL BE IN
ADDITION TO, AND NOT IN LIEU OF, THE PARTIES’ INDEMNIFICATION OBLIGATIONS
CONTAINED IN SECTION 13, AND IN THE EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS
OF THIS SECTION 10.3 AND THE INDEMNIFICATION OBLIGATIONS CONTAINED IN
SECTION 13, THE INDEMNIFICATION OBLIGATIONS CONTAINED IN SECTION 13 SHALL BE
CONTROLLING.

 


(B)                                 ALL ACTIONS TAKEN BY PMII PURSUANT TO THIS
SECTION 10.3 SHALL BE SUBJECT TO THE FOLLOWING CONDITIONS:

(I)                                     PMII SHALL BE RESPONSIBLE FOR ALL COSTS
OF PROSECUTING AND DEFENDING AGAINST SUCH ACTION;

 

(II)                                  AS REASONABLY REQUESTED BY ISRG, PMII
SHALL REGULARLY PROVIDE ISRG WITH COPIES OF ALL PLEADINGS AND OTHER DOCUMENTS
PROPOSED TO BE FILED OR SERVED BY PMII AND OTHER MATERIAL SUBMISSIONS AND
CORRESPONDENCE IN ANY WAY RELATED TO SUCH DEFENSE, AS APPLICABLE, IN SUFFICIENT
TIME TO ALLOW REVIEW AND COMMENT BY ISRG; AND

 

(III)                               PMII SHALL PROVIDE ISRG AND ITS COUNSEL WITH
A REASONABLE OPPORTUNITY TO CONSULT WITH PMII AND ITS COUNSEL REGARDING THE
FILING, SERVICE OF PROCESS, AND CONTENTS OF ANY DOCUMENTS PROPOSED TO BE FILED
OR SERVED BY PMII AND OTHER MATERIAL SUBMISSIONS AND CORRESPONDENCE IN ANY WAY
RELATED TO SUCH DEFENSE OR IN CONNECTION THEREWITH, AND PMII SHALL GIVE
CONSIDERATION TO ISRG’S REASONABLE REQUESTS REGARDING THE SAME.

 

17

--------------------------------------------------------------------------------


 

10.4.                       Amounts Recovered.  Any amounts recovered by either
Party for past Infringement in connection with a suit pursuant to this
Section 10, whether by settlement or judgment, shall be used to reimburse the
Parties for their reasonable out-of-pocket costs and expenses in making such
recovery (which amounts shall be allocated first to the party acting as Primary
Enforcement Party if such amounts are insufficient to cover such costs and
expenses in full).  Any remainder that relates to an Infringement of Licensed IP
occurring in the Field of Use shall belong in full to ISRG and/or an Affiliate
of ISRG (as applicable), and any remainder that relates to an Infringement
occurring outside the Field of Use of IP that is owned or Controlled by PMII or
a PMII Affiliate and that is not licensed to ISRG shall belong to PMII.

 

10.5.                       Limitation on Settlements.  The Parties agree that
the primary goal in litigating validity and enforceability issues associated
with the Licensed IP shall be the preservation of maximum claim breadth and
enforcement rights, and the Parties shall cooperate with each other in good
faith to achieve this mutual goal.  Except with the prior written consent of the
other Party, neither Party shall consent to entry of any judgment or enter into
any settlement with respect to any infringement or other action identified in
this Section 10 that (i) would result in monetary, injunctive, or other relief
being imposed against the other Party, (ii) would constitute or require any
admission of liability or wrongdoing on the part of the other Party that does
not provide a full release of liability for the other Party, or (iii) would
otherwise materially diminish the claim scope of the applicable Licensed IP or
affect its validity or enforceability.

 

11.                                 Confidentiality.

 

11.1.                        Limited Disclosure and Use.  Each of ISRG and PMII
shall hold in confidence any Confidential Information (including trade secrets)
disclosed by the other or otherwise obtained by such Party from the other Party
as a result of this Agreement or the Supply Agreement, and each of ISRG and PMII
shall protect the confidentiality thereof with the same degree of care that it
exercises with respect to its own information of a like nature, but in no event
less than reasonable care. ISRG shall have the right to provide Confidential
Information to its Affiliates and Sublicensees, subject to the confidentiality
obligations imposed by this Section 11.1.  Without the prior written consent of
the disclosing Party, a receiving Party shall not use, disclose, or distribute
any Confidential Information, in whole or in part, except as required to perform
such Party’s obligations under this Agreement or the Supply Agreement or in
exercise or furtherance of its rights under this Agreement or the Supply
Agreement.  Access to the disclosing Party’s Confidential Information shall be
restricted to the receiving Party’s employees, agents, and consultants, who, in
each case, need to have access to carry out a permitted use and are bound in
writing to maintain the use and confidentiality restrictions of such
Confidential Information.  The obligations set forth in this Section 11.1 shall
survive any termination or expiration of this Agreement in perpetuity (with
respect to trade secrets and confidential financial information) and for a
period of five (5) years (with respect to all other Confidential Information).

 

11.2.                        Exceptions.  Each receiving Party may disclose
Confidential Information, without prior approval from the other Party, to the
extent such disclosure is reasonably necessary to protect intellectual property
rights to which such Party has a right or license under this Agreement, to
prosecute or defend litigation, to comply with applicable law or regulations
(e.g.,

 

18

--------------------------------------------------------------------------------


 

Unites States Securities and Exchange Commission filings), to obtain necessary
or desirable Regulatory Approvals or concurrences, or to respond to a valid
order of a Governmental Authority, provided that, other than with respect to
disclosure for protecting intellectual property rights in connection with a
Patent Prosecution Action in which such disclosure is required by applicable
law, the receiving Party shall (a) use reasonable efforts to secure confidential
treatment of such Confidential Information required to be disclosed, (b) use
reasonable efforts to protect the financial terms of this Agreement, and
(c) unless precluded by applicable law from doing so, give advance written
notice to the disclosing Party sufficiently in advance of the proposed
disclosure so as to permit the disclosing Party to have the opportunity to
object to such disclosure or otherwise protect its Confidential Information.

 

11.3.                        Use of Name; Disclosure of Terms of the Agreement. 
Except as required by applicable law or regulation, neither Party shall use the
name of the other Party or any Affiliate of the other Party in any advertising
without the prior written approval of the other Party. Except as may be required
by applicable law or regulation, neither Party shall disclose any terms or
conditions of this Agreement without the prior written consent of the other,
provided that (a) either Party may disclose such terms and conditions in order
to comply with law or the rules of any stock exchange on which its securities
are listed; and (b) either Party may disclose such terms and conditions to
existing and potential lenders, material investors, and buyers who have agreed
in writing to keep such information confidential in accordance with provisions
at least as protective as those contained herein.

 

11.4.                        Termination.  Each receiving Party shall, upon
termination of this Agreement, immediately discontinue use of the other’s
Confidential Information (except to the extent that such receiving Party retains
a right or license to use such Confidential Information, or requires such
Confidential Information in order to complete the transactions and purposes of
this Agreement).  Within thirty (30) days after termination of this Agreement,
or upon receipt of written request by the disclosing Party, if earlier, all
materials containing such Confidential Information shall be returned by the
receiving Party or (with the disclosing Party’s prior written consent)
destroyed, provided, however, that each Party may retain copies of Confidential
Information in which such Party has a proprietary or licensed interest that
survives termination, and the receiving Party shall be entitled to retain a file
copy of the Confidential Information under the control of its general counsel or
its outside counsel for archival purposes and for monitoring its obligations
under this Agreement or the Supply Agreement, and in connection with any related
obligations under law, Device Regulation, or Regulatory Approvals.

 

11.5.                        Permitted Disclosure to Related Persons. 
Notwithstanding the preceding provisions of this Section 11, this Section 11
allows, without prior approval of the other Party, disclosure of Confidential
Information or the terms and conditions of this Agreement: (i) by ISRG, to any
ISRG Affiliate, or to the respective auditors and business, financial, and legal
advisers of ISRG or any ISRG Affiliate who need to understand the proposed or
existing business relationship between PMII and ISRG, and (ii) by PMII, to any
PMII Affiliate, and to the respective auditors and business, financial, and
legal advisers who need to understand the proposed or existing business
relationship between PMII and ISRG.

 

19

--------------------------------------------------------------------------------


 

12.                                 Representations and Warranties.

 

12.1.                       Mutual Representations and Warranties.  Each Party
hereby represents and warrants to the other Party as follows:

 


(A)                                  IT IS A CORPORATION DULY ORGANIZED, VALIDLY
EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION IN WHICH IT IS
INCORPORATED.  IT HAS CORPORATE POWER TO OWN ITS PROPERTIES AND TO CONDUCT ITS
BUSINESS AS CURRENTLY OWNED AND CONDUCTED.

 


(B)                                 IT HAS THE FULL LEGAL RIGHT AND POWER TO
ENTER INTO AND PERFORM THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, WITHOUT
NEED FOR ANY CONSENT, APPROVAL, AUTHORIZATION, LICENSE OR ORDER OF, OR NOTICE TO
OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR OTHER PERSON.  THE EXECUTION,
DELIVERY, AND PERFORMANCE BY SUCH PARTY OF THIS AGREEMENT AND THE CONSUMMATION
BY IT OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY AND VALIDLY
AUTHORIZED AND APPROVED BY ALL NECESSARY CORPORATE ACTION OF SUCH PARTY.  THIS
AGREEMENT EVIDENCES THE LEGAL, VALID, AND BINDING OBLIGATIONS OF SUCH PARTY,
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, SUBJECT TO BANKRUPTCY,
INSOLVENCY, REORGANIZATION, FRAUDULENT CONVEYANCE, MORATORIUM, OR SIMILAR LAWS
RELATING TO OR AFFECTING THE RIGHTS AND REMEDIES OF CREDITORS GENERALLY.  THIS
AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY SUCH PARTY.

 


(C)                                  THE EXECUTION, DELIVERY, AND PERFORMANCE BY
IT OF THIS AGREEMENT DOES NOT AND WILL NOT VIOLATE ANY APPLICABLE LAW OR
REGULATION, NOR ANY AGREEMENT TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND.

 


(D)                                 THE EXECUTION, DELIVERY, AND PERFORMANCE BY
IT OF THIS AGREEMENT DOES NOT REQUIRE THE APPROVAL OF ANY GOVERNMENTAL AUTHORITY
NOR THE APPLICATION FOR OR FILING OF OR FOR ANY LICENSE, PERMIT, APPROVAL,
WAIVER, NO-ACTION, OR SIMILAR PERMISSION FROM ANY GOVERNMENTAL AUTHORITY
(EXCLUDING THE REGULATORY APPROVALS EXPRESSLY DESCRIBED IN THIS AGREEMENT).

 

12.2.                       Representations and Warranties of PMII.  PMII hereby
represents and warrants, as at the Agreement Date, as follows:

 


(A)                                  ISSUED PATENTS AND PATENT APPLICATIONS. 
EXHIBIT 1.1(V) PROVIDES A TRUE, COMPLETE, AND CORRECT LIST AS OF THE AGREEMENT
DATE OF (I) ALL ISSUED PATENTS INCLUDED WITHIN THE LICENSED PATENT RIGHTS, AND
THE FILING DATE, ISSUE DATE, AND PATENT NUMBERS OF EACH SUCH PATENT; AND
(II) ALL APPLICATIONS FOR PATENTS INCLUDED WITHIN THE LICENSED PATENT RIGHTS,
INCLUDING THE TITLE, FILING DATE, AND APPLICATION NUMBER OF EACH SUCH
APPLICATION.

 


(B)                                 TITLE AND TRANSFER.  PMII (I) OWNS AND
HOLDS, FREE AND CLEAR OF ALL LIENS, ALL RIGHT, TITLE, AND INTEREST IN THE
LICENSED IP; (II) HAS THE EXCLUSIVE RIGHT TO USE AND LICENSE THE LICENSED IP IN
THE FIELD OF USE ON A WORLDWIDE BASIS; AND (III) HAS THE EXCLUSIVE RIGHT TO
BRING ACTIONS FOR THE INFRINGEMENT OF THE LICENSED IP IN THE FIELD OF USE. 
PURSUANT TO THIS AGREEMENT, PMII WILL LICENSE TO ISRG ALL OF ITS RIGHT, TITLE,
AND INTEREST IN AND TO ALL LICENSED IP IN THE FIELD OF USE TO THE EXTENT SET
FORTH IN SECTION 2.1 OF THIS AGREEMENT, FREE AND CLEAR OF ALL LIENS.  PMII HAS
NOT GRANTED (AND IS NOT OBLIGATED TO GRANT) TO ANY OTHER PERSON ANY LICENSE,
OPTION, OR OTHER RIGHTS WITH RESPECT TO THE LICENSED IP IN THE FIELD OF USE.

 

20

--------------------------------------------------------------------------------


 


(C)                                  CONFIDENTIALITY.  PMII HAS TAKEN REASONABLE
EFFORTS TO PROTECT THE CONFIDENTIALITY OF ANY KNOW-HOW OR CONFIDENTIAL OR
PROPRIETARY INFORMATION RELATING TO ANY LICENSED IP.

 


(D)                                 NO CONTEST OF VALIDITY OR PATENTABILITY. 
EXCEPT AS SET FORTH IN EXHIBIT 12.2(D), THERE IS NO PENDING OR, TO THE KNOWLEDGE
OF PMII, THREATENED LITIGATION MATTER (AND PMII HAS RECEIVED NO NOTICE)
(I) CONTESTING THE PATENTABILITY, VALIDITY, ENFORCEABILITY, OWNERSHIP, OR RIGHT
TO USE, ASSIGN, LICENSE, SUBLICENSE, OR DISPOSE OF ANY INTELLECTUAL PROPERTY
INCLUDED IN THE LICENSED IP THAT HAS APPLICATION IN THE FIELD OF USE, OR
(II) ASSERTING THAT ANY LICENSED IP THAT HAS APPLICATION IN THE FIELD OF USE (OR
THE DESIGN, MANUFACTURE, USE, IMPORTATION, MARKETING, OFFER FOR SALE, OR SALE OF
ANY PMII PRODUCT OR RELOAD) CONFLICTS OR WILL CONFLICT WITH THE INTELLECTUAL
PROPERTY OF ANY OTHER PERSON.

 


(E)                                  MISAPPROPRIATION; NOTICE OF INFRINGEMENT. 
PMII HAS NOT MISAPPROPRIATED FROM ANY PERSON ANY TECHNICAL INFORMATION, NOR ANY
OF THE TECHNOLOGY COVERED BY ANY LICENSED IP THAT HAS APPLICATION IN THE FIELD
OF USE OR THAT RELATES IN ANY WAY TO THE RELOAD OR THE DEVICE.  PMII HAS
RECEIVED NO NOTICE OF ANY INFRINGEMENT OR ALLEGED INFRINGEMENT BY ANY THIRD
PARTY OF THE LICENSED IP THAT HAS APPLICATION IN THE FIELD OF USE.

 


(F)                                    NO IN-LICENSED IP.  AS AT THE AGREEMENT
DATE, ALL OF THE LICENSED IP IS OWNED BY PMII.

 


(G)                                 KNOW-HOW.  PMII IS THE SOLE OWNER OF ALL
PMII FIELD KNOW-HOW, FREE AND CLEAR OF ALL LIENS.  PMII HAS TAKEN REASONABLE
STEPS TO PROTECT THE CONFIDENTIALITY OF ALL PMII FIELD KNOW-HOW.

 


(H)                                 LICENSED MARKS.  PMII IS THE SOLE AND
EXCLUSIVE OWNER OF THE LICENSED MARKS, FREE AND CLEAR OF ALL LIENS.  TO PMII’S
KNOWLEDGE, (I) USE BY PMII OF THE LICENSED MARKS HAS NOT INFRINGED AND DOES NOT
INFRINGE ANY TRADEMARKS, SERVICE MARKS OR TRADE NAMES BELONGING TO ANY OTHER
PERSON, (II) NO PERSON HAS INFRINGED ANY OF THE LICENSED MARKS, AND (III) USE BY
ISRG AND ITS AFFILIATES OF THE LICENSED MARKS WILL NOT INFRINGE ANY TRADEMARKS,
SERVICE MARKS OR TRADE NAMES BELONGING TO ANY OTHER PERSON.

 

12.3.                       Disclaimer.  EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, NO PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION ANY REPRESENTATIONS OR WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT.  NO
PARTY WARRANTS THAT THE OTHER PARTY WILL RECEIVE ANY PARTICULAR AMOUNT, OR ANY,
REVENUES OR PROFITS AS A RESULT OF ENTERING INTO THE BUSINESS ARRANGEMENTS
DESCRIBED IN THIS AGREEMENT.

 

13.                                 Indemnification; Limitation of Liability.

 

13.1.                       PMII’s Indemnification Obligations.

 


(A)                                  PMII HEREBY AGREES TO INDEMNIFY, DEFEND,
AND HOLD HARMLESS ISRG, EACH OF ITS AFFILIATES, AND THEIR RESPECTIVE
SUBLICENSEES, DIRECTORS, REPRESENTATIVES, OFFICERS,

 

21

--------------------------------------------------------------------------------


 


EMPLOYEES, AGENTS, ATTORNEYS, SUCCESSORS, AND ASSIGNEES (COLLECTIVELY, THE “ISRG
INDEMNIFIED PARTIES”), FROM AND AGAINST, AND IN RESPECT OF, ANY LIABILITY,
INJURY, DAMAGE, LOSS (INCLUDING, BUT NOT LIMITED TO, DIRECT ECONOMIC LOSS), OR
EXPENSE (INCLUDING, BUT NOT LIMITED TO, REASONABLE ATTORNEY FEES AND REASONABLE
LITIGATION EXPENSES), AS AND WHEN INCURRED BY OR IMPOSED UPON THE ISRG
INDEMNIFIED PARTIES IN CONNECTION WITH ANY THIRD PARTY CLAIMS, SUITS, ACTIONS,
PROCEEDINGS, DEMANDS, OR JUDGMENTS WORLDWIDE (“THIRD PARTY CLAIMS”) ARISING OUT
OF OR RESULTING FROM:

 

(I)                                     ANY PRODUCT LIABILITY CLAIM OF ANY KIND,
INCLUDING FOR DEATH, BODILY INJURY, OR TANGIBLE PROPERTY DAMAGE, RELATING TO THE
RELOAD, ANY COMPONENT OF THE RELOAD, OR ANY COMPONENT OF THE DEVICE THAT IS ALSO
INCLUDED IN ANY PRODUCT SOLD COMMERCIALLY BY PMII (EACH A “PMII PRODUCT”);

 

(II)                                  ANY INFRINGEMENT OR ALLEGED INFRINGEMENT
OF THIRD PARTY INTELLECTUAL PROPERTY ARISING FROM ISRG’S USE OR
COMMERCIALIZATION OF THE PMII PRODUCT; AND

 

(III)                               ANY VIOLATION OF LAW OR REGULATION
(INCLUDING ANY SUCH CLAIMS BY THE FDA OR GOVERNMENTAL AUTHORITIES), NEGLIGENT OR
WILLFUL MISCONDUCT, OR MISLEADING, FRAUDULENT, UNFAIR, OR DECEPTIVE BUSINESS
PRACTICES, BY PMII IN CONNECTION WITH THE SALE OR DISTRIBUTION OF PMII PRODUCTS
BY ISRG TO THIRD PARTIES.

 


(B)                                 PMII’S INDEMNIFICATION OBLIGATIONS SET FORTH
IN THIS SECTION 13.1 SHALL NOT APPLY TO THE EXTENT THAT ANY THIRD PARTY CLAIM
ARISES DUE TO: (I) ANY MODIFICATION NOT AUTHORIZED BY PMII TO ANY PMII PRODUCT
BY ISRG, INCLUDING WHERE THE MODIFICATION CAUSES AN OTHERWISE NON-INFRINGING
PMII PRODUCT TO INFRINGE; OR (II) THE INTEROPERATION OF ANY PMII PRODUCT WITH
(A) ANY COMPONENTS OF THE DEVICE THAT DO NOT CONSTITUTE PMII PRODUCT WHERE THE
INFRINGEMENT WOULD NOT OCCUR BUT FOR THE INTEROPERATION; OR (B) ANY OTHER
PRODUCT NOT MANUFACTURED OR DESIGNED BY PMII.

 

13.2.                       ISRG’s Indemnification Obligations.

 


(A)                                  ISRG HEREBY AGREES TO INDEMNIFY, DEFEND,
AND HOLD HARMLESS PMII, EACH OF ITS AFFILIATES, AND THEIR RESPECTIVE DIRECTORS,
REPRESENTATIVES, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS, SUCCESSORS, AND
ASSIGNEES (COLLECTIVELY, THE “PMII INDEMNIFIED PARTIES”), FROM AND AGAINST, AND
IN RESPECT OF, ANY LIABILITY, INJURY, DAMAGE, LOSS (INCLUDING, BUT NOT LIMITED
TO, DIRECT ECONOMIC LOSS), OR EXPENSE (INCLUDING, BUT NOT LIMITED TO, REASONABLE
ATTORNEY FEES AND REASONABLE LITIGATION EXPENSES), AS AND WHEN INCURRED BY OR
IMPOSED UPON THE PMII INDEMNIFIED PARTIES IN CONNECTION WITH ANY THIRD PARTY
CLAIMS ARISING OUT OF OR RESULTING FROM:

 

(I)                                     ANY PRODUCT LIABILITY CLAIM OF ANY KIND,
INCLUDING FOR DEATH, BODILY INJURY, OR TANGIBLE PROPERTY DAMAGE, RELATING TO
(I) THOSE PORTIONS OF THE DEVICE THAT DO NOT CONSTITUTE PMII PRODUCT, (II) A
ROBOTIC SYSTEM, OR ANY COMPONENT THEREOF, (III) MODIFICATION NOT AUTHORIZED BY
PMII TO PMII PRODUCTS MADE BY OR ON BEHALF OF ISRG; OR (IV) INTER-OPERATION OF
PMII PRODUCT AND THE COMPONENTS OF THE DEVICE OR ROBOTIC SYSTEM THAT DO NOT
CONSTITUTE PMII PRODUCT;

 

(II)                                  ANY INFRINGEMENT OR ALLEGED INFRINGEMENT
OF THIRD PARTY INTELLECTUAL PROPERTY ARISING FROM (I) THOSE PORTIONS OF THE
DEVICE THAT DO NOT CONSTITUTE PMII PRODUCT, (II) A ROBOTIC SYSTEM, OR ANY
COMPONENT THEREOF, (III) MODIFICATION TO PMII PRODUCTS

 

22

--------------------------------------------------------------------------------


 

MADE BY OR ON BEHALF OF ISRG; OR (IV) INTER-OPERATION OF PMII PRODUCT AND THE
COMPONENTS OF THE DEVICE OR ROBOTIC SYSTEM THAT DO NOT CONSTITUTE PMII PRODUCT;
AND

 

(III)                               ANY VIOLATION OF LAW OR REGULATION
(INCLUDING ANY SUCH CLAIMS BY THE FDA OR GOVERNMENTAL AUTHORITIES), NEGLIGENT OR
WILLFUL MISCONDUCT, OR MISLEADING, FRAUDULENT, UNFAIR, OR DECEPTIVE BUSINESS
PRACTICES, IN CONNECTION WITH THE SALE OR DISTRIBUTION OF THE DEVICE BY ISRG.

 

13.3.                        Notice of Claims.  Within thirty (30) days after a
Person seeking indemnification hereunder (hereinafter the “Indemnified Party”)
has received notice of or has acquired knowledge of any Third Party Claim, the
Indemnified Party shall, if such claim is indemnifiable by the other Party
pursuant hereto (hereinafter the “Indemnifying Party”), give the Indemnifying
Party written notice of such claim and the commencement or threatened
commencement of such Third Party Claim.  Such notice shall state the nature and
basis of such Third Party Claim, and, if ascertainable, the amount thereof. 
Notwithstanding the foregoing, the failure of the Indemnified Party to give such
notice shall not excuse the Indemnifying Party’s obligation to indemnify and
defend the Indemnified Party, except to the extent the Indemnifying Party has
suffered damage or prejudice by reason of the Indemnified Party’s failure to
give or delay in giving such notice.  Within ten (10) business days of receipt
of any notice issued by the Indemnified Party pursuant to this Section 13.3, the
Indemnifying Party shall notify the Indemnified Party whether the Indemnifying
Party acknowledges its indemnification and defense obligation with respect to
the Third Party Claim which was the subject of the Indemnified Party’s notice or
whether it disclaims such obligations.  In the event the Indemnifying Party
disclaims or fails to timely acknowledge its obligations with respect to any
Third Part Claim, the Indemnified Party shall have the right to defend such
Third Party Claim, with counsel of its own selection, and compromise such Third
Party Claim without prejudice to its right to indemnification hereunder.  In the
event the Indemnifying Party timely acknowledges its obligations hereunder with
respect to any Third Party Claim, the Indemnifying Party shall defend the same
with counsel in accordance with this Section.  Where the Indemnifying Party
shall have acknowledged in writing its obligations hereunder with respect to any
Third Party Claim, the Indemnified Party may, at its expense, participate in the
defense of such Third Party Claim and no such Third Party Claim shall be settled
by the Indemnified Party without the prior written consent of the Indemnifying
Party which consent shall not be unreasonably withheld or delayed.  At any time
after the Indemnifying Party acknowledges its obligations hereunder with respect
to any Third Party Claim, the Indemnifying Party may request the Indemnified
Party to agree in writing to the payment or compromise of such Third Party Claim
(provided such payment or compromise has been previously approved in writing by
the third party claimant), and, in the event the Indemnifying Party does so, the
Indemnified Party shall promptly agree in writing to such settlement, unless
such settlement would involve a remedy or remedies, other than the payment of
money damages by the Indemnifying Party, to which the Indemnified Party
reasonably objects.

 

13.4.                        Third Party Beneficiaries.  The ISRG Indemnified
Parties and PMII Indemnified Parties are intended to be third party
beneficiaries of the rights granted under this Section 13 and to have the right
to enforce such rights directly against the Indemnifying Party.  There shall be
no other third party beneficiaries of this Agreement.

 

23

--------------------------------------------------------------------------------


 

13.5.                        Limitation of Liability.  IN NO EVENT SHALL EITHER
PARTY BE LIABLE FOR ANY INDIRECT, EXEMPLARY, INCIDENTAL, PUNITIVE, OR
CONSEQUENTIAL DAMAGES ARISING IN CONNECTION WITH THIS AGREEMENT, INCLUDING
WITHOUT LIMITATION LOSS OF PROFITS OR REVENUES, WHETHER OR NOT SUCH DAMAGES WERE
WITHIN THE CONTEMPLATION OF THE PARTIES.  This paragraph shall not apply to any
violation or infringement by a Party or its Affiliates of the Intellectual
Property of the other Party or its Affiliates, to any violation of the exclusive
license grant provisions of Section 2.1, or to any breach of Section 11.

 

13.6.                        Insurance.  No later than the time that the Device
is first sold or used with human subjects, each Party shall obtain and carry in
full force and effect commercial general liability insurance, with product
liability coverage, in amounts of at least $1 million per occurrence and $5
million annual aggregate.  Such insurance will be written by a reputable
insurance company reasonably acceptable to the other Party.  On reasonable
request from a Party (“Requesting Party”) to the other Party, the other Party
will provide the Requesting Party with appropriate certificates of insurance
reflecting the obligations of the other Party pursuant to this subsection.

 

14.                                 Dispute Resolution; Arbitration

 

14.1.                        Arbitration as Exclusive Remedy.  In the event of
any dispute or disagreement between PMII and ISRG as to the interpretation of
any provision of this Agreement (or the performance of any obligations under
this Agreement), the matter, upon written request of either Party, shall be
referred to negotiation and (if applicable) arbitration in accordance with the
terms of Exhibit 14.  Except as specifically provided in Section 14.2 with
respect to interim relief, the Parties agree and understand that arbitration
pursuant to the procedures set forth in Exhibit 14 is the exclusive remedy
available to the Parties with respect to any dispute, disagreement, claim, or
controversy arising out of or relating to this Agreement, or the transactions
contemplated hereby or thereby, that cannot be resolved through negotiation
between the Parties.

 

14.2.                        Interim Relief; Injunctions.  The arbitration
provisions specifically provide that a Party may initiate an action in a court
of competent jurisdiction in either the State of California or the Commonwealth
of Pennsylvania and may seek interim measures (including temporary restraining
orders and preliminary injunctions) necessary to protect the interests of such
Party pending the arbitration. The Parties recognize that money damages alone
would not adequately compensate ISRG in the event of breach by PMII of its
obligations under this Agreement, and PMII therefore agrees that, in addition to
all other remedies available to ISRG, ISRG shall be entitled to injunctive
relief to restrain any such breach and to enforce the provisions of this
Agreement, without showing or proving any actual damage to ISRG.

 

14.3.                        Applicable Law.  The substantive law governing this
Agreement (which shall be applied in the arbitration) shall be (i) with respect
to disputes involving general contract matters, the internal laws of the State
of New York without reference to conflict of laws principles, and (ii) with
respect to disputes involving Patent Rights in any jurisdiction, the patent laws
of the applicable jurisdiction.

 

24

--------------------------------------------------------------------------------


 

15.                                 Term and Termination.

 

15.1.                        License Term.  The “License Term” and the license
grants set forth in this Agreement shall take effect at the Agreement Date and
shall continue until the expiration of the last to expire of the Licensed Patent
Rights, including any extensions thereof.

 

15.2.                        Termination by ISRG.  ISRG may terminate this
Agreement at any time by giving at least one hundred eighty (180) days’ written
notice of such termination to PMII.

 

15.3.                        Material Breach by PMII.  If PMII:

 

(I)                                     MATERIALLY BREACHES THIS AGREEMENT AND
SUCH BREACH REMAINS UNCURED FOR THIRTY (30) DAYS FOLLOWING WRITTEN NOTICE OF
BREACH BY ISRG, OR

 

(II)                                  IS SUBJECT TO A PETITION FOR RELIEF UNDER
ANY BANKRUPTCY LEGISLATION, OR MAKES AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS,
OR IS SUBJECT TO THE APPOINTMENT OF A RECEIVER FOR ALL OR A SUBSTANTIAL PART OF
PMII’S ASSETS, AND SUCH PETITION, ASSIGNMENT, OR APPOINTMENT PREVENTS PMII (AS A
LEGAL OR AS A PRACTICAL MATTER) FROM PERFORMING ITS OBLIGATIONS UNDER THIS
AGREEMENT OR THE SUPPLY AGREEMENT, OR SUCH PETITION, ASSIGNMENT, OR APPOINTMENT
IS NOT OTHERWISE DISMISSED OR VACATED WITHIN NINETY (90) DAYS,

 

THEN, ON EACH SUCH OCCASION, ISRG SHALL HAVE THE RIGHT (I) TO SEEK MONETARY
DAMAGES FOR SUCH MATERIAL BREACH AND/OR EQUITABLE RELIEF TO PREVENT SUCH
MATERIAL BREACH FROM CONTINUING OR OCCURRING AGAIN IN THE FUTURE, OR (II) TO
TERMINATE THIS AGREEMENT AND THE SUPPLY AGREEMENT FOR CAUSE.

 

15.4.                        Material Breach by ISRG.  If ISRG:

 

(I)                                     MATERIALLY BREACHES THIS AGREEMENT OR
THE SUPPLY AGREEMENT AND SUCH BREACH REMAINS UNCURED FOR THIRTY (30) DAYS
FOLLOWING WRITTEN NOTICE OF BREACH, OR

 

(II)                                  IS SUBJECT TO A PETITION FOR RELIEF UNDER
ANY BANKRUPTCY LEGISLATION, OR MAKES AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS,
OR IS SUBJECT TO THE APPOINTMENT OF A RECEIVER FOR ALL OR A SUBSTANTIAL PART OF
ISRG’S ASSETS, AND SUCH PETITION, ASSIGNMENT, OR APPOINTMENT PREVENTS ISRG (AS A
LEGAL OR AS A PRACTICAL MATTER) FROM PERFORMING ITS OBLIGATIONS UNDER THIS
AGREEMENT OR THE SUPPLY AGREEMENT, OR SUCH PETITION, ASSIGNMENT, OR APPOINTMENT
IS NOT OTHERWISE DISMISSED OR VACATED WITHIN NINETY (90) DAYS,

 

THEN ON EACH SUCH OCCASION, PMII SHALL HAVE THE RIGHT TO (I) SEEK MONETARY
DAMAGES FOR SUCH MATERIAL BREACH AND/OR EQUITABLE RELIEF TO PREVENT SUCH
MATERIAL BREACH FROM CONTINUING OR OCCURRING AGAIN IN THE FUTURE, OR
(II) TERMINATE THIS AGREEMENT (INCLUDING, SUBJECT TO SECTIONS 2.1(C) AND 7.2(D),
THE LICENSES GRANTED HEREUNDER) AND THE SUPPLY AGREEMENT FOR CAUSE; PROVIDED,
HOWEVER, THAT IF THE IRREVOCABLE LICENSE FEE HAS BEEN PAID ON OR BEFORE SUCH
OCCASION, THEN THE TERMINATION OF THIS AGREEMENT SHALL NOT TERMINATE SECTION 2
(LICENSE) OF THIS AGREEMENT.

 

15.5.                        After Termination.  After termination of this
Agreement for any reason:

 

25

--------------------------------------------------------------------------------


 


(A)                                  SECTIONS 4.3, 8,  11,  13,  14,  15.3,
15.4,  15.5, 15.6, AND 16 SHALL SURVIVE;

 


(B)                                 THE LICENSE GRANTED IN SECTION 2.1(A) SHALL
AUTOMATICALLY TERMINATE, UNLESS ISRG HAS PAID THE IRREVOCABLE LICENSE FEE, IN
WHICH CASE (I) SUCH LICENSE SHALL BE IRREVOCABLE AND SHALL CONTINUE DESPITE
TERMINATION, AND (II) THE PROVISIONS OF SECTIONS 2.2 – 2.6, 9, AND 10, SHALL
SURVIVE IN ADDITION TO THE PROVISIONS OF THE SECTIONS LISTED IN SECTION 15.5(A);
AND

 


(C)                                  IF TERMINATION OF THIS AGREEMENT ALSO
TERMINATES THE LICENSE GRANTED IN SECTION 2 (BECAUSE THE LICENSE HAS NOT BECOME
IRREVOCABLE), ISRG SHALL NEVERTHELESS HAVE THE RIGHT TO SELL ANY INVENTORY OF
DEVICES OR RELOADS THEN IN ITS POSSESSION, OR THEN UNDER IRREVOCABLE ORDER,
SUBJECT ALWAYS TO PAYMENT OF ANY AMOUNTS DUE UNDER SECTION 7 OF THIS AGREEMENT.

 

15.6.                       Section 365(n).  All rights and licenses granted
under or pursuant to this Agreement are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of Title 11, U.S. Code (the “Bankruptcy Code”),
licenses of rights to “intellectual property” as defined in the Bankruptcy
Code.  The Parties agree that ISRG (as licensee under Section 2.1) shall retain
and may fully exercise all of their respective rights and elections under the
Bankruptcy Code.  Each applicable licensor agrees during the License Term to
create and maintain current copies or, if not amenable to copying, detailed
descriptions or other appropriate embodiments, of all such Intellectual
Property.  All rights, powers, and remedies of each licensee provided under this
Section 15.6 are in addition to and not in substitution for any and all other
rights, powers, and remedies now or hereafter existing at law or in equity in
the event of any such commencement of a bankruptcy proceeding by or against the
applicable licensor.

 

16.                                 General.

 

16.1.                       Waivers and Amendments.

 


(A)                                  THIS AGREEMENT MAY BE AMENDED, MODIFIED, OR
SUPPLEMENTED ONLY BY A WRITTEN INSTRUMENT EXECUTED BY THE PARTIES TO THIS
AGREEMENT.

 


(B)                                 NO WAIVER OF ANY PROVISION OF THIS
AGREEMENT, OR CONSENT TO ANY DEPARTURE FROM THE TERMS OF THIS AGREEMENT, SHALL
BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY THE PARTY WAIVING
OR CONSENTING THERETO.  NO FAILURE ON THE PART OF ANY PARTY TO EXERCISE, AND NO
DELAY IN EXERCISING, ANY RIGHT OR REMEDY UNDER THIS AGREEMENT SHALL OPERATE AS A
WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR
REMEDY BY SUCH PARTY PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT OR REMEDY.  THE WAIVER BY ANY PARTY TO THIS
AGREEMENT OF A BREACH OF ANY PROVISION OF THIS AGREEMENT SHALL NOT OPERATE AS A
WAIVER OF ANY SUBSEQUENT BREACH.  ALL RIGHTS AND REMEDIES UNDER THIS AGREEMENT
ARE CUMULATIVE AND ARE IN ADDITION TO, AND NOT EXCLUSIVE OF, ANY OTHER RIGHTS
AND REMEDIES PROVIDED BY LAW.

 

16.2.                       Entire Agreement.  This Agreement and the Supply
Agreement constitute the entire agreement between the Parties to this Agreement
with respect to the subject matter of this Agreement and supersede all prior
agreements and understandings, whether written or oral, between the Parties, or
any of the Parties, in connection with such subject matter.

 

26

--------------------------------------------------------------------------------


 

16.3.    Severability.  If any provision of this Agreement is found invalid or
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be enforced to the maximum extent permissible by law and the
other provisions of this Agreement shall remain in full force and effect.

 

16.4.    Relationship of the Parties.  This Agreement shall not constitute
either Party the agent or legal representative of the other Party for any
purpose whatsoever, and neither Party shall hold itself out as an agent of the
other Party.  This Agreement creates no relationship of joint venturers,
partners, associates, employment, or principal and agent between the Parties,
and both Parties are acting as independent contractors.  Neither PMII nor ISRG
is granted in this Agreement any right or authority to, and shall not attempt
to, assume or create any obligation or responsibility for or on behalf of the
other.  Neither PMII nor ISRG shall have any authority to bind the other to any
contract, whether of employment or otherwise, and PMII and ISRG shall bear all
of their respective expenses for their operations, including the compensation of
their employees and the maintenance of their offices and service facilities. 
PMII and ISRG shall each be solely responsible for their own employees and
salespeople and for their acts and the things done by them.

 

16.5.    No Election of Remedies.  Except as otherwise specifically provided in
this Agreement, the rights and remedies accorded in this Agreement and the
Supply Agreement to PMII and ISRG are cumulative and in addition to those
provided by law, and may be exercised separately, concurrently, or successively.

 

16.6.    Costs and Expenses.  Except as expressly stated otherwise in this
Agreement, each Party shall bear its own costs and expenses of performance of
this Agreement.

 

16.7.    Force Majeure.  No Party shall be liable for failure to perform any of
its obligations under this Agreement when such failure is due to fire, flood,
strikes, labor troubles or other industrial disturbances, legal restriction,
riot, insurrection, or any other cause beyond the reasonable ability of the
Party affected thereby to control, and without such Party’s fault or negligence
(“Force Majeure”), provided that any Party claiming the existence of Force
Majeure shall give notice to the other Party not more than seven (7) days after
the commencement of the event of Force Majeure, and shall use prompt and
diligent efforts to mitigate the effects of Force Majeure.  In the event that
any event of Force Majeure prevents performance by a Party for sixty (60) days
or more, the other Party may terminate this Agreement for cause upon written
notice to the non-performing Party.

 

16.8.    Notices.  All notices, requests, demands, claims, and other
communications under this Agreement shall be in writing. Any notice, request,
demand, claim or other communication under this Agreement with respect to any
alleged breach of this Agreement or the Supply Agreement or the alleged
termination of this Agreement or the Supply Agreement shall be deemed duly
delivered (a) four (4) business days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, or (b) one (1) business day
after it is sent for next business day delivery via a reputable nationwide
overnight courier service, in each case addressed to the intended recipient as
set forth below.  Any other form of notice, request, demand, or other
communication between the Parties shall be deemed duly delivered one
(1) business day after it is sent (i) for next business day delivery via a
reputable nationwide

 

27

--------------------------------------------------------------------------------


 

overnight courier service, (ii) via electronic facsimile transmission, with
confirmation of delivery, or (iii) via electronic mail communications, with
electronic verification of delivery requested, in each case addressed to the
intended recipient as set forth below:

 


(A)           IF TO PMII, TO:


 

Power Medical Interventions, Inc.

2021 Cabot Boulevard

Langhorne, PA 19047

Attention:              President

Facsimile No.: (267) 775-8121

E-mail: mwhitman@pmi2.com

 

with a required copy to:

 

Foley Hoag LLP

155 Seaport Boulevard

Boston, MA 02210

Attention:              Jeffrey L. Quillen, Esq.

Facsimile No.:  (617) 832-7000

E-mail: jquillen@foleyhoag.com

 


(B)           IF TO ISRG, TO:


 

Intuitive Surgical, Inc.

1266 Kifer Road

Building 101

Sunnyvale, CA 94086-5304

Attention: General Counsel—Legal Dept.

Facsimile No.: (408) 523-1390

E-mail: mark.meltzer@intusurg.com

 

or at such other address for a Party as shall be specified by like notice.

 

16.9.    Waiver of Jury Trial.  PMII AND ISRG EACH HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL ACTION,
PROCEEDING, OR COUNTERCLAIM WITH RESPECT TO ANY MATTER WHATSOEVER ARISING OUT OF
OR IN CONNECTION WITH OR RELATED TO THIS AGREEMENT OR THE ENFORCEMENT HEREOF.

 

16.10.  Counterparts and Facsimile Signatures.  This Agreement and all Exhibits,
Schedules and Appendices may be executed in two or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when two or more counterparts have been signed by each Party and delivered to
the other Party, it being understood that all Parties need not sign the same
counterpart. Facsimile execution and delivery of this Agreement and any
Exhibits, Schedules, and Appendices by any of the Parties shall be legal, valid,
and binding execution and delivery of such document for all purposes.

 

28

--------------------------------------------------------------------------------


 

16.11.  Benefits and Burdens; Assignments.  This Agreement shall be binding upon
and shall inure to the benefit of each of the Parties as well as their
respective legal representatives, successors, and permitted assigns.  In
addition, the rights to indemnification set forth in Section 13 shall inure to
the benefit of each of the PMII Indemnified Parties and ISRG Indemnified
Parties.  Except for such Indemnified Parties, there shall be no third party
beneficiaries to this Agreement, and no third party may enforce any provision
against any Party to this Agreement.  This Agreement shall not be assignable or
transferable, by operation of law or otherwise, by either Party without the
other Party’s written consent, which consent shall not be unreasonably withheld,
conditioned, or delayed, and with the exceptions that either Party or its
permitted assignee(s) may assign this Agreement (i) in whole or in part to an
Affiliate of the assigning Party so long as the assigning Party agrees in
writing to remain liable for the Affiliate’s performance of its obligations
under this Agreement; or (ii) in whole to a third party who acquires all or
substantially all of the assets of the assigning Party or of the assets of the
business of the assigning Party to which this Agreement relates; or (iii) in
whole to any successor to the assigning Party by merger or consolidation;
provided in each case the assignee agrees in writing to assume the assigning
Party’s obligations under this Agreement.  Any attempt to assign or transfer
this Agreement or any portion thereof in violation of this Section 16.11 shall
be void.

 

16.12.  Interpretation.  When a reference is made in this Agreement to Sections
or Exhibits, such reference shall be to a Section of or Exhibit to this
Agreement unless otherwise indicated.  References to Sections include
subsections, which are part of the related Section (e.g., a section numbered
“Section 5.1(a)” would be part of “Section 5.1”, and references to “Section 5.1”
would also refer to material contained in the subsection described as
“Section 5.1(a)”).  The recitals to this Agreement constitute an integral part
of this Agreement.  The Table of Contents, Table of Defined Terms and headings
contained in this Agreement are for convenience of reference only and shall not
affect in any way the meaning or interpretation of this Agreement. The language
used in this Agreement shall be deemed to be the language chosen by the Parties
to this Agreement to express their mutual intent, and no rule of strict
construction shall be applied against any Party (e.g., ambiguities, if any, in
this Agreement shall not be construed by default against either Party simply
because one or the other Party is deemed to have drafted the provision at
issue). Whenever the context may require, any pronouns used in this Agreement
shall include the corresponding masculine, feminine, or neuter forms, and the
singular form of nouns and pronouns shall include the plural, and vice versa.
Any reference to any federal, state, local, or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “but not limited to”.  No summary of this Agreement prepared by any
Party shall affect the meaning or interpretation of this Agreement. All
references to dollars in this Agreement shall be to United States Dollars.

 

16.13.  License Registration and Recordal.  Subject to the confidentiality
provisions of Section 11, each Party shall have the right, at its sole cost and
expense, to register, record, and otherwise document the license granted in
Section 2.1 in any country where there are any pending or issued Licensed Patent
Rights.  To effect such registration, recordal, or other documentation, the
Party may file the form attached to this Agreement as Exhibit 16.13, or such
other form upon which the Parties may mutually agree.  In addition, either Party
may require that the other Party execute a “short form” license in order to
effect the foregoing registration,

 

29

--------------------------------------------------------------------------------


 

recordal, or other documentation in any such country, and may record such short
form license, but no short form license shall in any way alter or otherwise
affect the rights and obligations of the Parties under this Agreement.  Each
Party shall have the right, at its sole cost and expense, to register, record,
and otherwise document any assignments of Licensed Patent Rights provided for by
this Agreement.

 

16.14.  Non-Solicitation.  Each Party acknowledges that the other Party’s
employees who are engaged in performance of development activities hereunder or
otherwise involved with performance of this Agreement are valuable and
indispensable assets of such Party.  Each Party agrees that, during the term of
this Agreement and for a period of one (1) year from the date of termination of
this Agreement, it shall not, either directly or indirectly, solicit for hire,
or cause to leave his or her employment any of the other Party’s or its
Affiliates’ employees or subcontractors utilized in the performance of this
Agreement to accept employment with the other Party or any of its Affiliates. 
General employment solicitation by a Party or its Affiliates directed at the
general public, and any employment resulting from such general employment
solicitation, shall not be a breach of this provision.  Both Parties further
acknowledge that the damages to either Party resulting from a breach of this
provision are irreparable and immeasurable and that the only effective remedy
for a breach is injunctive relief.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed, or caused their duly authorized
representatives to execute, this License and Development Agreement under seal as
of the date first written above.

 

 

POWER MEDICAL INTERVENTIONS, INC.

 

 

 

 

By:

/s/ John P. Gandolfo

 

 

Name:

 John P. Gandolfo

 

 

Title:

 Chief Financial Officer

 

 

 

 

 

 

INTUITIVE SURGICAL, INC.

 

 

 

 

By:

 /s/ Lonnie M. Smith

 

 

Name:

Lonnie M. Smith

 

 

Title:

 CEO

 

31

--------------------------------------------------------------------------------


 

RELOAD SUPPLY AGREEMENT

 

DATED AS OF

 

SEPTEMBER 9, 2008

 

BETWEEN

 

INTUITIVE SURGICAL, INC.

 

AND

 

POWER MEDICAL INTERVENTIONS, INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

DEFINITIONS

 

1

 

 

 

 

 

1.1.

CERTAIN DEFINITIONS

 

1

 

1.2.

OTHER DEFINED TERMS

 

5

 

 

 

 

 

2.

MANUFACTURE, SALE, AND PURCHASE OF RELOADS

 

6

 

 

 

 

 

2.1.

RELOADS

 

6

 

2.2.

EXCLUSIVITY

 

6

 

2.3.

MANUFACTURING STANDARDS AND PROCEDURES

 

6

 

2.4.

INSPECTION RIGHT

 

6

 

2.5.

MANUFACTURING RECORDS

 

7

 

2.6.

ALTERATION IN RELOAD OR DOCUMENTATION

 

7

 

2.7.

CHANGE REQUIRED TO BE MADE TO CORRECT DEFECTS

 

7

 

2.8.

RELOAD MANUFACTURING DATA

 

7

 

2.9.

ISRG’S CONTINGENT RIGHT TO MAKE RELOADS

 

7

 

 

 

 

 

3.

ORDERS AND DELIVERY

 

8

 

 

 

 

 

3.1.

TERMS AND CONDITIONS

 

8

 

3.2.

MINIMUM PURCHASE OBLIGATION

 

8

 

3.3.

FORECASTS AND PURCHASE ORDERS

 

9

 

3.4.

CONTENTS OF PURCHASE ORDERS

 

9

 

3.5.

SHIPPING AND DELIVERY

 

9

 

3.6.

PRICE

 

10

 

3.7.

PAYMENT

 

10

 

 

 

 

 

4.

WARRANTIES

 

10

 

 

 

 

 

4.1.

MUTUAL REPRESENTATIONS AND WARRANTIES

 

10

 

4.2.

WARRANTIES REGARDING RELOADS

 

11

 

 

 

 

 

5.

REGULATORY AND RECALLS

 

12

 

 

 

 

 

5.1.

REGULATORY MATTERS

 

12

 

5.2.

REGULATORY INFORMATION AND NOTIFICATION WITH RESPECT TO THE RELOAD

 

12

 

5.3.

RECALLS

 

12

 

 

 

 

 

6.

USE OF TRADEMARKS

 

13

 

 

 

 

7.

RELOAD DOCUMENTATION

 

13

 

 

 

 

 

7.1.

REPRESENTATION REGARDING RELOAD DOCUMENTATION

 

13

 

7.2.

UPDATES

 

13

 

 

 

 

 

8.

TERM AND TERMINATION

 

13

 

 

 

 

 

8.1.

TERM

 

13

 

8.2.

METHODS OF TERMINATION

 

14

 

8.3.

EFFECT OF TERMINATION

 

14

 

i

--------------------------------------------------------------------------------


 

9.

DISPUTE RESOLUTION; ARBITRATION

 

15

 

 

 

 

 

9.1.

PROCEDURES

 

15

 

9.2.

INTERIM RELIEF; INJUNCTIONS

 

15

 

9.3.

APPLICABLE LAW

 

15

 

 

 

 

 

10.

INDEMNIFICATION; LIMITATION OF LIABILITY

 

15

 

 

 

 

 

10.1.

PMII’S INDEMNIFICATION OBLIGATIONS

 

15

 

10.2.

EXCEPTIONS

 

16

 

10.3.

INFRINGEMENT REMEDIES

 

16

 

10.4.

ISRG’S INDEMNIFICATION OBLIGATIONS

 

16

 

10.5.

NOTICE OF CLAIMS

 

17

 

10.6.

THIRD PARTY BENEFICIARIES

 

18

 

10.7.

EXCLUSIVE INFRINGEMENT REMEDIES

 

18

 

10.8.

NO CONSEQUENTIAL DAMAGES

 

18

 

10.9.

LIMITATION ON AGGREGATE DAMAGES

 

18

 

 

 

 

 

11.

CONFIDENTIALITY

 

18

 

 

 

 

 

11.1.

LIMITED DISCLOSURE AND USE

 

18

 

11.2.

EXCEPTIONS

 

19

 

11.3.

USE OF NAME; DISCLOSURE OF TERMS OF THE AGREEMENT

 

19

 

11.4.

TERMINATION

 

19

 

11.5.

PERMITTED DISCLOSURE TO RELATED PERSONS

 

20

 

 

 

 

 

12.

MISCELLANEOUS

 

20

 

 

 

 

 

12.1.

WAIVERS AND AMENDMENTS

 

20

 

12.2.

ENTIRE AGREEMENT

 

20

 

12.3.

SEVERABILITY

 

20

 

12.4.

RELATIONSHIP OF THE PARTIES

 

20

 

12.5.

ASSIGNMENT

 

21

 

12.6.

GOVERNING LAW

 

21

 

12.7.

NO ELECTION OF REMEDIES

 

21

 

12.8.

COSTS AND EXPENSES

 

21

 

12.9.

COUNTERPARTS AND FACSIMILE SIGNATURES

 

21

 

12.10.

INTERPRETATION

 

21

 

12.11.

FORCE MAJEURE

 

22

 

12.12.

WAIVER OF JURY TRIAL

 

22

 

12.13.

NOTICES

 

22

 

ii

--------------------------------------------------------------------------------


 

RELOAD SUPPLY AGREEMENT

 

This Reload Supply Agreement (this “Agreement”) made as of the 9th day of
September, 2008 (the “Agreement Date”), by and between Power Medical
Interventions, Inc., a Delaware corporation having its principal place of
business at 2021 Cabot Boulevard, Langhorne, Pennsylvania 19047 (“PMII”), and
Intuitive Surgical, Inc., a Delaware corporation having its principal place of
business at 1266 Kifer Road, Sunnyvale, California 94086  (“ISRG”).  Capitalized
terms that are used but not defined in this page of this Agreement shall have
the meanings set forth in Section 1.

 

BACKGROUND

 

A.                                   PMII is in the business of, among other
things, developing and commercializing automated cutting and stapling devices
and disposable staple cartridges for those devices;

 

B.                                     ISRG is in the business of, among other
things, developing and commercializing robotic surgical systems;

 

C.                                     Contemporaneously with execution of this
Agreement, PMII and ISRG are entering into a License and Development Agreement
(“License Agreement”) pursuant to which ISRG will develop and commercialize a
new cutting and stapling Device to be installed on ISRG’s Robotic Systems and
license from PMII certain rights that may relate to the Device;

 

D.                                    ISRG desires that PMII develop,
manufacture, and supply to ISRG disposable Reloads for the Device; and

 

E.                                      PMII desires to supply disposable
Reloads to PMII, subject to the terms and conditions set forth herein.

 

In view of the foregoing and for other good and valuable consideration, receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1.                                       Definitions.

 

1.1.                              Certain Definitions.  For purposes of this
Agreement, in addition to the terms that are defined on first use in this
Agreement, the following terms shall have the following meanings:

 

(a)                                  “Affiliate” shall mean a person that
directly or indirectly, through one or more intermediaries, controls, or is
controlled by, or is under common control with, the person specified.  For
purposes of this definition, the terms “control”, “controlled by”, and “under
common control with” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
person and, in the case of an entity, shall require (a) in the case of a
corporate entity, direct or indirect ownership of more than 50 percent of the
securities having the right to vote for the election of directors, and (b) in
the case of a non-corporate entity, direct or indirect ownership of more than 50
percent of the equity interests with the power to direct the management and
policies of such non-corporate entity.

 

--------------------------------------------------------------------------------


 

(b)                                 “Commercialize” or “Commercialization” shall
mean efforts to sell, offer for sale, import, export, transport, register,
distribute, promote, and market, together with other activities typically
associated with commercialization of a medical product.

 

(c)                                  “Commercially Reasonable Efforts” means
timely application of efforts and resources, consistent with the exercise of
prudent business judgment by a company with similar financial resources which
intends to exploit a medical product of similar market potential with a view to
making a profit, taking into account such matters as product efficacy and
safety, size of market, anticipated labeling, competitiveness of alternative
products, strength of patent or trade secret protection, likelihood of obtaining
Regulatory Approval, and commercially appropriate prioritization with respect to
other company projects and products.

 

(d)                                 “Complaint” shall mean any written,
electronic, or oral communication that alleges deficiencies related to the
identity, quality, durability, reliability, safety, effectiveness, or
performance of a product or device after it is released for distribution in the
marketplace.

 

(e)                                  “Confidential Information” shall mean all
ideas and information of any kind that are held in confidence by one person and
transferred, disclosed, or made available by such person to a receiving person
and are identified at the time of disclosure as being proprietary or
confidential, or would reasonably be regarded as proprietary or confidential by
a reasonable business person in like circumstances. The obligations in this
Agreement with respect to Confidential Information shall not apply to any
portion of the Confidential Information that the receiving person can
demonstrate by legally sufficient evidence (i) now or hereafter, through no act
or failure to act on the part of the receiving person, is or becomes public;
(ii) is known to the receiving person or one of its Affiliates at the time such
person receives such Confidential Information from the disclosing person;
(iii) is hereafter furnished to the receiving person by an unrelated third
person without violating any agreement with the disclosing person; or (iv) is
independently developed by the receiving person or one of its Affiliates without
use of any Confidential Information received from the other person.

 

(f)                                    “Device” shall mean the cutting and
stapling device developed under the License Agreement to be installed on ISRG’s
Robotic System.

 

(g)                                 “Device Regulation” shall mean any national,
state, local or foreign statute, regulation, judicial or administrative
interpretation, guideline, recommendation or standard international guidance of
any Governmental Authority to the extent applicable to the manufacture, use or
sale of the Reload including, without limitation, to the extent applicable,
Canadian Medical Device Conformity Assessment Scheme, the European Medical
Device Directive 93/42/EEC, FDA Act, and QSR/GMP.

 

(h)                                 “FDA” shall mean the United States Food and
Drug Administration.

 

(i)                                     “FDA Act” shall mean the United States
Food, Drug and Cosmetic Act of 1938, as amended, and all regulations promulgated
thereunder.

 

2

--------------------------------------------------------------------------------


 

(j)                                     “First Commercial Sale” shall mean the
first sale by ISRG or an Affiliate of ISRG to an end user for use in the United
States, Canada, Japan, or a country of the European Union, other than in
connection with any investigational research, clinical study, or design or
process validation.

 

(k)                                  “Governmental Authority” shall mean any
nation, territory, or government (or union thereof), foreign, domestic, or
multinational, any state, local, or other political subdivision thereof, and any
bureau, court, tribunal, board, commission, department, agency, or other entity
exercising executive, legislative, judicial, regulatory, or administrative
functions of government, including all taxing authorities and all European
notified bodies, including notified bodies within the sense of Article 16 of the
European Union Medical Device Directive 93/42/EEC, and all other entities
exercising regulatory authority over medical products or devices.

 

(l)                                     “Intellectual Property” or “IP” shall
mean: (i) Patent Rights; (ii) trademarks, service marks, trade names, brand
names, certification marks, designs, logos and slogans, commercial symbols,
business name registrations, domain names, trade dress and other indications of
origin and general intangibles of like nature, the goodwill associated with the
foregoing, and registrations in any domestic or foreign jurisdiction of, and
applications in any such jurisdiction to register, the foregoing, including any
extension, modification, or renewal of any such registration or application;
(iii) research and development data, formulae, ideas, know-how, research,
analysis, experiments, proprietary processes and procedures, algorithms, models
and methodologies, technical information, technologies, techniques, innovations,
creations, concepts, designs, industrial designs, procedures, trade secrets and
confidential information, and rights in any domestic or foreign jurisdiction to
limit the use or disclosure thereof by any person; (iv) writings and other works
of authorship of any type (including patterns, drawings, data, the content
contained on any web site), whether copyrightable or not, in any such
jurisdiction, and any copyrights and moral rights therein (“Copyrights”);
(v) computer software (whether in source code or object code form), databases,
compilations, and data; and (vi) registrations or applications for registration
of copyrights in any domestic or foreign jurisdiction, and any renewals or
extensions thereof; and (vii) any similar intellectual property or proprietary
rights.

 

(m)                               “Irrevocable License Fee” means the total
amount of Twenty Million Dollars (US$20,000,000; i.e., the sum of the License
Fee and the three Milestone Payments, as each is defined in the License
Agreement), paid to PMII pursuant to Section 7 of the License Agreement.

 

(n)                                 “ISRG Affiliate” shall mean an Affiliate of
ISRG.

 

(o)                                 “Party” shall mean each of PMII and ISRG
(but not their respective Affiliates), who together are sometimes referred to as
the “Parties.” As used in this Agreement, references to “third parties” do not
include either Party or their respective Affiliates.

 

(p)                                 “Patent Rights” means (i) any and all
written, oral, and visual ideas, concepts, and inventions, whether or not any
such idea, concept, or invention has been filed as a patent application or
submitted by the inventor(s) to any attorney or other person for evaluation as
to patentability, (ii) any patents, patent applications, any patents issuing
therefrom

 

3

--------------------------------------------------------------------------------


 

worldwide, and all provisional rights with respect to patent applications,
(iii) any improvements, substitutions, divisionals, patents of addition,
continuations, continuations-in-part, reissues, renewals, registrations,
confirmations, re-examinations, extensions, supplementary protection
certificates, term extensions (under applicable patent law or regulation or
other law or regulation), and certificates of invention of any patents or patent
applications, and (iv) all rights to exploit any of the foregoing.

 

(q)                                 The term “person” shall mean an individual,
corporation, partnership, limited partnership, limited liability company,
unincorporated association, trust, joint venture, union or other organization or
entity, including a Governmental Authority.

 

(r)                                    “Purchase Orders” shall mean orders
transmitted by ISRG (in written or electronic form), conforming to the
requirements of this Agreement, and authorizing and directing PMII to
manufacture and deliver specified Reloads on specified delivery dates.

 

(s)                                  “QSR/GMP” shall mean Quality Systems
Regulations and Good Manufacturing Practices for medical devices, as promulgated
or otherwise established by any Governmental Authority with authority over the
Reload, including those set forth in the FDA’s Quality System Regulations in 21
C.F.R. Part 820 and the European Council Directive concerning Medical Devices,
93/42/EEC, as in effect from time to time.

 

(t)                                    “Regulatory Application” shall mean
preparation and submission of any application necessary for Regulatory Approvals
for the Device.

 

(u)                                 “Regulatory Approval” shall mean any and all
approvals (including any necessary governmental price or reimbursement
approvals), licenses, registrations, or authorizations of the applicable
Governmental Authority necessary for the use, storage, import, promotion,
marketing, and Commercialization of the Device or Reload.

 

(v)                                 “Reload” shall mean a disposable cartridge
containing staples that can be attached to the Device.  Initial specifications
for the Reload are set forth in the Statement of Work in the License Agreement. 
Such initial specifications will be refined as mutually agreed by the Parties to
include detailed manufacturing specifications for the Reloads to be supplied by
PMII to ISRG under this Agreement.

 

(w)                               “Reload Documentation” shall mean (i) the
specifications for the Reload attached to the License Agreement, as such
specifications may be amended by agreement of the Parties from time to time;
(ii) any documentation relating to the Reload, its manufacturing or use,
submitted by the Parties to any Governmental Authority in connection with any
Regulatory Application; and (iii) the labeling for the Reload.

 

(x)                                   “Robotic System” shall mean an integrated
system of one or more computer-controlled manipulators and mechanical arms that
operates autonomously or is operated remotely (e.g., teleoperated) by a human,
including attachable components or assemblies that operate as part of (and not
separately from) such a system during any medical or surgical diagnosis,
treatment, or procedure.

 

4

--------------------------------------------------------------------------------


 

(I)                                     FOR THE AVOIDANCE OF DOUBT, ROBOTIC
SYSTEMS SHALL INCLUDE: (A) ISRG’S DA VINCI® SURGICAL SYSTEMS, (B) DETACHABLE
SURGICAL INSTRUMENTS THAT OPERATE AS PART OF (AND NOT SEPARATELY FROM) SUCH DA
VINCI® SURGICAL SYSTEMS DURING ANY MEDICAL OR SURGICAL DIAGNOSIS, TREATMENT, OR
PROCEDURE, (C) COMPONENTS AND ASSEMBLIES THAT MAKE UP SUCH DA VINCI® SURGICAL
SYSTEMS; AND (D) IMPROVEMENTS TO THE FOREGOING THAT ARE NOT INCONSISTENT WITH
THE FIRST SENTENCE OF THIS SECTION 1.1(X).

 

(II)                                  FOR THE AVOIDANCE OF DOUBT, ROBOTIC
SYSTEMS DO NOT INCLUDE: (A) POWERED OR UNPOWERED INSTRUMENTS THAT ARE HAND
POSITIONED FOR TISSUE MANIPULATION DURING OPEN OR ENDOSCOPIC SURGICAL
PROCEDURES, SUCH AS PMII’S POWERED ENDOSCOPIC LINEAR CUTTER INSTRUMENTS (E.G.,
I60 ARTICULATING ENDOSCOPIC LINEAR CUTTER AND OTHER POWERED STAPLING INSTRUMENTS
COMMERCIALIZED PRIOR TO THE AGREEMENT DATE), (B) CONVENTIONAL MANUAL
LAPAROSCOPIC INSTRUMENTS; AND (C) IMPROVEMENTS TO THE FOREGOING THAT ARE
CONSISTENT WITH THIS CLAUSE 1.1(X)(II)(A) ABOVE.

 

1.2.                              Other Defined Terms.  Definitions of the
defined terms listed below are contained in the Section set forth opposite the
defined term in the table below:

 

Defined Term

 

Section of Agreement

 

 

 

Agreement

 

Preamble

Agreement Date

 

Preamble

Annual Sales Period

 

Section 3.6(b)

Change

 

Section 2.6(a)

Copyrights

 

Section 1.1(l)

First Sales Period

 

Section 3.2

Force Majeure

 

Section 12.11

Indemnified Party

 

Section 10.5

Indemnifying Party

 

Section 10.5

ISRG

 

Preamble

ISRG Indemnified Parties

 

Section 10.1

License Agreement

 

Preamble

Licensed IP

 

Section 1.1 of License Agreement

PMII

 

Preamble

PMII Indemnified Parties

 

Section 10.4

PMII Product

 

Section 10.1(a)

PMII Recall

 

Section 5.3(b)

QA Procedures

 

Section 2.3

Reload Defect

 

Section 2.7

Reload Manufacturing Data

 

Section 2.8

Reload Manufacturing Period

 

Section 2.9(a)

Reload Manufacturing Period Notice

 

Section 2.9(a)

Reload Manufacturing Trigger

 

Section 2.9(a)

Third Party Claims

 

Section 10.1

Trademark

 

Section 6

 

5

--------------------------------------------------------------------------------


 

2.                                       Manufacture, Sale, and Purchase of
Reloads.

 

2.1.                              Reloads.  During the term of this Agreement,
(i) PMII shall manufacture, in accordance with the applicable Reload
Documentation, Regulatory Approvals, and other Device Regulation, and shall sell
to ISRG Reloads, as ordered from time to time by delivery to PMII of Purchase
Orders, and (ii) ISRG shall purchase Reloads from PMII in accordance with the
applicable Purchase Order and this Agreement.

 

2.2.                              Exclusivity.

 

(a)                                  PMII shall not supply Reloads to any Person
except ISRG; provided, however, that ISRG acknowledges that the Reloads are
identical to other staple reload products sold by PMII except for the addition
of a key feature to make the Reload compatible only with the Device.  PMII’s
exclusivity obligations hereunder shall not prevent PMII from selling its other
staple reload products (i.e., excluding the Reloads) to third parties.

 

(b)                                 ISRG shall not purchase Reloads from any
Person except PMII.  ISRG shall not make Reloads, or have the Reloads made by
third parties, unless the Reload Manufacturing Period is triggered, in which
case ISRG shall have the right to make the Reloads itself, or have the Reloads
made by third parties, in accordance with Section 2.9.  For the purposes of this
Section 2.2(b), the term “Reloads” includes any other staple reload product that
is compatible with the Device.

 

2.3.                              Manufacturing Standards and Procedures.  PMII
shall adopt and maintain quality assurance procedures and perform periodic
quality control tests adequate to ensure that Reloads manufactured under this
Agreement conform to Device Regulation (collectively the “QA Procedures”).  At
the request of ISRG, PMII shall promptly submit to ISRG in writing a description
of its QA Procedures and will in good faith consider for incorporation any
reasonable suggestions ISRG might make to the QA Procedures.  PMII represents
and warrants that the manufacturing facilities in which the Reloads are
manufactured are (and during the term of this Agreement will be) registered with
the FDA.

 

2.4.                              Inspection Right.  At any time during the term
of this Agreement, on not less than fourteen (14) days notice to PMII, ISRG and
its Affiliates may conduct an inspection and audit of PMII’s and its Affiliates’
(and its contract manufacturer’s) manufacturing facilities and operations to the
extent used in the manufacturing receiving, sampling, analyzing, storing,
handling, packaging, and shipping of the Reloads for ISRG for the purpose of
quality control and to assure compliance with applicable Device Regulation and
the terms and conditions of this Agreement.  ISRG may conduct such audit using
its own personnel, the personnel of an ISRG Affiliate, or a third party auditor
or inspector.  Any inspection conducted pursuant to this paragraph shall be
conducted during regular business hours and in a manner that minimizes
disruption to PMII’s operations, and shall be subject to the confidentiality
provisions of this Agreement.  PMII shall provide ISRG with access to any
relevant personnel during such inspection, and shall provide ISRG with a written
response to any written audit observations provided by ISRG within thirty (30)
days after PMII’s receipt thereof.  If required in connection with any
Regulatory Approval for the Device, such inspection may also include personnel
of any Governmental Authority.

 

6

--------------------------------------------------------------------------------


 

2.5.                              Manufacturing Records.  PMII shall keep
complete, accurate and detailed original records pertaining to the manufacture
of the Reloads hereunder, including quality control of each lot.  Records shall
be maintained for the longer of (i) any period required under applicable law;
and (ii) a period of two (2) years after expiry of the expiration dating of such
lot.  For validation batches, PMII shall keep the records until PMII or ISRG (or
its nominee) ceases manufacturing the Reload.  PMII shall make available to ISRG
such records without unreasonable delay to the extent reasonably requested and
required by ISRG to comply with its regulatory and other legal and business
requirements.

 

2.6.                              Alteration in Reload or Documentation.

 

(a)                                  General. PMII reserves the right to modify
the specifications for the Reload, or the Reload Documentation, subject to prior
written notice to ISRG, provided that PMII shall not make any material change or
alteration in the design or manufacture of the Reload (or any part or component
thereof) that affects the form, fit, or function of the Reload (each a “Change”)
without first consulting with ISRG and obtaining ISRG’s prior written consent.

 

(b)                                 Changes Requested by ISRG. If ISRG requests
a Change in a Reload (other than a Change that is required to correct a Reload
defect, which is covered by Section 2.7), PMII shall use Commercially Reasonable
Efforts to accommodate such Change as promptly as practicable.  If any Change
would result in an increase in PMII’s costs, PMII shall be entitled to increase
the price for the Reload, in an amount to be negotiated and agreed to by the
parties.  PMII will inform ISRG in advance of the amount of any increase in
costs and will provide appropriate evidence of such increase.  If ISRG and PMII
shall agree in writing upon the cost of a Change, PMII shall make such Change.

 

2.7.                              Change Required to be Made to Correct
Defects.  If a Change is required in order to correct any failure of the Reload
to comply with the standards set forth in this Agreement (a “Reload Defect”)
(whether such defect is discovered by ISRG, PMII, or a third party), then
subject to compliance with Section 2.6(a), PMII shall make such Change and shall
bear any design, engineering, materials, or manufacturing costs incurred in
making such Change, and ISRG shall be entitled to a replacement, credit, or
reimbursement, at its option, of the Reload purchase price for each Reload
delivered to ISRG that suffers from any Reload Defect.

 

2.8.                              Reload Manufacturing Data.  During the time
beginning from when PMII first begins shipment of the Reloads to ISRG, PMII
shall maintain a set of “Reload Manufacturing Data,” meaning all data and
information that is proprietary to PMII or that is included within the Licensed
IP and would be useful to permit a person with expertise in surgical stapling to
(i) manufacture the Reload; (ii) to understand, diagnose and remedy problems or
defects in the manufacturing of the Reload; or (iii) to use the Reload in
connection with the Device.  PMII shall keep Reload Manufacturing Data current. 
The Reload Manufacturing Data shall constitute Confidential Information of PMII.

 

2.9.                              ISRG’s Contingent Right to Make Reloads.

 

(a)                                  Reload Manufacturing Period.  In the event
of (i) default by PMII in timely delivery of Reloads conforming to the
requirements of this Agreement, which default

 

7

--------------------------------------------------------------------------------


 

or breach shall not have been cured by PMII or such designated supplier within
ninety (90) days after written notice thereof shall have been given by ISRG or
its Affiliate; or (ii) a Force Majeure situation that prevents PMII from
performing its obligations hereunder; or (iii) PMII is subject to a petition for
relief under any bankruptcy legislation, or makes an assignment for the benefit
of creditors, or is subject to the appointment of a receiver for all or a
substantial part of PMII’s assets, and such petition, assignment or appointment
prevents PMII (as a legal or as a practical matter) from performing its
obligations under this Agreement, or such petition, assignment or appointment is
not otherwise dismissed or vacated within ninety (90) days (each a “Reload
Manufacturing Trigger”), then ISRG shall be entitled to make Reloads itself, or
have the Reloads made by a third party, until such time that PMII is capable of
resuming its manufacturing duties (the “Reload Manufacturing Period”).  If a
Reload Manufacturing Trigger occurs, ISRG may begin the Reload Manufacturing
Period by delivery of written notice to PMII (the “Reload Manufacturing Period
Notice”).

 

(b)                                   Reload Manufacturing Data.  Promptly after
receipt of the Reload Manufacturing Period Notice, PMII shall deliver a copy of
the Reload Manufacturing Data to ISRG.  At ISRG’s request, during the Reload
Manufacturing Period, PMII shall provide reasonable consultation, advice and
technical assistance to ISRG or any ISRG Affiliate (without payment of any
additional fee or charge, but in consideration of ISRG or such Affiliate
reimbursing PMII for its reasonable out-of-pocket costs) as may be useful or
necessary to permit ISRG or its designees to understand and utilize the Reload
Manufacturing Data to manufacture Reloads.

 

(c)                                  Non-Exclusive License.  During the Reload
Manufacturing Period and the period ISRG will manufacture or have Reload
manufactured for it pursuant to Section 8.3(c), ISRG shall have a non-exclusive,
worldwide, royalty-free license, under the Licensed IP, to make, have made,
offer for sale, sell, market, distribute, import, export, and Commercialize the
Reloads solely for use in the Device.  Such license shall not be
sub-licenseable, except that ISRG may have the Reloads made by a contract
manufacturer of its selection, provided that such contract manufacturer enters
into a written agreement that complies with Section 2.3 (a), (b) and (c) of the
License Agreement and that requires the contract manufacturer to protect the
Reload Manufacturing Data and Licensed IP to the extent ISRG is required to do
so by this Agreement.

 

3.                                       Orders and Delivery.

 

3.1.                              Terms and Conditions.  The terms and
conditions of this Agreement shall govern all orders for and sales of Reloads by
PMII to ISRG hereunder, and any different, conflicting, or additional terms
(other than terms as to quantities, required delivery dates, and shipping
instructions) in a Purchase Order, invoice, or other writing or communication
shall be of no force or effect unless they shall be contained in a written
instrument specifically providing that it is intended to be an amendment to this
Agreement and describing this Agreement with particularity signed by both
parties.

 

3.2.                              Minimum Purchase Obligation.  During the 18
month period beginning on the First Commercial Sale of the Device (“First Sales
Period”), ISRG shall purchase at least [confidential treatment requested
pursuant to Rule 24b-2] from PMII.  If ISRG has not placed Purchase Orders for
[confidential treatment requested pursuant to Rule 24b-2]

 

8

--------------------------------------------------------------------------------


 

Reloads by the end of the First Sales Period, then PMII may notify ISRG that it
is in breach of this Agreement and require ISRG to cure the breach, and exercise
its termination remedies if ISRG fails to do so, all in accordance with
Section 8.2.

 

3.3.                              Forecasts and Purchase Orders.  Not later than
ninety (90) days before the First Commercial Sale, ISRG shall deliver to PMII
its initial Purchase Order for Reloads.  ISRG shall place Purchase Orders with
PMII in such a manner that will provide PMII with a minimum ninety (90) days of
visibility of ISRG’s delivery requirements, each of such Purchase Orders to be
placed at least thirty (30) days following the preceding Purchase Order.  ISRG
shall provide PMII with a non-binding twelve (12) month rolling forecast of
ISRG’s delivery requirements, updated each calendar quarter.  By prior written
notice to PMII, ISRG may make changes to shipping instructions, quantities, or
requested delivery dates specified in any Purchase Order, but in conformance
with the table below, unless otherwise mutually agreed upon in writing by the
parties.

 

Days from Notice

 

% Change

 

0 - 30

 

0

 

31 - 60

 

+/- 25

 

61 - 90

 

+/- 50

 

 

PMII shall use Commercially Reasonable Efforts to manufacture and deliver to
ISRG quantities of Reloads in excess of those it is required to deliver pursuant
to this Section 3.3, if so requested in writing by ISRG.

 

3.4.                              Contents of Purchase Orders.  All Purchase
Orders shall contain the following information:

 

(a)                                  The quantities of Reloads ordered;

 

(b)                                 The required delivery dates; and

 

(c)                                  Shipping instructions, including place of
delivery.

 

3.5.                              Shipping and Delivery.

 

(a)                                  All Reloads shall be shipped by PMII by a
carrier designated by ISRG, and PMII shall invoice ISRG for reasonable freight
and shipping costs associated with the delivery of the Reloads.  PMII shall
deliver Reloads F.C.A. (Incoterms 2000) ISRG’s receiving dock, and title and
risk of loss shall pass to ISRG or its designee upon delivery to ISRG’s or its
designee’s receiving dock.

 

(b)                                 PMII shall pack each Reload in its standard
packing and shall mark each Reload with such labeling as shall be agreed by the
Parties.

 

(c)                                  PMII shall include a packing list with each
shipment of Reloads which shall provide the following information: (i) ISRG
purchase order number; (ii) quantity; and (iii) PMII lot number.

 

9

--------------------------------------------------------------------------------


 

3.6.                              Price.

 

(a)                                  The price of Reloads ordered by ISRG for
delivery during the First Sales Period shall be [confidential treatment
requested pursuant to Rule 24b-2].

 

(b)                                 Not later than three (3) months before the
end of the First Sales Period and each twelve-month period thereafter (each an
“Annual Sales Period”), ISRG and PMII shall meet to negotiate the price at which
PMII shall sell, and ISRG shall purchase, Reloads for delivery during the next
Annual Sales Period, provided, however, that the price from the First Sales
Period to the first Annual Sales Period, and from one Annual Sales Period to the
next, [confidential treatment requested pursuant to Rule 24b-2].

 

3.7.                              Payment.

 

(a)                                  PMII shall invoice ISRG for Reloads within
thirty (30) days of the applicable shipment, and ISRG shall remit payment within
forty (45) days of the receipt by ISRG of the related invoice.

 

(b)                                 If ISRG fails to pay PMII the price due for
Reloads or any other amount due hereunder, promptly and when due, PMII may
recover, in addition to such price or amount, interest thereon at a rate equal
to the lesser of one percent (1.0%) per month or the maximum lawful monthly
interest rate.  All payments by ISRG shall be made in United States dollars.


 


(C)                                  ALL AMOUNTS DUE AND PAYABLE TO PMII
HEREUNDER SHALL BE EXCLUSIVE OF APPLICABLE SALES AND SIMILAR TAXES, AND ANY
APPLICABLE IMPORT OR EXPORT DUTIES.  AS BETWEEN THE PARTIES, ISRG SHALL BE
RESPONSIBLE FOR THE PAYMENT OF ALL SUCH TAXES AND DUTIES (EXCLUDING TAXES BASED
UPON PMII’S INCOME), OR IF APPLICABLE SHALL PROVIDE PMII WITH APPROPRIATE
CERTIFICATION OF EXEMPTION.  NOTWITHSTANDING THE FOREGOING, IF ISRG IS REQUIRED
BY LAW TO WITHHOLD ANY TAX TO THE TAX OR REVENUE AUTHORITIES IN ANY COUNTRY
REGARDING ANY PAYMENTS OR ROYALTIES, SUCH AMOUNT SHALL BE DEDUCTED FROM THE
AMOUNTS TO BE PAID BY ISRG, AND ISRG SHALL NOTIFY PMII AND PROMPTLY FURNISH PMII
WITH COPIES OF ANY TAX CERTIFICATE OR OTHER DOCUMENTATION EVIDENCING SUCH
WITHHOLDING.


 


(D)                                 ISRG HEREBY GRANTS PMII A PURCHASE MONEY
SECURITY INTEREST IN EACH OF THE RELOADS SOLD TO ISRG HEREUNDER TO SECURE DUE
AND PUNCTUAL PAYMENT.  PMII MAY PREPARE AND FILE ALL FINANCING STATEMENTS AND
OTHER DOCUMENTS, AND TAKE ALL OTHER ACTIONS, REASONABLY NECESSARY TO PERFECT,
PROTECT, CONTINUE, OR MAINTAIN SUCH SECURITY INTERESTS.


 

4.                                       Warranties.

 

4.1.                              Mutual Representations and Warranties.  Each
Party hereby represents and warrants to the other Party as follows:

 


(A)                                  IT IS A CORPORATION DULY ORGANIZED, VALIDLY
EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION IN WHICH IT IS
INCORPORATED.  IT HAS CORPORATE POWER TO OWN ITS PROPERTIES AND TO CONDUCT ITS
BUSINESS AS CURRENTLY OWNED AND CONDUCTED.

 

10

--------------------------------------------------------------------------------


 


(B)           IT HAS THE FULL LEGAL RIGHT AND POWER TO ENTER INTO AND PERFORM
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, WITHOUT NEED FOR ANY CONSENT,
APPROVAL, AUTHORIZATION, LICENSE OR ORDER OF, OR NOTICE TO OR FILING WITH, ANY
GOVERNMENTAL AUTHORITY OR OTHER PERSON.  THE EXECUTION, DELIVERY AND PERFORMANCE
BY SUCH PARTY OF THIS AGREEMENT AND THE CONSUMMATION BY IT OF THE TRANSACTIONS
CONTEMPLATED HEREBY HAVE BEEN DULY AND VALIDLY AUTHORIZED AND APPROVED BY ALL
NECESSARY CORPORATE ACTION OF SUCH PARTY.  THIS AGREEMENT EVIDENCES THE LEGAL,
VALID AND BINDING OBLIGATIONS OF SUCH PARTY, ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH ITS TERMS, SUBJECT TO BANKRUPTCY, INSOLVENCY, REORGANIZATION,
FRAUDULENT CONVEYANCE, MORATORIUM, OR SIMILAR LAWS RELATING TO OR AFFECTING THE
RIGHTS AND REMEDIES OF CREDITORS GENERALLY.  THIS AGREEMENT HAS BEEN DULY
EXECUTED AND DELIVERED BY SUCH PARTY.


 


(C)           THE EXECUTION, DELIVERY, AND PERFORMANCE BY IT OF THIS AGREEMENT
DOES NOT AND WILL NOT VIOLATE ANY APPLICABLE LAW OR REGULATION, NOR ANY
AGREEMENT TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND.


 


(D)           THE EXECUTION, DELIVERY, AND PERFORMANCE BY IT OF THIS AGREEMENT
DOES NOT REQUIRE THE APPROVAL OF ANY GOVERNMENTAL AUTHORITY NOR THE APPLICATION
FOR OR FILING OF OR FOR ANY LICENSE, PERMIT, APPROVAL, WAIVER, NO-ACTION, OR
SIMILAR PERMISSION FROM ANY GOVERNMENTAL AUTHORITY (EXCLUDING THE REGULATORY
APPROVALS EXPRESSLY DESCRIBED IN THIS AGREEMENT).


 

4.2.          Warranties Regarding Reloads.


 


(A)           WARRANTY STATEMENT.  PMII WARRANTS THAT ALL RELOADS SHALL (I) BE
MANUFACTURED IN ACCORDANCE WITH, AND CONFORM TO, THE APPLICABLE RELOAD
DOCUMENTATION AND ALL APPLICABLE DEVICE REGULATION, (II) BE FREE OF DEFECTS IN
MATERIALS AND WORKMANSHIP UNDER NORMAL USE AND SERVICE, AND (III) NOT BE
ADULTERATED OR MISBRANDED WITHIN THE MEANING OF THE FDA ACT, NOR BE AN ARTICLE
WHICH MAY NOT BE INTRODUCED INTO INTERSTATE COMMERCE PURSUANT TO REQUIREMENTS OF
THE FDA ACT (IT BEING AGREED THAT ANY RELOADS THAT DO NOT COMPLY WITH THIS
SECTION 4.2(A) SHALL BE DEEMED TO BE NON-CONFORMING AND DEFECTIVE).  PMII SHALL
HAVE NO LIABILITY FOR BREACH OF THE FOREGOING WARRANTIES TO THE EXTENT ARISING
FROM: (I) ANY ALTERATION OR MODIFICATION TO THE RELOAD NOT MADE BY OR WITH THE
APPROVAL OF PMII; OR (II) STORAGE, HANDLING, OR USE OF THE RELOADS OTHERWISE
THAN IN ACCORDANCE WITH THE RELOAD DOCUMENTATION OR PMII’S PUBLISHED
INSTRUCTIONS.


 


(B)           INSPECTION; RIGHT TO REJECT.  WITHIN THIRTY (30) DAYS AFTER
RECEIPT OF ANY RELOAD, ISRG SHALL INSPECT THE RELOAD AND, IN ITS DISCRETION,
TEST THE RELOAD TO DETERMINE WHETHER THE RELOAD CONFORMS IN ALL MATERIAL
RESPECTS TO THE REQUIREMENTS OF THIS AGREEMENT.  NOTWITHSTANDING THE FOREGOING,
EACH RELOAD SHALL BE DEEMED ACCEPTED BY ISRG ON THE THIRTY-FIRST (31ST) DAY
AFTER RECEIPT OF THE RESPECTIVE RELOAD, UNLESS PMII HAS RECEIVED NOTIFICATION
FROM ISRG WITHIN SUCH TIME OF THE RESPECTIVE RELOAD’S FAILURE TO CONFORM IN ALL
MATERIAL RESPECTS TO THE REQUIREMENTS OF THIS AGREEMENT.


 


(C)           REMEDY FOR NON-CONFORMING AND DEFECTIVE RELOADS.  ISRG’S SOLE AND
EXCLUSIVE REMEDY, AND PMII’S SOLE AND EXCLUSIVE LIABILITY, WITH RESPECT TO
BREACH OF THE WARRANTIES SET FORTH IN THIS SECTION 4.2 SHALL BE THAT ISRG SHALL
BE ENTITLED TO REPLACEMENT RELOADS, OR CREDIT, OR REIMBURSEMENT, AT ITS OPTION,
IF RELOADS ARE NON-CONFORMING AND DEFECTIVE.


 


11

--------------------------------------------------------------------------------



 


PMII SHALL MAKE ANY SUCH REPLACEMENT, CREDIT, OR REIMBURSEMENT WITHIN THIRTY
(30) DAYS AFTER NOTICE BY ISRG THAT SUCH RELOADS ARE NON-CONFORMING AND
DEFECTIVE.


 

(d)           THE EXPRESS WARRANTIES CONTAINED IN THIS SECTION 4.2 ARE IN LIEU
OF, AND PMII HEREBY EXPRESSLY DISCLAIMS, ALL OTHER WARRANTIES OF ANY KIND,
EXPRESS OR IMPLIED, WRITTEN OR ORAL, INCLUDING ANY WARRANTY OF NON-INFRINGEMENT,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE, AND ANY WARRANTY ARISING
FROM COURSE OF PERFORMANCE OR USAGE OF TRADE.


 

5.             Regulatory and Recalls.

 

5.1.          Regulatory Matters.  PMII shall be responsible for preparing,
submitting and obtaining all applications necessary for Regulatory Approvals for
the Reload, and shall keep ISRG informed as to the status of all applicable
Regulatory Approvals.  ISRG shall cooperate with PMII relating to all material
issues, amendments, supplements, and other matters respecting all Regulatory
Approvals for the Device.  PMII shall provide ISRG, upon request, a true and
complete copy of all Regulatory Approvals and other regulatory filings,
submissions and communications for the Device or Reload.

 

5.2.          Regulatory Information and Notification with Respect to the
Reload.  Each Party agrees to share and provide to the other Party all
information related to Regulatory Approvals for the Reload, and without
limitation agrees to:

 


(A)           REPORT TO THE OTHER PARTY WITHIN TEN (10) DAYS OF THE INITIAL
RECEIPT OF A REPORT, OR SOONER IF REQUIRED FOR THE OTHER PARTY TO COMPLY WITH
ANY AND ALL LEGAL AND REGULATORY REQUIREMENTS, OF (I) ANY ADVERSE EXPERIENCE
WITH THE RELOAD THAT IS SERIOUS AND UNEXPECTED, OR (II) MALFUNCTIONS OF A DEVICE
THAT DID NOT CAUSE A SERIOUS ADVERSE EXPERIENCE, BUT WOULD LIKELY CAUSE A
SERIOUS ADVERSE EXPERIENCE IF THE MALFUNCTION WERE TO RECUR.  SERIOUS ADVERSE
EXPERIENCES MEAN ANY EXPERIENCE THAT SUGGESTS A SIGNIFICANT HAZARD,
CONTRAINDICATION, SIDE EFFECT, OR PRECAUTION, OR ANY EXPERIENCE THAT IS FATAL OR
LIFE THREATENING, IS PERMANENTLY DISABLING, OR REQUIRES OR PROLONGS INPATIENT
HOSPITALIZATION.  AN UNEXPECTED ADVERSE EXPERIENCE IS ONE NOT IDENTIFIED IN
NATURE, SPECIFICITY, SEVERITY, OR FREQUENCY IN THE THEN-CURRENT U.S. LABELING
FOR THE APPLICABLE PRODUCT.


 


(B)           EACH PARTY SHALL MAINTAIN A REASONABLE RECORD OF ALL MATERIAL
COMPLAINTS IT RECEIVES WITH RESPECT TO THE RELOAD.  EACH PARTY SHALL NOTIFY THE
OTHER OF ANY MATERIAL COMPLAINT RECEIVED BY IT IN SUFFICIENT DETAIL AND WITHIN
THIRTY (30) DAYS AFTER THE END OF THE CALENDAR QUARTER IN WHICH THE EVENT
OCCURRED, AND IN ANY EVENT IN SUFFICIENT TIME TO ALLOW THE RESPONSIBLE PARTY TO
COMPLY WITH ANY AND ALL LEGAL AND REGULATORY REQUIREMENTS.


 

5.3.          Recalls.


 


(A)           GENERAL.  PMII SHALL HAVE THE EXCLUSIVE RIGHT (SUBJECT TO
APPLICABLE LAW) TO INITIATE VOLUNTARY RELOAD RECALLS, AND SHALL MANAGE AND BE
RESPONSIBLE (INCLUDING BEARING ALL COSTS AND EXPENSE) FOR ALL RELOAD RECALLS.
EACH OF THE PARTIES HERETO AGREES TO NOTIFY THE OTHER IN WRITING WITHIN SEVENTY
(72) HOURS IN THE EVENT EITHER SEES A NEED FOR A RELOAD RECALL.


 


12

--------------------------------------------------------------------------------



 


(B)           PMII RECALL.  IN THE EVENT OF ANY RECALL OF ANY RELOAD (WHETHER
VOLUNTARY, REQUIRED BY THE FDA OR ANY OTHER GOVERNMENTAL AUTHORITY IN ANY
JURISDICTION IN WHICH ISRG, ANY AFFILIATE OF ISRG OR ANY DISTRIBUTOR OF EITHER
HAS SOLD ANY RELOADS, OR RESULTING FROM ANY DEVICE NOTIFICATION OR SAFETY ALERT)
DUE TO DESIGN DEFECT, WORKMANSHIP OR FAILURE TO MANUFACTURE IN CONFORMANCE WITH
APPLICABLE RELOAD DOCUMENTATION OR DEVICE REGULATION STANDARDS, OR DUE TO ANY
OTHER DEFECT OR NON-CONFORMITY IN THE RELOAD (COLLECTIVELY, “PMII RECALL”), PMII
SHALL (I) IF REQUESTED BY ISRG, PROVIDE ISRG WITH A CREDIT OR REIMBURSEMENT, AS
PROVIDED IN SECTION 4.2(C), IN LIEU OF REPLACEMENT, REFURBISHMENT OR REPAIR OF
DEFECTIVE OR NON-CONFORMING RELOADS; AND (II) REIMBURSE ISRG FOR REASONABLE
COSTS AND EXPENSES INCURRED BY ISRG ASSOCIATED WITH (A) THE INITIAL SHIPMENTS OF
THE RECALLED RELOADS, AND (B) CUSTOMERS’ RETURN OF THE RECALLED RELOADS AND
SHIPMENT OF REPLACEMENT RELOADS TO CUSTOMERS.  PMII SHALL USE ITS REASONABLE
EFFORTS TO CORRECT, AS PROMPTLY AS IS PRACTICABLE, PROBLEMS OR OTHER ISSUES
WHICH RESULT IN PMII RECALLS.  IF ANY RECALL RESULTS SOLELY FROM AN ACT OR
OMISSION OF ISRG OR ITS AGENTS OR EMPLOYEES, ISRG SHALL REIMBURSE PMII FOR ITS
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES INCIDENT TO SUCH RECALL.


 


6.             USE OF TRADEMARKS.  ALL RELOADS ORDERED BY ISRG UNDER THIS
AGREEMENT SHALL BEAR SOLELY SUCH TRADEMARKS, SERVICE MARKS, TRADE NAMES, AND
LOGO IDENTIFICATIONS OWNED BY OR LICENSED TO ISRG (“TRADEMARKS”) AS ISRG SHALL
SPECIFY, AND NO OTHERS, EXCEPT TO THE EXTENT REQUIRED BY DEVICE REGULATION OR
REQUIRED OR PERMITTED BY THE LICENSE AGREEMENT.  PMII SHALL HAVE NO RIGHT OR
LICENSE TO USE ANY SUCH TRADEMARK (OTHER THAN TO AFFIX IT TO THE PACKAGING AND
LABELING OF THE RELOADS SOLD TO ISRG UNDER THIS AGREEMENT) AND SHALL NOT USE ANY
SUCH TRADEMARK ON OR WITH RESPECT TO ANY RELOAD OR SERVICE PROVIDED TO ANY
PERSON OTHER THAN ISRG.  ALL GOODWILL RELATING TO OR DEVELOPED WITH RESPECT TO
ANY SUCH TRADEMARK SHALL BELONG EXCLUSIVELY TO ISRG OR ITS AFFILIATES.  PMII
WILL NOT CHALLENGE THE VALIDITY OF ANY SUCH TRADEMARK OR USE A MARK THAT IS
DECEPTIVELY SIMILAR TO ANY OF THE TRADEMARKS USED FROM TIME TO TIME BY ISRG OR
ANY ISRG AFFILIATE IN CONNECTION WITH ANY RELOADS.


 


7.             RELOAD DOCUMENTATION.


 


7.1.          REPRESENTATION REGARDING RELOAD DOCUMENTATION.  PMII HEREBY
REPRESENTS AND WARRANTS TO ISRG THAT THE RELOAD DOCUMENTATION: (I) IS, AS OF THE
DATE OF THIS AGREEMENT, CURRENT, ACCURATE IN ALL MATERIAL RESPECTS, AND
SUFFICIENT IN DETAIL AND CONTENT TO IDENTIFY AND DESCRIBE THE RELOAD; AND (II)
WILL BE UPDATED BY PMII, AS REQUIRED BY SECTION 7.2 BELOW, SO THAT IT REMAINS
CURRENT, ACCURATE IN ALL MATERIAL RESPECTS, AND SUFFICIENT IN DETAIL AND CONTENT
TO IDENTIFY AND DESCRIBE THE RELOAD.


 


7.2.          UPDATES.  PMII WILL UPDATE THE RELOAD DOCUMENTATION FROM TIME TO
TIME TO REFLECT ALL ANY MATERIAL CHANGES TO ALL RELOADS, SUCH UPDATES TO BE
COMPLETED BY PMII AS PROMPTLY AS PRACTICABLE AFTER SUCH CHANGES ARE MADE.  PMII
WILL DELIVER A COMPLETE COPY OF THE RELOAD DOCUMENTATION TO ISRG, AS ISRG MAY
REQUEST FROM TIME TO TIME.


 


8.             TERM AND TERMINATION.


 


8.1.          TERM.  THIS AGREEMENT SHALL TAKE EFFECT ON THE AGREEMENT DATE AND,
UNLESS OTHERWISE TERMINATED PURSUANT TO SECTION 8.2, SHALL REMAIN IN EFFECT FOR
AN INITIAL TERM ENDING SIX (6) YEARS AFTER THE FIRST COMMERCIAL SALE OF THE
DEVICE (“INITIAL TERM”).  AFTER THE

 

13

--------------------------------------------------------------------------------


 

Initial Term, this Agreement shall automatically renew for further twelve (12)
month terms, unless (a) the Agreement terminated by either party giving written
notice not later than one hundred and twenty (120) days before the end of the
Initial Term or any annual renewal thereof; or (b) ISRG permanently ceases sale
of the Device and gives written notice thereof to PMII.

 

8.2.          Methods of Termination.  This Agreement may be terminated:


 


(A)           BY MUTUAL AGREEMENT OF BOTH PARTIES HERETO;


 


(B)           BY PMII, IF ISRG IS IN MATERIAL BREACH OF ANY PROVISION OF THIS
AGREEMENT AND HAS FAILED TO CURE SUCH BREACH WITHIN NINETY (90) DAYS AFTER
RECEIPT OF WRITTEN NOTICE THEREOF FROM PMII ALLEGING THE BREACH; PROVIDED,
HOWEVER, THAT THE CURE PERIOD FOR A BREACH OF SECTION 3.7 (PAYMENT) SHALL BE
THIRTY (30) DAYS;


 


(C)           BY ISRG, IF PMII IS IN MATERIAL BREACH OF ANY PROVISION OF THIS
AGREEMENT AND HAS FAILED TO CURE SUCH BREACH WITHIN NINETY (90) DAYS AFTER
RECEIPT OF WRITTEN NOTICE THEREOF FROM ISRG ALLEGING THE BREACH; OR.


 


(D)           BY ISRG, IF DURING THE INITIAL TERM, PMII MATERIAL BREACHES OR
RELOAD MANUFACTURING TRIGGERS LAST FOR A CUMULATIVE PERIOD OF ONE HUNDRED AND
EIGHTY (180) DAYS OR MORE.


 


IN ADDITION, THIS AGREEMENT SHALL TERMINATE AUTOMATICALLY UPON TERMINATION OF
THE LICENSE AGREEMENT.


 

8.3.          Effect of Termination.


 


(A)           IF THIS AGREEMENT IS TERMINATED BY PMII PURSUANT TO
SECTION 8.2(B) AND PROVIDED THE IRREVOCABLE LICENSE FEE HAS NOT BEEN PAID UNDER
THE LICENSE AGREEMENT, PMII MAY, IN ADDITION TO ANY OTHER RIGHTS AND REMEDIES,
AND ON WRITTEN NOTICE TO ISRG TERMINATE ANY LICENSES TO THE LICENSED IP TO THE
EXTENT RELEVANT TO THE RELOADS. FOR THE AVOIDANCE OF DOUBT, TO THE EXTENT THE
IRREVOCABLE LICENSE FEE HAS BEEN PAID UNDER THE LICENSE AGREEMENT, ANY LICENSES
TO THE LICENSED IP SHALL NOT BE TERMINATED EVEN IF PMII TERMINATES THIS
AGREEMENT PURSUANT TO SECTION 8.2(B).  HOWEVER, IN THE EVENT PMII TERMINATES
THIS AGREEMENT PURSUANT TO SECTION 8.2(B) AND THE IRREVOCABLE LICENSE FEE HAS
BEEN PAID UNDER THE LICENSE AGREEMENT (THUS, ALL LICENSES TO THE LICENSED IP CAN
NEITHER BE REVOKED NOR TERMINATED), ISRG SHALL PAY PMII A ROYALTY OF
[CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO RULE 24B-2] ON ISRG’S RELOAD SALES
(NET OF CREDITS AND RETURNS) TO ISRG’S CUSTOMERS DURING THE REMAINDER OF THE
INITIAL TERM.  ISRG SHALL PAY ANY SUCH ROYALTIES TO PMII QUARTERLY IN ARREARS.


 


(B)           IF THIS AGREEMENT IS TERMINATED BY ISRG PURSUANT TO
SECTION 8.2(C), ISRG MAY, IN ADDITION TO ANY OTHER RIGHTS AND REMEDIES, TRIGGER
THE RELOAD MANUFACTURING PERIOD.


 


(C)           IF THIS AGREEMENT IS TERMINATED BY ISRG PURSUANT TO
SECTION 8.2(D), ISRG SHALL, IN ADDITION TO ANY OTHER RIGHTS AND REMEDIES, BE
ENTITLED TO START MAKING RELOADS ITSELF, OR TO START HAVING THE RELOADS MADE FOR
IT BY A THIRD PARTY, AND ISRG WILL HAVE


 


14

--------------------------------------------------------------------------------



 


SOLE DISCRETION IN DECIDING WHETHER PMII IS PERMITTED TO RESUME MANUFACTURING
RELOADS FOR ISRG.


 


(D)           IN THE EVENT OF ANY TERMINATION OF THIS AGREEMENT, (I) EACH PARTY
SHALL PAY, WITHIN THIRTY (30) DAYS AFTER TERMINATION OF THIS AGREEMENT (SUBJECT
TO THE PROVISIONS OF SECTION 9), ALL AMOUNTS OWING UNDER THIS AGREEMENT WITH
RESPECT TO THE PERIOD PRIOR TO THE TERMINATION, (II) THE PROVISIONS OF SECTIONS
2.5, 3.7(B)- (D), 4.2, 5, 8.3, 9, 10, 11, AND 12 AND ALL OTHER AGREEMENTS OR
COVENANTS CONTAINED IN THIS AGREEMENT THAT, BY THEIR TERMS, ARE TO BE PERFORMED
AFTER THE TERMINATION OR EXPIRATION OF THIS AGREEMENT, SHALL SURVIVE SUCH
TERMINATION OF THIS AGREEMENT AND REMAIN IN FULL FORCE AND EFFECT; AND
(III) NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, EACH
PARTY SHALL REMAIN LIABLE (IN AN ACTION AT LAW OR OTHERWISE) FOR ANY LIABILITIES
OR DAMAGES ARISING OUT OF A MATERIAL BREACH OF ANY OF ITS REPRESENTATIONS,
WARRANTIES, COVENANTS, OR AGREEMENTS SET FORTH IN THIS AGREEMENT.


 

9.             Dispute Resolution; Arbitration.

 

9.1.          Procedures.  In the event of any dispute or disagreement between
PMII and ISRG as to the interpretation of any provision of this Agreement (or
the performance of any obligations under this Agreement), the matter, upon
written request of either Party, shall be referred to negotiation, mediation,
and (if applicable) arbitration in accordance with the terms of Exhibit 9.1.
Except as specifically provided in Section 9.2 of this Agreement with respect to
interim relief, the Parties agree and understand that mediation and arbitration
pursuant to the procedures set forth in Exhibit 9.1 are the exclusive remedies
available to the Parties with respect to any dispute, disagreement, claim, or
controversy arising out of or relating to this Agreement, or the transactions
contemplated hereby or thereby, that cannot be resolved through negotiation
between the Parties.

 

9.2.          Interim Relief; Injunctions.  The arbitration provisions
specifically provide that a Party may initiate an action in a court of competent
jurisdiction in the State of California or Commonwealth of Pennsylvania and may
seek interim measures (including temporary restraining orders and preliminary
injunctions) necessary to protect the interests of such Party pending the
arbitration.  Accordingly, the Parties recognize that money damages alone may
not adequately compensate ISRG in the event of breach by PMII of its obligations
to manufacture and deliver Reloads on a timely basis under this Agreement, and
PMII therefore agrees that, in addition to all other remedies available to ISRG,
ISRG may be entitled to injunctive relief to restrain any such breach and to
enforce the provisions of this Agreement.

 

9.3.          Applicable Law.  The substantive law governing this Agreement
(which shall be applied in the arbitration) shall be (i) with respect to
disputes involving general contract matters, the internal laws of the State of
New York without reference to conflict of laws principles, and (ii) with respect
to disputes involving Patent Rights in any jurisdiction, the patent laws of the
applicable jurisdiction.

 

10.           Indemnification; Limitation of Liability.

 

10.1.        PMII’s Indemnification Obligations.  PMII hereby agrees to
indemnify, defend, and hold harmless ISRG, each of its Affiliates, and their
respective Sublicensees,

 

15

--------------------------------------------------------------------------------


 

directors, representatives, officers, employees, agents, attorneys, successors,
and assignees (collectively, the “ISRG Indemnified Parties”), from and against,
and in respect of, any liability, injury, damage, loss (including, but not
limited to, direct economic loss), or expense (including, but not limited to,
reasonable attorney fees and reasonable litigation expenses), as and when
incurred by or imposed upon the ISRG Indemnified Parties in connection with any
third party claims, suits, actions, proceedings, demands, or judgments worldwide
(“Third Party Claims”) arising out of or resulting from:


 


(A)           ANY PRODUCT LIABILITY CLAIM OF ANY KIND, INCLUDING FOR DEATH,
BODILY INJURY, OR TANGIBLE PROPERTY DAMAGE, RELATING TO THE RELOAD, ANY
COMPONENT OF THE RELOAD, OR ANY COMPONENT OF THE DEVICE THAT IS ALSO INCLUDED IN
ANY PRODUCT SOLD COMMERCIALLY BY PMII (EACH A “PMII PRODUCT”);


 


(B)           ANY INFRINGEMENT OR ALLEGED INFRINGEMENT OF THIRD PARTY
INTELLECTUAL PROPERTY ARISING FROM ISRG’S USE OR COMMERCIALIZATION OF THE PMII
PRODUCT; AND


 


(C)           ANY VIOLATION OF LAW OR REGULATION (INCLUDING ANY SUCH CLAIMS BY
THE FDA OR GOVERNMENTAL AUTHORITIES), NEGLIGENT OR WILLFUL MISCONDUCT, OR
MISLEADING, FRAUDULENT, UNFAIR, OR DECEPTIVE BUSINESS PRACTICES, BY PMII IN
CONNECTION WITH THE SALE OR DISTRIBUTION OF PMII PRODUCTS BY ISRG TO THIRD
PARTIES.


 


10.2.        EXCEPTIONS.  PMII’S INDEMNIFICATION OBLIGATIONS SET FORTH IN
SECTION 10.1 SHALL NOT APPLY TO THE EXTENT THAT ANY THIRD PARTY CLAIM ARISES DUE
TO: (I) ANY MODIFICATION NOT AUTHORIZED BY PMII TO ANY PMII PRODUCT BY ISRG,
INCLUDING WHERE THE MODIFICATION CAUSES AN OTHERWISE NON-INFRINGING PMII PRODUCT
TO INFRINGE; OR (II) THE INTEROPERATION OF ANY PMII PRODUCT WITH (A) ANY
COMPONENTS OF THE DEVICE THAT DO NOT CONSTITUTE PMII PRODUCT WHERE THE
INFRINGEMENT WOULD NOT OCCUR BUT FOR THE INTEROPERATION; OR (B) ANY OTHER
PRODUCT NOT MANUFACTURED OR DESIGNED BY PMII.


 


10.3.        INFRINGEMENT REMEDIES.  IN THE EVENT THAT PMII BELIEVES THAT ANY
CLAIM MAY BE MADE THAT THE RELOAD INFRINGES THIRD PARTY INTELLECTUAL PROPERTY,
PMII SHALL HAVE THE RIGHT TO (A) MODIFY THE RELOAD TO AVOID THE CLAIM BUT STILL
PERFORM SUBSTANTIALLY IN ACCORDANCE WITH RELOAD DOCUMENTATION; (B) SEEK TO
OBTAIN A LICENSE FROM THE THIRD PARTY PERMITTING PMII TO CONTINUE TO SELL THE
RELOAD TO ISRG; OR (C) IF NEITHER OF THE FOREGOING ARE AVAILABLE ON COMMERCIALLY
REASONABLE TERMS, TERMINATE THIS AGREEMENT ON ONE HUNDRED TWENTY (120) DAYS’
NOTICE TO ISRG.


 


10.4.        ISRG’S INDEMNIFICATION OBLIGATIONS.  ISRG HEREBY AGREES TO
INDEMNIFY, DEFEND, AND HOLD HARMLESS PMII, EACH OF ITS AFFILIATES, AND THEIR
RESPECTIVE DIRECTORS, REPRESENTATIVES, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS,
SUCCESSORS, AND ASSIGNEES (COLLECTIVELY, THE “PMII INDEMNIFIED PARTIES”), FROM
AND AGAINST, AND IN RESPECT OF, ANY LIABILITY, INJURY, DAMAGE, LOSS (INCLUDING,
BUT NOT LIMITED TO, DIRECT ECONOMIC LOSS), OR EXPENSE (INCLUDING, BUT NOT
LIMITED TO, REASONABLE ATTORNEY FEES AND REASONABLE LITIGATION EXPENSES), AS AND
WHEN INCURRED BY OR IMPOSED UPON THE PMII INDEMNIFIED PARTIES IN CONNECTION WITH
ANY THIRD PARTY CLAIMS ARISING OUT OF OR RESULTING FROM:

 

 

16

--------------------------------------------------------------------------------


 


(A)                                  ANY PRODUCT LIABILITY CLAIM OF ANY KIND,
INCLUDING FOR DEATH, BODILY INJURY, OR TANGIBLE PROPERTY DAMAGE, RELATING TO
(I) THOSE PORTIONS OF THE DEVICE THAT DO NOT CONSTITUTE PMII PRODUCT, (II) A
ROBOTIC SYSTEM, OR ANY COMPONENT THEREOF, (III) MODIFICATION TO PMII PRODUCTS
MADE BY OR ON BEHALF OF ISRG BY A PARTY OTHER THAN PMII; OR (IV) INTER-OPERATION
OF PMII PRODUCT AND THE COMPONENTS OF THE DEVICE OR ROBOTIC SYSTEM THAT DO NOT
CONSTITUTE PMII PRODUCT;


 


(B)                                 ANY INFRINGEMENT OR ALLEGED INFRINGEMENT OF
THIRD PARTY INTELLECTUAL PROPERTY ARISING FROM (I) THOSE PORTIONS OF THE DEVICE
THAT DO NOT CONSTITUTE PMII PRODUCT, (II) THE SURGICAL ROBOTIC SYSTEM, OR ANY
COMPONENT THEREOF, (III) MODIFICATION NOT AUTHORIZED BY PMII TO PMII PRODUCTS
MADE BY OR ON BEHALF OF ISRG BY A PARTY OTHER THAN PMII; OR (IV) INTER-OPERATION
OF PMII PRODUCT AND THE COMPONENTS OF THE DEVICE OR ROBOTIC SYSTEM THAT DO NOT
CONSTITUTE PMII PRODUCT; AND


 


(C)                                  ANY VIOLATION OF LAW OR REGULATION
(INCLUDING ANY SUCH CLAIMS BY THE FDA OR GOVERNMENTAL AUTHORITIES), NEGLIGENT OR
WILLFUL MISCONDUCT, OR MISLEADING, FRAUDULENT, UNFAIR OR DECEPTIVE BUSINESS
PRACTICES, IN CONNECTION WITH THE SALE OR DISTRIBUTION OF THE DEVICE BY ISRG.


 

10.5.                        Notice of Claims.  Within thirty (30) days after a
Person seeking indemnification hereunder (hereinafter the “Indemnified Party”)
has received notice of or has acquired knowledge of any Third Party Claim, the
Indemnified Party shall, if such claim is indemnifiable by the other Party
pursuant hereto (hereinafter the “Indemnifying Party”), give the Indemnifying
Party written notice of such claim and the commencement or threatened
commencement of such Third Party Claim.  Such notice shall state the nature and
basis of such Third Party Claim, and, if ascertainable, the amount thereof. 
Notwithstanding the foregoing, the failure of the Indemnified Party to give such
notice shall not excuse the Indemnifying Party’s obligation to indemnify and
defend the Indemnified Party, except to the extent the Indemnifying Party has
suffered damage or prejudice by reason of the Indemnified Party’s failure to
give or delay in giving such notice.  Within ten (10) business days of receipt
of any notice issued by the Indemnified Party pursuant to this Section 10.5, the
Indemnifying Party shall notify the Indemnified Party whether the Indemnifying
Party acknowledges its indemnification and defense obligation with respect to
the Third Party Claim which was the subject of the Indemnified Party’s notice or
whether it disclaims such obligations.  In the event the Indemnifying Party
disclaims or fails to timely acknowledge its obligations with respect to any
Third Party Claim, the Indemnified Party shall have the right to defend such
Third Party Claim, with counsel of its own selection, and compromise such Third
Party Claim without prejudice to its right to indemnification hereunder.  In the
event the Indemnifying Party timely acknowledges its obligations hereunder with
respect to any Third Party Claim, the Indemnifying Party shall defend the same
with counsel in accordance with this Section.  Where the Indemnifying Party
shall have acknowledged in writing its obligations hereunder with respect to any
Third Party Claim, the Indemnified Party may, at its expense, participate in the
defense of such Third Party Claim and no such Third Party Claim shall be settled
by the Indemnified Party without the prior written consent of the Indemnifying
Party which consent shall not be unreasonably withheld or delayed.  At any time
after the Indemnifying Party acknowledges its obligations hereunder with respect
to any Third Party Claim, the Indemnifying Party may request the Indemnified
Party to agree in writing to the payment or compromise of such Third Party Claim
(provided such payment or

 

17

--------------------------------------------------------------------------------


 

compromise has been previously approved in writing by the third party claimant),
and, in the event the Indemnifying Party does so, the Indemnified Party shall
promptly agree in writing to such settlement, unless such settlement would
involve a remedy or remedies, other than the payment of money damages by the
Indemnifying Party, to which the Indemnified Party reasonably objects.

 

10.6.                        Third Party Beneficiaries.  The ISRG Indemnified
Parties and PMII Indemnified Parties are intended to be third party
beneficiaries of the rights granted under this Section 10 and to have the right
to enforce such rights directly against the Indemnifying Party.  There shall be
no other third party beneficiaries of this Agreement.

 

10.7.                        Exclusive Infringement Remedies.  This Section 10
sets forth ISRG’s sole and exclusive remedies, and PMII’s sole and exclusive
liability, with respect to any claims of infringement of third party
Intellectual Property by the Reload.

 

10.8.                        No Consequential Damages.  EXCEPT WITH RESPECT TO
BREACH OF CONFIDENTIALITY OR INFRINGEMENT OF THE OTHER PARTY’S INTELLECTUAL
PROPERTY RIGHTS, NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY INCIDENTAL,
INDIRECT, SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES ARISING
HEREUNDER, INCLUDING, WITHOUT LIMITATION, LOS S OF USE, LOSS OF REVENUE OR LOST
PROFITS, EVEN IF SUCH PARTY HAS BEEN ADVISED IN ADVANCE OF THE POSSIBILITY OF
SUCH DAMAGES.  THIS PARAGRAPH SHALL NOT LIMIT EITHER PARTY’S INDEMNIFICATION
OBLIGATIONS SET FORTH IN THIS SECTION 10.

 

10.9.                        Limitation on Aggregate Damages.  EXCEPT WITH
RESPECT TO BREACH OF CONFIDENTIALITY OR PURSUANT TO THE INDEMNIFICATION
OBLIGATIONS SET FORTH IN THIS SECTION 10, IN NO EVENT SHALL EITHER PARTY BE
LIABLE TO THE OTHER FOR ANY DAMAGES ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR SUPPLY OF THE PRODUCTS, WHETHER SUCH DAMAGES ARISE BY CONTRACT,
TORT (INCLUDING NEGLIGENCE), UNDER STATUTE, OR OTHERWISE, IN EXCESS OF THE
AMOUNTS PAID TO PMII BY ISRG HEREUNDER IN THE TWELVE-MONTH PERIOD IN WHICH THE
LIABILITY IS PRINCIPALLY ALLEGED TO HAVE ARISEN.

 

11.           Confidentiality.

 

11.1.                        Limited Disclosure and Use.  Each of ISRG and PMII
shall hold in confidence any Confidential Information (including trade secrets)
disclosed by the other or otherwise obtained by such Party from the other Party
as a result of this Agreement or the License Agreement, and each of ISRG and
PMII shall protect the confidentiality thereof with the same degree of care that
it exercises with respect to its own information of a like nature, but in no
event less than reasonable care. ISRG shall have the right to provide
Confidential Information to its Affiliates and Sublicensees, subject to the
confidentiality obligations imposed by this Section 11.1.  Without the prior
written consent of the disclosing Party, a receiving Party shall not use,
disclose, or distribute any Confidential Information, in whole or in part,
except as required to perform such Party’s obligations under this Agreement or

 

18

--------------------------------------------------------------------------------


 

the License Agreement or in exercise or furtherance of its rights under this
Agreement or the License Agreement.  Access to the disclosing Party’s
Confidential Information shall be restricted to the receiving Party’s employees,
agents, and consultants, who, in each case, need to have access to carry out a
permitted use and are bound in writing to maintain the use and confidentiality
restrictions of such Confidential Information.  The obligations set forth in
this Section 11.1 shall survive any termination or expiration of this Agreement
in perpetuity (with respect to trade secrets and confidential financial
information) and for a period of five (5) years (with respect to all other
Confidential Information).

 

11.2.                        Exceptions.  Each receiving Party may disclose
Confidential Information, without prior approval from the other Party, to the
extent such disclosure is reasonably necessary to protect intellectual property
rights to which such Party has a right or license under this Agreement, to
prosecute or defend litigation, to comply with applicable law or regulations
(e.g., United States Securities and Exchange Commission filings), to obtain
necessary or desirable Regulatory Approvals or concurrences or to respond to a
valid order of a Governmental Authority, provided that, other than with respect
to disclosure for protecting intellectual property rights in connection with a
patent prosecution action in which such disclosure is required by applicable
law, the receiving Party shall (i) use reasonable efforts to secure confidential
treatment of such Confidential Information required to be disclosed, (ii) use
reasonable efforts to protect the financial terms of this Agreement, and
(iii) unless precluded by applicable law from doing so, give advance written
notice to the disclosing Party sufficiently in advance of the proposed
disclosure so as to permit the disclosing Party to have the opportunity to
object to such disclosure or otherwise protect its Confidential Information.

 

11.3.                        Use of Name; Disclosure of Terms of the Agreement. 
Except as required by applicable law or regulation, neither Party shall use the
name of the other Party or any Affiliate of the other Party in any advertising
without the prior written approval of the other Party. Except as may be required
by applicable law or regulation, neither Party shall disclose any terms or
conditions of this Agreement without the prior written consent of the other,
provided that (a) either Party may disclose such terms and conditions in order
to comply with law or the rules of any stock exchange on which its securities
are listed; and (b) either Party may disclose such terms and conditions to
existing and potential lenders, material investors, and buyers who have agreed
in writing to keep such information confidential in accordance with provisions
at least as protective as those contained herein.

 

11.4.                        Termination.  Each receiving Party shall, upon
termination of this Agreement, immediately discontinue use of the other’s
Confidential Information (except to the extent that such receiving Party retains
a right or license to use such Confidential Information, or requires such
Confidential Information in order to complete the transactions and purposes of
this Agreement).  Within thirty (30) days after termination of this Agreement,
or upon receipt of written request by the disclosing Party, if earlier, all
materials containing such Confidential Information shall be returned by the
receiving Party or (with the disclosing Party’s prior written consent)
destroyed, provided, however, that each Party may retain copies of Confidential
Information in which such Party has a proprietary or licensed interest that
survives termination, and the receiving Party shall be entitled to retain a file
copy of the Confidential Information under the control of its General Counsel or
its outside counsel for archival purposes and for

 

19

--------------------------------------------------------------------------------


 

monitoring its obligations under this Agreement or the License Agreement, and in
connection with any related obligations under law, Device Regulation, or
Regulatory Approvals.

 

11.5.                        Permitted Disclosure to Related Persons. 
Notwithstanding the preceding provisions of this Section 11, this Section 11
allows, without prior approval of the other Party, disclosure of Confidential
Information or the terms and conditions of this Agreement: (i) by ISRG, to any
ISRG Affiliate, or to the respective auditors and business, financial, and legal
advisers of ISRG or any ISRG Affiliate who need to understand the proposed or
existing business relationship between PMII and ISRG, and (ii) by PMII, to any
PMII Affiliate, and to the respective auditors and business, financial and legal
advisers who need to understand the proposed or existing business relationship
between PMII and ISRG.

 

12.                                 Miscellaneous.

 

12.1.                        Waivers and Amendments.  This Agreement may be
amended, modified, or supplemented only by a written instrument executed by the
Parties hereto.  No waiver of any provision of this Agreement, or consent to any
departure from the terms of this Agreement, shall be effective unless the same
shall be in writing and signed by the Party waiving or consenting thereto.  No
failure on the part of any Party to exercise, and no delay in exercising, any
right or remedy under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or remedy by such Party
preclude any other or further exercise thereof or the exercise of any other
right or remedy.  The waiver by any Party hereto of a breach of any provision of
this Agreement shall not operate as a waiver of any subsequent breach.  All
rights and remedies under this Agreement are cumulative and are in addition to,
and not exclusive of, any other rights and remedies provided by law.

 

12.2.                        Entire Agreement.  This Agreement and the License
Agreement constitute the entire agreement between the Parties to this Agreement
with respect to the subject matter of this Agreement and supersede all prior
agreements and understandings, whether written or oral, between the Parties, or
any of the Parties, in connection with such subject matter.

 

12.3.                        Severability.  If any provision of this Agreement
is found invalid or unenforceable by an arbitrator or court of competent
jurisdiction, such provision shall be enforced to the maximum extent permissible
by law and the other provisions of this Agreement shall remain in full force and
effect.

 

12.4.                        Relationship of the Parties.  This Agreement shall
not constitute either Party as the agent or legal representative of the other
Party for any purpose whatsoever, and neither Party shall hold itself out as an
agent of the other Party.  This Agreement creates no relationship of joint
venturers, partners, associates, employment, or principal and agent between the
Parties, and both Parties are acting as independent contractors.  Neither PMII
nor ISRG is granted in this Agreement any right or authority to, and shall not
attempt to, assume or create any obligation or responsibility for or on behalf
of the other.  Neither PMII nor ISRG shall have any authority to bind the other
to any contract, whether of employment or otherwise, and PMII and ISRG shall
bear all of their respective expenses for their operations, including the
compensation of their employees and the maintenance of their offices and service
facilities.  PMII and ISRG

 

20

--------------------------------------------------------------------------------


 

shall each be solely responsible for their own employees and salespeople and for
their acts and the things done by them.

 

12.5.                        Assignment.  This Agreement shall be binding upon
and shall inure to the benefit of each of the Parties as well as their
respective legal representatives, successors, and permitted assigns.  In
addition, the rights to indemnification set forth in Section 10 shall inure to
the benefit of each of the PMII Indemnified Parties and ISRG Indemnified
Parties.  Except for such Indemnified Parties, there shall be no third party
beneficiaries to this Agreement, and no third party may enforce any provision
against any Party to this Agreement.  This Agreement shall not be assignable or
transferable, by operation of law or otherwise, by either Party without the
other Party’s written consent, which consent shall not be unreasonably withheld,
conditioned, or delayed, and with the exceptions that either Party or its
permitted assignee(s) may assign this Agreement (i) in whole or in part to an
Affiliate of the assigning Party so long as the assigning Party agrees in
writing to remain liable for the Affiliate’s performance of its obligations
under this Agreement; or (ii) in whole to a third party who acquires all or
substantially all of the assets of the assigning Party or of the assets of the
business of the assigning Party to which this Agreement relates; or (iii) in
whole to any successor to the assigning Party by merger or consolidation;
provided in each case the assignee agrees in writing to assume the assigning
Party’s obligations under this Agreement.  Any attempt to assign or transfer
this Agreement or any portion thereof in violation of this Section 12.5 shall be
void.

 

12.6.                        Governing Law.  This Agreement shall be governed
by, and construed and enforced in accordance with, the substantive laws of the
State of New York (without giving effect to its conflict of laws rules).

 

12.7.                        No Election of Remedies.  Except as otherwise
provided in this Agreement, the rights and remedies accorded in this Agreement
to PMII and ISRG are cumulative and in addition to those provided by law, and
may be exercised separately, concurrently or successively.

 

12.8.                        Costs and Expenses.  Except as expressly stated
otherwise in this Agreement, each Party shall bear its own costs and expenses of
performance of this Agreement.

 

12.9.                        Counterparts and Facsimile Signatures.  This
Agreement and the exhibits hereto may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Parties, it being understood that all Parties need
not sign the same counterpart. Facsimile execution and delivery of this
Agreement and the exhibits hereto by any of the Parties shall be legal, valid
and binding execution and delivery of such document for all purposes.

 

12.10.                  Interpretation.  When reference is made in this
Agreement to a Section, such reference shall be to a Section of this Agreement,
unless otherwise indicated.  References to Sections include subsections, which
are part of the related Section (e.g., a section numbered “Section 5.1(a)” would
be part of “Section 5.1” and references to “Section 5.1” would also refer to
material contained in the subsection described as “Section 5.1(a)”).  The
recitals hereto constitute an integral part of this Agreement.  The Table of
Contents, Table of Defined Terms,

 

21

--------------------------------------------------------------------------------


 

and headings contained in this Agreement are for convenience of reference only
and shall not affect in any way the meaning or interpretation of this Agreement.
The language used in this Agreement shall be deemed to be the language chosen by
the Parties hereto to express their mutual intent, and no rule of strict
construction shall be applied against any Party. Whenever the context may
require, any pronouns used in this Agreement shall include the corresponding
masculine, feminine, or neuter forms, and the singular form of nouns and
pronouns shall include the plural, and vice versa.  Any reference to any
federal, state, local or foreign statute or law shall be deemed also to refer to
all rules and regulations promulgated thereunder, unless the context requires
otherwise. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”  No summary of this Agreement prepared by any Party shall affect
the meaning or interpretation of this Agreement.  Ambiguities, if any, in this
Agreement shall not be construed by default against either Party simply because
one or the other Party is deemed to have drafted the provision at issue.

 

12.11.                  Force Majeure.  No Party shall be liable for failure to
perform any of its obligations under this Agreement when such failure is due to
fire, flood, strikes, labor troubles or other industrial disturbances, legal
restriction, riot, insurrection, earth quake, acts of nature, or any other cause
beyond the reasonable ability of the Party affected thereby to control, and
without such Party’s fault or negligence (“Force Majeure”), provided that any
Party claiming the existence of Force Majeure shall give notice to the other
parties not more than seven (7) days after the commencement of the event of
Force Majeure, and shall use prompt and diligent efforts to mitigate the effects
of Force Majeure.  In the event that any event of Force Majeure prevents
performance for sixty (60) days or more, ISRG shall have the right to trigger
the Reload Manufacturing Period, provided, however, that the Reload
Manufacturing Period shall terminate when PMII is able to resume supply of the
Reloads.

 

12.12.                  Waiver of Jury Trial.  PMII AND ISRG EACH HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL
ACTION, PROCEEDING, OR COUNTERCLAIM WITH RESPECT TO ANY MATTER WHATSOEVER
ARISING OUT OF OR IN CONNECTION WITH OR RELATED TO THIS AGREEMENT OR THE
ENFORCEMENT HEREOF.

 

12.13.                  Notices.  All notices, requests, demands, claims and
other communications under this Agreement shall be in writing. Any notice,
request, demand, claim or other communication under this Agreement with respect
to any alleged breach of this Agreement, or the alleged termination of this
Agreement, shall be deemed duly delivered (i) four (4) business days after it is
sent by registered or certified mail, return receipt requested, postage prepaid,
or (ii) one (1) business day after it is sent for next business day delivery via
a reputable nationwide overnight courier service, in each case addressed to the
intended recipient as set forth below.  Any other form of notice, request,
demand or other communication between the Parties shall be deemed duly delivered
one (1) business day after it is sent (x) for next business day delivery via a
reputable nationwide overnight courier service, (y) via electronic facsimile
transmission, with confirmation of delivery, or (z) via electronic mail
communications, with electronic verification of delivery requested, in each case
addressed to the intended recipient as set forth below:

 


(A)                                  IF TO PMII, TO:

 

22

--------------------------------------------------------------------------------


 

Power Medical Interventions, Inc.

2021 Cabot Boulevard

Langhorne, PA 19047

Attention:                               President

Facsimile No.:  267-775-8121
E-mail: mwhitman@pmi2.com

 

with a required copy to:

 

Foley Hoag LLP

155 Seaport Boulevard

Boston, MA 02210

Attention:                               Jeffrey L. Quillen, Esq.

Facsimile No.:  (617) 832 7000
E-mail: jlq@foleyhoag.com

 


(B)                                 IF TO ISRG, TO:

 

Intuitive Surgical, Inc.

1266 Kifer Road

Building 101

Sunnyvale, CA 94086-5304

Attention: Materials Management

Facsimile No.: 408-523-1390

E-mail: john.hill@intusurg.com

 

with required copies to each of the following:

 

General Counsel - Legal Department

 

or at such other address for a Party as shall be specified by like notice.

 

* * * * *

 

[Remainder of page intentionally left blank]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Reload Supply Agreement
to be executed in their names by their properly and duly authorized officers or
representatives as of the date first above written.

 

 

POWER MEDICAL INTERVENTIONS, INC.

 

 

 

 

 

By:

 /s/ John P. Gandolfo

 

 

 

 

 

 

Name:

 John P. Gandolfo

 

 

 

 

 

 

Title:

 Chief Financial Officer

 

 

 

 

 

INTUITIVE SURGICAL, INC.

 

 

 

 

 

By:

 /s/ Lonnie M. Smith

 

 

 

 

 

 

Name:

 Lonnie M. Smith

 

 

 

 

 

 

Title:

 CEO

 

24

--------------------------------------------------------------------------------